Exhibit 10.1

 

AMENDMENT NO. 2 TO CREDIT AGREEMENT AND JOINDER AGREEMENT

 

THIS AMENDMENT NO. 2 TO CREDIT AGREEMENT AND JOINDER AGREEMENT (this
“Amendment”), dated as of April 10, 2012 is made by and among WORLD FUEL
SERVICES CORPORATION, a Florida corporation (“WFS”), WORLD FUEL SERVICES EUROPE,
LTD., a corporation organized and existing under the laws of the United Kingdom
(“WFS Europe”), and WORLD FUEL SERVICES (SINGAPORE) PTE LTD, a corporation
organized and existing under the laws of Singapore (“WFS Singapore”, and
together with WFS and WFS Europe, each a “Borrower” and collectively the
“Borrowers”), each of the undersigned GUARANTORS, BANK OF AMERICA, N.A., a
national banking association organized and existing under the laws of the United
States (“Bank of America”), in its capacity as administrative agent for the
Lenders generally (in such capacity, the “Administrative Agent”), BANK OF
AMERICA, N.A., SINGAPORE BRANCH (“Bank of America Singapore”), in its capacity
as administrative agent for the Singapore Term Loan Facility (in such capacity,
the “Singapore Agent”), each of the existing Lenders under the Credit Agreement
(defined below) signatory hereto and each of the Persons executing this
Amendment as a “Singapore Term Loan Lender” (collectively, the “Joining
Lenders”).  Except as expressly provided herein, capitalized terms used but not
otherwise defined herein have the respective meanings ascribed to them in the
Credit Agreement, as defined below after giving effect to this Amendment.

 

W I T N E S S E T H:

 

WHEREAS, the Borrowers, Bank of America, as Administrative Agent, Swing Line
Lender and L/C-BA Issuer, and the existing Lenders have entered into that Third
Amended and Restated Credit Agreement, dated as of September 8, 2010 (as amended
by that certain Amendment No. 1 to Credit Agreement dated July 28, 2011, the
“Original Credit Agreement”, and as hereby amended and as from time to time
hereafter further amended, modified, supplemented, restated, or amended and
restated, the “Credit Agreement”), pursuant to which the Revolving Lenders have
made available to the Borrowers a $800 million revolving credit facility with a
swing line sublimit and a letter of credit sublimit and the Term Loan Lenders
(as defined prior to giving effect to this Amendment) have funded a $250 million
term loan facility;

 

WHEREAS, as a condition to making the credit facilities available to the
Borrowers the Lenders have required that WFS and certain of its Subsidiaries
guarantee payment of the Obligations; and

 

WHEREAS, the Borrowers have requested that the existing Lenders make certain
amendments to the Original Credit Agreement, which amendments shall, among other
things, (i) permit a $50 million prepayment of the existing term loan to be
applied on a non-pro rata basis to certain of the existing Term Loan Lenders
(the “Prepayment Lenders”), (ii) provide for a new $50 million term loan
facility (the “Singapore Term Loan Facility”) to be funded directly in Singapore
by the Joining Lenders, which Joining Lenders are Singapore branches of the
Prepayment Lenders and (iii) provide for the Singapore Agent to act as
administrative agent with

 

--------------------------------------------------------------------------------


 

respect to fundings, payments, interest rate selections, fees, assignments,
participations and notices relating to the Singapore Term Loan Facility; and

 

WHEREAS, the Administrative Agent and the Lenders signatory hereto are willing
to effect such amendment on the terms and conditions contained in this
Amendment;

 

NOW, THEREFORE, in consideration of the premises and further valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

 

1.            Amendments to Original Credit Agreement.  Subject to the terms and
conditions set forth herein, the Original Credit Agreement (including the
exhibits and schedules attached thereto) is hereby amended such that, after
giving effect to all such amendments, the Credit Agreement shall read in its
entirety as attached hereto as Exhibit A.

 

2.            Joinder of Joining Lenders.  By its execution of this Amendment,
each of the Joining Lenders hereby confirms and agrees that, on and after the
date this Amendment become effective (the “Second Amendment Effective Date”) ,
it shall be and become a party to the Credit Agreement as a Lender, and shall
have all of the rights and be obligated to perform all of the obligations of a
Lender thereunder with respect to the Singapore Term Loan Commitment and its Pro
Rata Term Share of the Singapore Term Loan Commitment as identified on Schedule
2.01 attached hereto. Each Joining Lender further (a) represents and warrants
that (i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Amendment and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all requirements of an Eligible Assignee under the Agreement (subject to
receipt of such consents as may be required under the Agreement), (iii) from and
after the date hereof, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and shall have the obligations of a Lender
thereunder, (iv) it has received a copy of the Credit Agreement, together with
copies of the most recent financial statements delivered pursuant to Section
6.01 thereof, as applicable, and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
the Credit Agreement on the basis of which it has made such analysis and
decision independently and without reliance on the Administrative Agent, the
Arrangers or any other Lender or agent, and (v) if it is a Foreign Lender, it
has delivered to the Administrative Agent any documentation required to be
delivered by it pursuant to the terms of the Agreement, duly completed and
executed by such Joining Lender; and (b) agrees that (i) it will, independently
and without reliance on the Administrative Agent, or any other Lender, and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, and (ii) it will perform in accordance with their terms all
of the obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.  Each Joining Lender hereby agrees that by 1:00
p.m. Singapore time on the Business Day immediately following the Second
Amendment Effective Date it shall make available to the Singapore Agent at the
Administrative Agent’s Office in Singapore, in Dollars and in immediately
available funds, its Pro Rata Term Share of the Singapore Term Loan Facility.

 

3.            Non-Pro Rata Prepayment.  Notwithstanding anything in the Original
Credit Agreement to the contrary, by their execution hereof, each of the Term
Loan Lenders (as defined

 

2

--------------------------------------------------------------------------------


 

prior to the effectiveness of this Amendment) hereby consents to the application
of the Singapore Prepayment, defined below, on a non-pro rata basis, to the
prepayment of $12,500,000 of each Prepayment Lender’s outstanding Loans under
the Term Loan Facility (as defined prior to giving effect to this Amendment).

 

4.            Schedule 2.01.  Upon the Second Amendment Effective Date, the
Commitment of each Lender shall be as set forth on Schedule 2.01 hereto, which
replaces in its entirety the existing Schedule 2.01.

 

5.            Effectiveness; Conditions Precedent.  The effectiveness of this
Amendment and the amendments to the Credit Agreement herein provided are subject
to the satisfaction of the following conditions precedent:

 

(a)                                 the Administrative Agent shall have received
each of the following documents or instruments in form and substance reasonably
acceptable to the Administrative Agent:

 

(i)                                     counterparts of this Amendment, duly
executed by each Borrower, each Guarantor, the Administrative Agent, the
Required Lenders (as constituted prior to giving effect to this Amendment), each
Term Loan Lender (as defined prior to giving effect to this Amendment), and each
Joining Lender;

 

(ii)                                  a Term Loan Note executed by WFS Singapore
in favor of each Singapore Term Loan Lender that has requested a Term Loan Note
at least two Business Days prior to the Second Amendment Effective Date;

 

(iii)                               such certificates of resolutions or other
action, incumbency certificates and/or other certificates of Responsible
Officers of each Loan Party as the Administrative Agent may reasonably require
evidencing the identity, authority and capacity of each Responsible Officer
thereof authorized to act as a Responsible Officer in connection with this
Amendment and the other Loan Documents to which such Loan Party is a party or is
to be a party;

 

(iv)                              favorable opinions of Chadbourne and Parke
LLP, special New York counsel to the Loan Parties and Abraham & Low, Singapore
counsel to WFS Singapore, in each case addressed to the Lenders, as to such
matters as the Administrative Agent or the Singapore Agent may reasonably
request; and

 

(v)                                 such other certificates, instruments and
documents as the Administrative Agent shall reasonably request.

 

(b)                                 the Administrative Agent shall have received
from WFS by not later than 5:00 p.m., Eastern time on the Second Amendment
Effective Date, in Dollars, $50,000,000 in immediately available funds (such
amount, the “Singapore

 

3

--------------------------------------------------------------------------------


 

Prepayment”), and any break funding amounts due and owing with respect to the
Singapore Prepayment; and

 

(c)                                  unless waived by the Administrative Agent,
all fees and expenses payable to the Administrative Agent, the Singapore Agent
and the Lenders (including the fees and expenses of counsel to the
Administrative Agent to the extent invoiced prior to the date hereof) estimated
to date shall have been paid in full (without prejudice to final settling of
accounts for such fees and expenses).

 

6.            Consent and Confirmation of the Guarantors.  Each of the
Guarantors hereby consents, acknowledges and agrees to the amendments set forth
herein and hereby confirms and ratifies in all respects the Collateral Documents
to which such Guarantor is a party and the Guaranty (including without
limitation the continuation of each such Guarantor’s payment and performance
obligations thereunder upon and after the effectiveness of this Amendment and
the amendments contemplated hereby) and the enforceability of such Collateral
Documents and the Guaranty against such Guarantor in accordance with their
respective terms and the inclusion of all principal, interest and fees in
respect of the Singapore Term Loan Facility as “Obligations” under the Credit
Agreement.

 

7.            Representations and Warranties.  In order to induce the
Administrative Agent and the Lenders to enter into this Amendment, the Borrowers
represent and warrant to the Administrative Agent and the Lenders as follows:

 

(a)                                 The representations and warranties contained
in Article V of the Credit Agreement and the other Loan Documents are true and
correct in all material respects on and as of the date hereof, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct in all material respects as of
such earlier date;

 

(b)                                 The Persons appearing as Guarantors on the
signature pages to this Agreement constitute all Persons who are required to be
Guarantors pursuant to the terms of the Credit Agreement and the other Loan
Documents, including without limitation all Persons who became Material
Subsidiaries or were otherwise required to become Guarantors after the Closing
Date, and each of such Persons has become and remains a party to the Guaranty as
a Guarantor;

 

(c)                                  This Amendment has been duly authorized,
executed and delivered by the Borrowers and the Guarantors party hereto and
constitutes a legal, valid and binding obligation of such parties, except as may
be limited by general principles of equity or by the effect of any applicable
bankruptcy, insolvency, reorganization, moratorium or similar law affecting
creditors’ rights generally; and

 

(d)                                 No Default or Event of Default has occurred
and is continuing.

 

8.            Entire Agreement.  This Amendment, together with the Loan
Documents (collectively, the “Relevant Documents”), sets forth the entire
understanding and agreement of the parties hereto in relation to the subject
matter hereof and supersedes any prior negotiations

 

4

--------------------------------------------------------------------------------


 

and agreements among the parties relating to such subject matter.  No promise,
condition, representation or warranty, express or implied, not set forth in the
Relevant Documents shall bind any party hereto, and no such party has relied on
any such promise, condition, representation or warranty.  Each of the parties
hereto acknowledges that, except as otherwise expressly stated in the Relevant
Documents, no representations, warranties or commitments, express or implied,
have been made by any party to the other in relation to the subject matter
hereof or thereof.  None of the terms or conditions of this Amendment may be
changed, modified, waived or canceled orally or otherwise, except in writing and
in accordance with Section 10.01 of the Credit Agreement.

 

9.            Full Force and Effect of Amendment.  Except as hereby specifically
amended, modified or supplemented, the Credit Agreement and all other Loan
Documents are hereby confirmed and ratified in all respects and shall be and
remain in full force and effect according to their respective terms.

 

10.          Counterparts.  This Amendment may be executed in any number of
counterparts, each of which shall be deemed an original as against any party
whose signature appears thereon, and all of which shall together constitute one
and the same instrument.  Delivery of an executed counterpart of a signature
page of this Amendment by telecopy, facsimile or other electronic transmission
(including .pdf) shall be effective as delivery of a manually executed
counterpart of this Amendment.

 

11.          Governing Law.  This Amendment shall in all respects be governed
by, and construed in accordance with, the laws of the State of New York.

 

12.          Enforceability.  Should any one or more of the provisions of this
Amendment be determined to be illegal or unenforceable as to one or more of the
parties hereto, all other provisions nevertheless shall remain effective and
binding on the parties hereto.

 

13.          References.  All references in any of the Loan Documents to the
“Credit Agreement” shall mean the Credit Agreement, as amended hereby.

 

14.          Successors and Assigns.  This Amendment shall be binding upon and
inure to the benefit of Borrowers, the Administrative Agent, the Guarantors, the
Lenders (including the Joining Lenders) and their respective successors and
assignees to the extent such assignees are permitted assignees as provided in
Section 10.06 of the Credit Agreement.

 

[Signature pages follow.]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this instrument to be made,
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

 

BORROWERS:

 

 

 

WORLD FUEL SERVICES CORPORATION

 

 

 

 

 

By:

/s/ Adrienne Urban

 

Name:

Adrienne Urban

 

Title:

Vice President and Treasurer

 

World Fuel Services Corporation

Amendment No. 2 to Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

WORLD FUEL SERVICES EUROPE, LTD.

 

 

 

 

 

By:

/s/ Wade DeClaris

 

Name:

Wade DeClaris

 

Title:

Director

 

World Fuel Services Corporation

Amendment No. 2 to Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

WORLD FUEL SERVICES (SINGAPORE) PTE LTD

 

 

 

 

 

By:

/s/ Francis Lee Boon Meng

 

Name:

Francis Lee Boon Meng

 

Title:

Managing Director

 

World Fuel Services Corporation

Amendment No. 2 to Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

 

GUARANTORS:

 

 

 

 

 

WORLD FUEL SERVICES CORPORATION

 

 

 

 

 

 

 

 

 

 

By:

/s/ Adrienne Urban

 

 

Name:

Adrienne Urban

 

 

Title:

Vice President and Treasurer

 

World Fuel Services Corporation

Amendment No. 2 to Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

WORLD FUEL SERVICES EUROPE, LTD.

 

 

 

 

 

By:

/s/ Wade DeClaris

 

Name:

Wade DeClaris

 

Title:

Director

 

World Fuel Services Corporation

Amendment No. 2 to Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

WORLD FUEL SERVICES (SINGAPORE) PTE LTD

 

 

 

 

 

By:

/s/ Francis Lee Boon Meng

 

Name:

Francis Lee Boon Meng

 

Title:

Managing Director

 

World Fuel Services Corporation

Amendment No. 2 to Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

DOMESTIC SUBSIDIARIES:

 

 

 

ADVANCE PETROLEUM, INC.

 

 

 

 

 

By:

/s/ Adrienne Urban

 

Name:

Adrienne Urban

 

Title:

Vice President and Treasurer

 

World Fuel Services Corporation

Amendment No. 2 to Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

ASCENT AVIATION GROUP, INC.

 

 

 

 

 

By:

/s/ Adrienne Urban

 

Name:

Adrienne Urban

 

Title:

Vice President and Treasurer

 

World Fuel Services Corporation

Amendment No. 2 to Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

BASEOPS INTERNATIONAL, INC.

 

 

 

 

 

By:

/s/ Adrienne Urban

 

Name:

Adrienne Urban

 

Title:

Vice President and Treasurer

 

World Fuel Services Corporation

Amendment No. 2 to Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

KROPP HOLDINGS, INC.

 

 

 

 

 

By:

/s/ Adrienne Urban

 

Name:

Adrienne Urban

 

Title:

Vice President and Treasurer

 

World Fuel Services Corporation

Amendment No. 2 to Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

THE HILLER GROUP INCORPORATED

 

 

 

 

 

By:

/s/ Adrienne Urban

 

Name:

Adrienne Urban

 

Title:

Vice President and Treasurer

 

World Fuel Services Corporation

Amendment No. 2 to Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

VERSANT LOGIX, INC.

 

 

 

 

 

By:

/s/ Adrienne Urban

 

Name:

Adrienne Urban

 

Title:

Vice President and Treasurer

 

World Fuel Services Corporation

Amendment No. 2 to Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

WESTERN PETROLEUM COMPANY

 

 

 

 

 

By:

/s/ Adrienne Urban

 

Name:

Adrienne Urban

 

Title:

Vice President and Treasurer

 

World Fuel Services Corporation

Amendment No. 2 to Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

WORLD FUEL SERVICES CANADA, INC.

 

 

 

 

 

By:

/s/ Adrienne Urban

 

Name:

Adrienne Urban

 

Title:

Vice President and Treasurer

 

World Fuel Services Corporation

Amendment No. 2 to Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

WORLD FUEL SERVICES COMPANY, INC.

 

 

 

 

 

By:

/s/ Adrienne Urban

 

Name:

Adrienne Urban

 

Title:

Vice President and Treasurer

 

World Fuel Services Corporation

Amendment No. 2 to Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

WORLD FUEL SERVICES CORPORATE AVIATION SUPPORT SERVICES, INC.

 

 

 

 

 

By:

/s/ Adrienne Urban

 

Name:

Adrienne Urban

 

Title:

Vice President and Treasurer

 

World Fuel Services Corporation

Amendment No. 2 to Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

WORLD FUEL SERVICES, INC.

 

 

 

 

 

By:

/s/ Adrienne Urban

 

Name:

Adrienne Urban

 

Title:

Vice President and Treasurer

 

World Fuel Services Corporation

Amendment No. 2 to Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

FOREIGN SUBSIDIARIES:

 

 

 

FALMOUTH PETROLEUM LIMITED

 

 

 

 

 

By:

/s/ Adrienne Urban

 

Name:

Adrienne Urban

 

Title:

Director

 

World Fuel Services Corporation

Amendment No. 2 to Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

GIB OIL (UK) LIMITED

 

 

 

 

 

By:

/s/ Harry Murphy

 

Name:

Harry Murphy

 

Title:

Director

 

World Fuel Services Corporation

Amendment No. 2 to Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

HENTY OIL LIMITED

 

 

 

 

 

By:

/s/ Adrienne Urban

 

Name:

Adrienne Urban

 

Title:

Director

 

World Fuel Services Corporation

Amendment No. 2 to Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

NORDIC CAMP SUPPLY APS

 

 

 

 

 

By:

/s/ Richard D. McMichael

 

Name:

Richard D. McMichael

 

Title:

Board Member

 

World Fuel Services Corporation

Amendment No. 2 to Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

TRAMP OIL (BRASIL) LTDA.

 

 

 

 

 

By:

/s/ Ricardo Gômara

 

Name:

Ricardo Gômara

 

Title:

Manager

 

World Fuel Services Corporation

Amendment No. 2 to Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

WORLD FUEL SERVICES TRADING DMCC

 

 

 

 

 

By:

/s/ Timothy R. Bingham

 

Name:

Timothy R. Bingham

 

Title:

Manager & Director

 

World Fuel Services Corporation

Amendment No. 2 to Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

 

 

By:

/s/ Roberto Salazar

 

Name:

Roberto Salazar

 

Title:

Vice President

 

World Fuel Services Corporation

Amendment No. 2 to Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

BANK OF AMERICA, N.A., as a Revolving Lender, Domestic Term Loan Lender, Swing
Line Lender and L/C-BA Issuer

 

 

 

 

 

By:

/s/ Jamie Freeman

 

Name:

Jamie Freeman

 

Title:

Senior Vice President

 

World Fuel Services Corporation

Amendment No. 2 to Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

HSBC BANK USA, NATIONAL ASSOCIATION, as a Revolving Lender, Domestic Term Loan
Lender and L/C-BA Issuer

 

 

 

 

 

By:

/s/ Shawn Alexander

 

Name:

Shawn Alexander

 

Title:

Vice President

 

World Fuel Services Corporation

Amendment No. 2 to Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Revolving Lender and Domestic Term
Loan Lender

 

 

 

 

 

By:

/s/ Gregory Roll

 

Name:

Gregory Roll

 

Title:

Sr. Vice President

 

World Fuel Services Corporation

Amendment No. 2 to Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

BANK UNITED, as a Domestic Term Loan Lender

 

 

 

 

 

By:

/s/ Charles J. Klank

 

Name:

Charles J. Klank

 

Title:

Senior Vice President

 

World Fuel Services Corporation

Amendment No. 2 to Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION, as a Revolving Lender and Domestic Term Loan
Lender

 

 

 

 

 

By:

/s/ Jose Mazariegos

 

Name:

Jose Mazariegos

 

Title:

Senior Vice President

 

World Fuel Services Corporation

Amendment No. 2 to Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

THE ROYAL BANK OF SCOTLAND PLC, as a Revolving Lender and Domestic Term Loan
Lender

 

 

 

 

 

By:

/s/ L. Peter Yetman

 

Name:

L. Peter Yetman

 

Title:

Director

 

World Fuel Services Corporation

Amendment No. 2 to Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

TD BANK, N.A., as a Revolving Lender and Domestic Term Loan Lender

 

 

 

 

 

By:

/s/ Vijay Prasad

 

Name:

Vijay Prasad

 

Title:

Senior Vice President

 

World Fuel Services Corporation

Amendment No. 2 to Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as a Revolving Lender and Domestic Term Loan Lender

 

 

 

 

 

By:

/s/ John A. Horst

 

Name:

John A. Horst

 

Title:

Credit Executive

 

World Fuel Services Corporation

Amendment No. 2 to Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A., as a Revolving Lender and a Domestic Term Loan Lender

 

 

 

 

 

By:

/s/ Allen Blankenship

 

Name:

Allen Blankenship

 

Title:

Vice President

 

World Fuel Services Corporation

Amendment No. 2 to Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

ISRAEL DISCOUNT BANK OF NEW YORK, as a Revolving Lender and Domestic Term Loan
Lender

 

 

 

 

 

By:

/s/ Roger N. Arsham

 

Name:

Roger N. Arsham

 

Title:

Senior Vice President

 

 

 

 

 

By:

/s/ Christopher Meade

 

Name:

Christopher Meade

 

Title:

Vice President

 

World Fuel Services Corporation

Amendment No. 2 to Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

ING BANK N.V. — Dublin Branch, as a Revolving Lender and a Domestic Term Loan
Lender

 

 

 

 

 

By:

/s/ Maurice Kenny

 

Name:

Maurice Kenny

 

Title:

Director

 

 

 

 

 

By:

/s/ Aidan Neill

 

Name:

Aidan Neill

 

Title:

Director

 

World Fuel Services Corporation

Amendment No. 2 to Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

CITY NATIONAL BANK OF FLORIDA, as a Revolving Lender and a Domestic Term Loan
Lender

 

 

 

 

 

By:

/s/ John Costa

 

Name:

John Costa

 

Title:

SVP

 

World Fuel Services Corporation

Amendment No. 2 to Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., SINGAPORE BRANCH, as Singapore Agent

 

 

 

 

 

By:

/s/ Susana Yen

 

Name:

Susan Yen

 

Title:

Senior Vice President

 

World Fuel Services Corporation

Amendment No. 2 to Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., SINGAPORE BRANCH, as Singapore Term Loan Lender

 

 

 

 

 

By:

/s/ Edwin Yeoh

 

Name:

Edwin Yeoh

 

Title:

Vice President

 

World Fuel Services Corporation

Amendment No. 2 to Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

HONGKONG & SHANGHAI BANKING CORPORATION LIMITED, SINGAPORE, as a Singapore Term
Loan Lender

 

 

 

 

 

By:

/s/ Willie Tam Kwok Meng

 

Name:

Willie Tam Kwok Meng

 

Title:

Managing Director and Head of Commercial Banking

 

World Fuel Services Corporation

Amendment No. 2 to Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

THE ROYAL BANK OF SCOTLAND PLC, SINGAPORE BRANCH, as a Singapore Term Loan
Lender

 

 

 

 

 

By:

/s/ Junaid Iftikhar

 

Name:

Junaid Iftikhar

 

Title:

Director

 

World Fuel Services Corporation

Amendment No. 2 to Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A. SINGAPORE BRANCH, as a Singapore Term Loan Lender

 

 

 

 

 

By:

/s/ Collin Tan

 

Name:

Collin Tan

 

Title:

Managing Director

 

World Fuel Services Corporation

Amendment No. 2 to Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

EXHIBIT A

TO

AMENDMENT NO. 2 OF CREDIT AGREEMENT

 

Conformed Credit Agreement

 

See attached

 

--------------------------------------------------------------------------------


 

EXHIBIT A to AMENDMENT NO. 2

Composite Credit Agreement    

 

 

Closing Published CUSIP Numbers:

 

Deal:  98147GAA0

Revolver:  98147GAB8

 

THIRD AMENDED AND RESTATED

CREDIT AGREEMENT

 

Dated as of September 8, 2010

 

among

 

WORLD FUEL SERVICES CORPORATION,

as Borrowing Agent and a Borrower,

 

WORLD FUEL SERVICES EUROPE, LTD.,

and

WORLD FUEL SERVICES (SINGAPORE) PTE LTD,

each as a Borrower,

 

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender and L/C-BA Issuer,

 

BANK OF AMERICA, N.A., SINGAPORE BRANCH,

as Singapore Agent,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Co-Syndication Agent,

 

HSBC BANK USA, NATIONAL ASSOCIATION,

as Co-Syndication Agent and L/C-BA Issuer,

 

THE ROYAL BANK OF SCOTLAND PLC,

as Documentation Agent

 

and

 

The Other Lenders Party Hereto

 

BANC OF AMERICA SECURITIES LLC,

WELLS FARGO SECURITIES, LLC,

and

HSBC BANK USA, NATIONAL ASSOCIATION,

as Joint Lead Arrangers and Joint Book Managers

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

 

Page

 

 

 

 

 

ARTICLE I.

 

DEFINITIONS AND ACCOUNTING TERMS

 

1

 

 

 

 

 

1.01

 

Amendment and Restatement

 

1

1.02

 

Defined Terms

 

2

1.03

 

Other Interpretive Provisions

 

33

1.04

 

Accounting Terms

 

34

1.05

 

Rounding

 

35

1.06

 

Times of Day

 

35

1.07

 

Letter of Credit Amounts

 

35

1.08

 

Adjustments for Material Acquisitions and Dispositions

 

35

 

 

 

 

 

ARTICLE II.

 

THE COMMITMENTS AND CREDIT EXTENSIONS

 

35

 

 

 

 

 

2.01

 

Loans

 

35

2.02

 

Borrowings, Conversions and Continuations of Loans

 

36

2.03

 

Letters of Credit

 

39

2.04

 

Swing Line Loans

 

50

2.05

 

Prepayments

 

53

2.06

 

Termination or Reduction of Commitments

 

56

2.07

 

Repayment of Loans

 

57

2.08

 

Interest

 

58

2.09

 

Fees

 

59

2.10

 

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate

 

60

2.11

 

Evidence of Debt

 

60

2.12

 

Payments Generally; Administrative Agent’s Clawback

 

61

2.13

 

Sharing of Payments by Lenders

 

63

2.14

 

Increase in Commitments

 

64

2.15

 

Cash Collateral

 

65

2.16

 

Defaulting Lenders

 

66

2.17

 

Joint and Several Obligations

 

68

2.18

 

Borrowing Agent

 

69

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

 

Page

 

 

 

 

 

ARTICLE III.

 

TAXES, YIELD PROTECTION AND ILLEGALITY

 

70

 

 

 

 

 

3.01

 

Taxes

 

70

3.02

 

Illegality

 

74

3.03

 

Inability to Determine Rates

 

75

3.04

 

Increased Costs; Reserves on Eurodollar Rate Loans

 

75

3.05

 

Compensation for Losses

 

77

3.06

 

Mitigation Obligations; Replacement of Lenders

 

77

3.07

 

Survival

 

78

 

 

 

 

 

ARTICLE IV.

 

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

78

 

 

 

 

 

4.01

 

Conditions of Initial Credit Extension

 

78

4.02

 

Conditions to all Credit Extensions

 

80

 

 

 

 

 

ARTICLE V.

 

REPRESENTATIONS AND WARRANTIES

 

81

 

 

 

 

 

5.01

 

Existence, Qualification and Power

 

81

5.02

 

Authorization; No Contravention

 

81

5.03

 

Governmental Authorization; Other Consents

 

82

5.04

 

Binding Effect

 

82

5.05

 

Financial Statements; No Material Adverse Effect

 

82

5.06

 

Litigation

 

83

5.07

 

No Default

 

83

5.08

 

Ownership of Property; Liens

 

83

5.09

 

Environmental Compliance

 

83

5.10

 

Insurance

 

83

5.11

 

Taxes

 

83

5.12

 

ERISA Compliance

 

84

5.13

 

Subsidiaries; Equity Interests

 

85

5.14

 

Margin Regulations; Investment Company Act

 

85

5.15

 

Disclosure

 

86

5.16

 

Compliance with Laws

 

86

5.17

 

Intellectual Property; Licenses, Etc.

 

86

5.18

 

Solvency

 

86

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

 

Page

 

 

 

 

 

5.19

 

No Burdensome Agreements

 

86

 

 

 

 

 

ARTICLE VI.

 

AFFIRMATIVE COVENANTS

 

87

 

 

 

 

 

6.01

 

Financial Statements

 

87

6.02

 

Certificates; Other Information

 

88

6.03

 

Notices

 

90

6.04

 

Payment of Obligations

 

90

6.05

 

Preservation of Existence, Etc.

 

90

6.06

 

Maintenance of Properties

 

91

6.07

 

Maintenance of Insurance

 

91

6.08

 

Compliance with Laws

 

91

6.09

 

Books and Records

 

91

6.10

 

Inspection Rights

 

91

6.11

 

Use of Proceeds

 

92

6.12

 

Additional Guarantors

 

92

6.13

 

Compliance with Environmental Laws

 

93

6.14

 

Further Assurances

 

93

6.15

 

Material Contracts

 

93

6.16

 

OFAC/BSA Provision

 

94

 

 

 

 

 

ARTICLE VII.

 

NEGATIVE COVENANTS

 

94

 

 

 

 

 

7.01

 

Liens

 

94

7.02

 

Investments

 

96

7.03

 

Indebtedness

 

97

7.04

 

Fundamental Changes

 

99

7.05

 

Dispositions

 

99

7.06

 

Restricted Payments

 

100

7.07

 

Change in Nature of Business

 

100

7.08

 

Transactions with Affiliates

 

100

7.09

 

Burdensome Agreements

 

100

7.10

 

Use of Proceeds

 

101

7.11

 

Financial Covenants

 

101

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

 

Page

 

 

 

 

 

7.12

 

Amendments of Organization Documents

 

101

7.13

 

Inactive Subsidiaries

 

101

 

 

 

 

 

ARTICLE VIII.

 

EVENTS OF DEFAULT AND REMEDIES

 

101

 

 

 

 

 

8.01

 

Events of Default

 

101

8.02

 

Remedies Upon Event of Default

 

104

8.03

 

Application of Funds

 

104

 

 

 

 

 

ARTICLE IX.

 

ADMINISTRATIVE AGENT

 

106

 

 

 

 

 

9.01

 

Appointment and Authority

 

106

9.02

 

Rights as a Lender

 

107

9.03

 

Exculpatory Provisions

 

107

9.04

 

Reliance by Administrative Agent

 

108

9.05

 

Delegation of Duties

 

108

9.06

 

Resignation of Administrative Agent

 

108

9.07

 

Non-Reliance on Administrative Agent and Other Lenders

 

109

9.08

 

No Other Duties, Etc.

 

110

9.09

 

Administrative Agent May File Proofs of Claim

 

110

9.10

 

Collateral and Guaranty Matters

 

110

9.11

 

Secured Cash Management Agreements and Secured Hedge Agreements

 

111

 

 

 

 

 

ARTICLE X.

 

MISCELLANEOUS

 

111

 

 

 

 

 

10.01

 

Amendments, Etc.

 

111

10.02

 

Notices; Effectiveness; Electronic Communication

 

114

10.03

 

No Waiver; Cumulative Remedies; Enforcement

 

116

10.04

 

Expenses; Indemnity; Damage Waiver

 

117

10.05

 

Payments Set Aside

 

118

10.06

 

Successors and Assigns

 

119

10.07

 

Treatment of Certain Information; Confidentiality

 

124

10.08

 

Right of Setoff

 

125

10.09

 

Interest Rate Limitation

 

126

10.10

 

Counterparts; Integration; Effectiveness

 

126

10.11

 

Survival of Representations and Warranties

 

126

 

iv

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

 

Page

 

 

 

 

 

10.12

 

Severability

 

126

10.13

 

Replacement of Lenders

 

127

10.14

 

Governing Law; Jurisdiction; Etc.

 

128

10.15

 

No Advisory or Fiduciary Responsibility

 

129

10.16

 

Electronic Execution of Assignments and Certain Other Documents

 

129

10.17

 

USA PATRIOT Act

 

130

 

 

 

 

 

SCHEDULES

 

 

 

 

 

1.02

 

Existing Letters of Credit

 

 

2.01

 

Commitments; Applicable Revolving Percentages and Pro Rata Term Shares

 

 

5.12(c)

 

Pension Plans

 

 

5.13

 

Subsidiaries and Other Equity Investments; Loan Parties

 

 

7.01

 

Existing Liens

 

 

7.03

 

Existing Indebtedness

 

 

10.02

 

Administrative Agent’s Office, Certain Addresses for Notices

 

 

 

 

 

 

 

EXHIBITS

 

 

 

 

 

Form of

 

 

A-1

 

Committed Loan Notice for Revolving Loans and Domestic Term Loans

 

 

A-2

 

Committed Loan Notice for Singapore Term Loans

 

 

B

 

Swing Line Loan Notice

 

 

C

 

Bankers’ Acceptance Request

 

 

D-1

 

Revolving Note

 

 

D-2

 

Domestic Term Loan Note

 

 

D-3

 

Singapore Term Loan Note

 

 

E

 

Compliance Certificate

 

 

F

 

Assignment and Assumption

 

 

G

 

Administrative Questionnaire

 

 

H

 

Guaranty

 

 

I

 

Pledge Agreement

 

 

J

 

Opinion Matters

 

 

 

v

--------------------------------------------------------------------------------


 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

This THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) is entered
into as of September 8, 2010, among WORLD FUEL SERVICES CORPORATION, a Florida
corporation (“WFS”), WORLD FUEL SERVICES EUROPE, LTD., a corporation organized
and existing under the laws of the United Kingdom (“WFS Europe”), and WORLD FUEL
SERVICES (SINGAPORE) PTE LTD, a corporation organized and existing under the
laws of the Republic of Singapore (“WFS Singapore”, and together with WFS and
WFS Europe, each a “Borrower” and collectively the “Borrowers”), each lender
from time to time party hereto (collectively, the “Lenders” and individually, a
“Lender”), BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender and
L/C-BA Issuer, and BANK OF AMERICA, N.A., SINGAPORE BRANCH, as Singapore Agent.

 

A.            The Borrowers, Bank of America, N.A, as administrative agent, and
the lenders party thereto (the “Existing Lenders”) entered into that certain
Second Amended and Restated Credit Agreement dated as of December 21, 2007 (as
amended, the “Existing Credit Agreement”).

 

B.            Certain of the Existing Lenders have assigned all of their
interests under the Existing Agreement to the Administrative Agent substantially
simultaneously with the effectiveness hereof.

 

C.            As further provided herein and upon the terms and conditions
contained herein, the Revolving Lenders (as of the Closing Date) and the
Administrative Agent have agreed to reallocate the Revolving Commitment and
Applicable Revolving Percentages of each of the Revolving Lenders as set forth
on Schedule 2.01.

 

D.            The Borrowers have requested that the Existing Credit Agreement be
further amended and restated to, among other things, extend and increase the
aggregate maximum principal amount of the revolving credit facility and make
certain other changes as set forth herein (the “Restatement”), and the
Administrative Agent and the Revolving Lenders are willing to make such
amendments to the Existing Credit Agreement.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

ARTICLE I.  DEFINITIONS AND ACCOUNTING TERMS

 

1.01        Amendment and Restatement.  In order to facilitate the Restatement
and otherwise to effectuate the desires of the Borrowers, the Administrative
Agent and the Revolving Lenders:

 

(a)           Simultaneously with the date hereof, the parties hereto hereby
agree that the Revolving Commitments shall be as set forth in Schedule 2.01 and
the portion of Loans (as defined in the Existing Credit Agreement) outstanding
under the Existing Credit Agreement shall be reallocated in accordance with such
Revolving Commitments and the requisite assignments shall be deemed to be made
in such amounts by and between the Revolving Lenders and from each Revolving
Lender to each other Revolving Lender, with the same force and effect as if such

 

1

--------------------------------------------------------------------------------


 

assignments were evidenced by applicable Assignment and Assumptions (as defined
in the Existing Credit Agreement) under the Existing Credit Agreement. 
Notwithstanding anything to the contrary in Section 10.06 of the Existing Credit
Agreement or Section 10.06 of this Agreement, no other documents or instruments,
including any Assignment and Assumption, shall be executed in connection with
these assignments (all of which requirements are hereby waived), and such
assignments shall be deemed to be made with all applicable representations,
warranties and covenants as if evidenced by an Assignment and Assumption.  On
the Closing Date, the Revolving Lenders shall make full cash settlement with
each other either directly or through the Administrative Agent, as the
Administrative Agent may direct or approve, with respect to all assignments,
reallocations and other changes in Commitments (as such term is defined in the
Existing Credit Agreement) such that after giving effect to such settlements
each Revolving Lender’s Applicable Revolving Percentage shall be as set forth on
Schedule 2.01.

 

(b)           The Borrowers, the Administrative Agent, and the Revolving Lenders
hereby agree that upon the effectiveness of this Agreement, the terms and
provisions of the Existing Credit Agreement which in any manner govern or
evidence the Obligations, the rights and interests of the Administrative Agent
and the Revolving Lenders and any terms, conditions or matters related to any
thereof, shall be and hereby are amended and restated in their entirety by the
terms, conditions and provisions of this Agreement, and the terms and provisions
of the Existing Credit Agreement, except as otherwise expressly provided herein,
shall be superseded by this Agreement.

 

Notwithstanding this amendment and restatement of the Existing Credit Agreement,
including anything in this Section 1.01, and in any related “Loan Documents” (as
such term is defined in the Existing Credit Agreement and referred to herein,
individually or collectively, as the “Existing Loan Documents”), (i) all of the
indebtedness, liabilities and obligations owing by any Person under the Existing
Credit Agreement and other Existing Loan Documents outstanding as of the Closing
Date shall continue as Obligations hereunder, and (ii) neither the execution and
delivery of this Agreement and any other Loan Document (as defined herein) nor
the consummation of any other transaction contemplated hereunder is intended to
constitute a novation of the Existing Credit Agreement or of any of the other
Existing Loan Documents or any obligations thereunder outstanding as of the
Closing Date.

 

1.02        Defined Terms.  As used in this Agreement, the following terms shall
have the meanings set forth below:

 

“80% Guaranty Threshold” has the meaning specified in Section 6.12(b).

 

“Acceptance Credit” means a commercial Letter of Credit in which the L/C-BA
Issuer engages with the beneficiary of such Letter of Credit to accept a time
draft.

 

“Acceptance Documents” means such general acceptance agreements, applications,
certificates and other documents as the L/C-BA Issuer may require in connection
with the creation of L/C Issued BAs.

 

“Account Debtor” has the meaning specified for such term in the UCC.

 

2

--------------------------------------------------------------------------------


 

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of all or substantially all
of any business or division of a Person that is not already a Restricted
Subsidiary of such Person, (b) the acquisition of in excess of 50% of the Equity
Interests of any Person, or otherwise causing any Person to become a Restricted
Subsidiary (other than as a result of the creation of such Person as a
Restricted Subsidiary), or (c) a merger or consolidation or any other
combination with another Person (other than a Person that is already a
Restricted Subsidiary).

 

“Administrative Agent” means Bank of America in its capacity as administrative
agent for the Lenders under any of the Loan Documents, or any successor
administrative agent, and, in the case of fundings, payments, interest rate
selections, fees, assignments, participations and notices relating to the
Singapore Term Loan, the Singapore Agent, in its capacity as administrative
agent with respect to the Singapore Term Loan.

 

“Administrative Agent’s Office” means the Administrative Agent’s or the
Singapore Agent’s, as applicable, address and, as appropriate, account as set
forth on Schedule 10.02, or such other address or account as the Administrative
Agent may from time to time notify to the Borrowing Agent and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit G or any other form approved by the
Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

“Aggregate Commitments” means the Commitments of all the Lenders.

 

“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Revolving Lenders.  As of the Second Amendment Effective Date, the Aggregate
Revolving Commitments equal $800,000,000.

 

“Agreement” means this Credit Agreement.

 

“Applicable Percentage” means (a) in respect of the Domestic Term Loan Facility,
with respect to any Domestic Term Loan Lender at any time, the percentage
(carried out to the ninth decimal place) of the Domestic Term Loan Facility
represented by such Domestic Term Loan Lender’s Pro Rata Share at such time, (b)
in respect of the Singapore Term Loan Facility, with respect to any Singapore
Term Loan Lender at any time, the percentage (carried out to the ninth decimal
place) of the Singapore Term Loan Facility represented by such Singapore Term
Loan Lender’s Pro Rata Share at such time, and (c) in respect of the Revolving
Credit Facility, with respect to any Revolving Lender at any time, such
Revolving Lender’s Applicable Revolving Percentage.  The Applicable Percentage
of each Lender as of the Second Amendment Effective Date in respect of each
Facility is set forth opposite the name of such Lender on Schedule 2.01 or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable.

 

3

--------------------------------------------------------------------------------


 

“Applicable Rate” means, at any time, in respect of the Revolving Facility, the
Domestic Term Loan Facility and the Singapore Term Loan Facility, the applicable
percentage per annum set forth below determined by reference to the Consolidated
Leverage Ratio as set forth in (a) from the Closing Date to the date on which
the Administrative Agent receives a Compliance Certificate pursuant to Section
6.02(a) for the fiscal quarter ending September 30, 2010, the certificate
delivered pursuant to Section 4.01(a)(x), and (b) thereafter, the most recent
Compliance Certificate received by the Administrative Agent pursuant to Section
6.02(a):

 

Applicable Rate

 

Pricing
Level

 

Consolidated Leverage
Ratio

 

Commitment
Fee

 

Eurodollar Rate Loans/
Standby Letters of Credit

 

Base Rate
Loans

 

Bankers’
Acceptances

 

1

 

< 1.00:1

 

0.25

%

1.75

%

0.75

%

1.50

%

2

 

> 1.00:1 but < 2.00:1

 

0.25

%

2.00

%

1.00

%

1.75

%

3

 

> 2.00:1 but < 3.00:1

 

0.30

%

2.25

%

1.25

%

2.00

%

4

 

> 3.00:1

 

0.35

%

2.50

%

1.50

%

2.25

%

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the fifth (5th)
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.02(a); provided, however, that (i) if a
Compliance Certificate is not delivered when due in accordance with such
Section, then, Pricing Level 4 shall apply as of the fifth (5th) Business Day
after the date on which such Compliance Certificate was required to have been
delivered and in each case shall remain in effect until the date on which such
Compliance Certificate is delivered and (ii) from the Closing Date to the fifth
(5th) Business Day after the date of delivery of the Compliance Certificate for
the fiscal quarter ending September 30, 2010, Pricing Level 1 shall apply. 
Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).

 

“Applicable Revolving Percentage” means, with respect to any Revolving Lender at
any time, the percentage (carried out to the ninth decimal place) of the
Aggregate Revolving Commitments represented by such Revolving Lender’s Revolving
Commitment at such time.  If the commitment of each Revolving Lender to make
Revolving Loans and the obligation of the L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 8.02 or if the Aggregate
Revolving Commitments have expired, then the Applicable Revolving Percentage of
each Revolving Lender shall be determined based on the Applicable Revolving
Percentage of such Revolving Lender most recently in effect, giving effect to
any subsequent assignments.  The Applicable Revolving Percentage of each
Revolving Lender as of the Second Amendment Effective Date is set forth opposite
the name of such Revolving Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Revolving Lender becomes a party hereto, as
applicable.

 

“Appropriate Lender” means, at any time, (a) with respect to any Facility, a
Lender that has a Commitment with respect to such Facility or holds a Loan under
such Facility at such time, (b) with respect to the Letter of Credit Sublimit,
(i) the L/C Issuer and (ii) if any Letters of Credit

 

4

--------------------------------------------------------------------------------


 

have been issued pursuant to Section 2.03(a), the Revolving Lenders and (c) with
respect to the Swing Line Sublimit, (i) the Swing Line Lender and (ii) if any
Swing Line Loans are outstanding pursuant to Section 2.04(a), the Revolving
Lenders.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.06(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit F or any other form approved by the Administrative Agent.

 

“Atlantic Fuel Services” means Atlantic Fuel Services, S.R.L., a Costa Rica
limited liability company.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a Capital Lease.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
WFS and its Subsidiaries for the fiscal year ended December 31, 2010, and the
related consolidated statements of income or operations, shareholders’ equity
and cash flows for such fiscal year of WFS and its Subsidiaries, including the
notes thereto.

 

“Availability Period” means, with respect to the Revolving Facility, the period
from and including the Closing Date to the earliest of (a) the Maturity Date for
the Revolving Credit Facility, (b) the date of termination in full of the
Aggregate Revolving Commitments pursuant to Section 2.06(a), and (c) the date of
termination of the commitment of each Revolving Lender to make Revolving Loans
and of the obligation of the L/C-BA Issuer to make L/C-BA Credit Extensions
pursuant to Section 8.02.

 

“BA Fee” has the meaning specified in Section 2.03(j).

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Bank of America Singapore” means Bank of America, N.A., Singapore Branch, and
its successors.

 

“Bankers’ Acceptance” or “BA” means a Clean BA or an L/C Issued BA.

 

5

--------------------------------------------------------------------------------


 

“Bankers’ Acceptance Rate” means for any day a fluctuating rate per annum equal
to the rate of interest in effect for such day as publicly announced from time
to time by Bank of America, N.A. as its “bankers’ acceptance rate”.  Any change
in such rate announced by Bank of America, N.A. shall take effect at the opening
of business on the day specified in the public announcement of such change.

 

“Bankers’ Acceptance Request” means the written request for the issuance of
Clean BAs in the form attached hereto as Exhibit C.

 

“BAS” means Banc of America Securities LLC.

 

“Base Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest
in effect for such day as publicly announced from time to time by Bank of
America as its “prime rate,” and (c) the Eurodollar Rate plus 1.00%.  The “prime
rate” is a rate set by Bank of America based upon various factors including Bank
of America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate.  Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.

 

“Base Rate Loan” means a Loan that bears interest at the Base Rate.

 

“Base Rate Revolving Loan” means a Revolving Loan that is a Base Rate Loan.

 

“BofA Fee Letter” means the letter agreement, dated August 13, 2010, among the
Borrowers, Bank of America and BAS.

 

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

“Borrower Materials” has the meaning specified in Section 6.02.

 

“Borrowing” means a Revolving Borrowing, a Swing Line Borrowing, the Domestic
Term Loan Borrowing or the Singapore Term Loan Borrowing, as the context may
require.

 

“Borrowing Agent” means WFS in its capacity as Borrowing Agent hereunder
pursuant to Section 2.18.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day; provided that when such term is used in connection with the
Singapore Term Loan Facility, it shall mean any day other than a Saturday,
Sunday or any other day on which commercial banks are authorized to close under
the Laws of, or are in fact closed in, Singapore or Hong Kong.

 

6

--------------------------------------------------------------------------------


 

“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital assets in accordance with GAAP.

 

“Capital Lease” means a lease that meets one or more of the following criteria:
(a) the lease term is greater than 75% of the property’s estimated economic
life; (b) the lease contains an option to purchase the property for less than
fair market value; (c) ownership of the property is transferred to the lessee at
the end of the lease term; or (d) the present value of the lease payments
exceeds 90% of the fair market value of the property.

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, L/C-BA Issuer
or Swing Line Lender (as applicable) and the Revolving Lenders, as collateral
for L/C-BA Obligations, Obligations in respect of Swing Line Loans, or
obligations of Revolving Lenders to fund participations in respect of either
thereof (as the context may require), cash or deposit account balances or, if
the L/C-BA Issuer or Swing Line Lender benefitting from such collateral shall
agree in its sole discretion, other credit support, in each case pursuant to
documentation in form and substance reasonably satisfactory to (a) the
Administrative Agent and (b) the L/C-BA Issuer or the Swing Line Lender (as
applicable). “Cash Collateral” shall have a meaning correlative to the foregoing
and shall include the proceeds of such cash collateral and other credit support.

 

“Cash Management Agreement” means any agreement that is not prohibited by the
terms of this Agreement to provide cash management services, including treasury,
depository, overdraft, credit or debit card, electronic funds transfer and other
cash management arrangements.

 

“Cash Management Bank” means any Person that, (a) at the time it enters into a
Cash Management Agreement with a Loan Party, is a Lender or an Affiliate of a
Lender, or (b) at the time it (or its Affiliate) becomes a Lender, is a party to
a Cash Management Agreement with a Loan Party, in each case, in its capacity as
a party to such Cash Management Agreement.

 

“Cayman Holding Company II” means World Fuel Cayman Holding Company II, a Cayman
Islands corporation.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following:  (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.

 

7

--------------------------------------------------------------------------------


 

“Change of Control” means an event or series of events by which:

 

(a)                                  any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, but
excluding any employee benefit plan of such person or its subsidiaries, and any
person or entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed to have “beneficial ownership” of all securities
that such person or group has the right to acquire, whether such right is
exercisable immediately or only after the passage of time (such right, an
“option right”)), directly or indirectly, of 35% or more of the equity
securities of WFS entitled to vote for members of the board of directors or
equivalent governing body of WFS on a fully-diluted basis (and taking into
account all such securities that such person or group has the right to acquire
pursuant to any option right); or

 

(b)                                 during any period of 12 consecutive months,
a majority of the members of the board of directors or other equivalent
governing body of WFS cease to be composed of individuals (i) who were members
of that board or equivalent governing body on the first day of such period,
(ii) whose election or nomination to that board or equivalent governing body was
approved by individuals referred to in clause (i) above constituting at the time
of such election or nomination at least a majority of that board or equivalent
governing body or (iii) whose election or nomination to that board or other
equivalent governing body was approved by individuals referred to in clauses
(i) and (ii) above constituting at the time of such election or nomination at
least a majority of that board or equivalent governing body (excluding, in the
case of both clause (ii) and clause (iii), any individual whose initial
nomination for, or assumption of office as, a member of that board or equivalent
governing body occurs as a result of an actual or threatened solicitation of
proxies or consents for the election or removal of one or more directors by any
person or group other than a solicitation for the election of one or more
directors by or on behalf of the board of directors).

 

“Clean Bankers’ Acceptance” or “Clean BA” means a negotiable time draft drawn on
and accepted by the L/C-BA Issuer pursuant to Section 2.03(a) to finance the
purchase of fuel or freight expenses in connection with the shipment of fuel or
to finance insurance, port charges or advances on purchases of fuel.

 

“Closing Date” means September 8, 2010.

 

“Code” means the Internal Revenue Code of 1986.

 

“Collateral” means all property of the Loan Parties that is, or is intended
under the terms of the Collateral Documents, to be subject to Liens in favor of
the Administrative Agent for the benefit of the Secured Parties, including
without limitation, all Cash Collateral, as collateral security for the
Obligations.

 

“Collateral Documents” means, collectively, the Pledge Agreement (and each
Pledge Joinder Agreement), the Notice of Negative Pledge Agreement, any
agreement creating or perfecting rights in Cash Collateral posted by or on
behalf of the Borrowers pursuant to the provisions of Section 2.15 of this
Agreement, and each of the other agreements, instruments,

 

8

--------------------------------------------------------------------------------


 

documents, certificates, or financing statements that creates, perfects or
protects, or purports to create, perfect or protect a Lien in favor of the
Administrative Agent for the benefit of the Secured Parties in any Collateral.

 

“Commitment” means a Domestic Term Loan Commitment, a Singapore Term Loan
Commitment or a Revolving Commitment, as the context may require.

 

“Committed Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurodollar Rate
Loans, pursuant to Section 2.02(a), which, if in writing, shall be substantially
in the form of Exhibit A-1, with respect to Revolving Loans and Domestic Term
Loans and in the form of Exhibit A-2, with respect to Singapore Term Loans.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit E.

 

“Consolidated Asset Coverage Amount” means, on any date of measurement, an
amount equal to the total of (a) the net book value of all accounts receivable
of WFS and its Restricted Subsidiaries on a consolidated basis as of such date
plus (b) the net book value of all inventory of WFS and its Restricted
Subsidiaries on a consolidated basis as of such date plus (c) the net book value
of all fixed assets of WFS and its Restricted Subsidiaries on a consolidated
basis as of such date plus (d) the amount, if any, by which the aggregate cash,
cash equivalents and short term, liquid marketable investments of WFS and its
Restricted Subsidiaries on a consolidated basis as of such date exceeds
$15,000,000.

 

“Consolidated Asset Coverage Ratio” means, on any date of measurement the ratio
of (a) the Consolidated Asset Coverage Amount as of such date to (b) the sum of
(i) Consolidated Funded Indebtedness (excluding the undrawn amount of all
standby letters of credit) as of such date plus (ii) sixty-five percent (65%) of
accounts payable of WFS and its Restricted Subsidiaries on a consolidated basis
as of such date.

 

“Consolidated EBITDA” means, for any period, for WFS and its Restricted
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following to the extent deducted in calculating
such Consolidated Net Income: (i) Consolidated Interest Charges for such period,
(ii) the provision for Federal, state, local and foreign income taxes payable by
WFS and its Restricted Subsidiaries for such period, (iii) depreciation and
amortization expense for such period and (iv) other non-recurring expenses of
WFS and its Restricted Subsidiaries reducing such Consolidated Net Income which
do not represent a cash item in such period or any future period and minus
(b) the following to the extent included in calculating such Consolidated Net
Income: (i) Federal, state, local and foreign income tax credits of WFS and its
Restricted Subsidiaries for such period and (ii) all non-cash items increasing
Consolidated Net Income for such period; provided, that, (x) any period that
includes a Material Acquisition or Material Disposition such calculation shall
be subject to the adjustments set forth in Section 1.08 and (y) “Consolidated
EBITDA” for any such period shall include the aggregate amount of cash actually
distributed by any Unrestricted Subsidiary to WFS or any of its Restricted
Subsidiaries during such period.

 

9

--------------------------------------------------------------------------------


 

“Consolidated Funded Indebtedness” means, as of any date of determination, for
WFS and its Restricted Subsidiaries on a consolidated basis, the sum of, without
duplication, (a) the outstanding principal amount of all obligations, whether
current or long-term, for borrowed money (including Loans and L/C-BA Borrowings
hereunder) and all obligations evidenced by bonds, debentures, notes, loan
agreements or other similar instruments, (b) all purchase money Indebtedness,
(c) all obligations, direct or contingent arising under standby letters of
credit, bankers’ acceptances and bank guaranties, (d) all obligations in respect
of the deferred purchase price of property or services (other than trade
accounts payable in the ordinary course of business), (e) Attributable
Indebtedness in respect of Capital Leases and Synthetic Lease Obligations,
(f) without duplication, all Guarantees with respect to outstanding Indebtedness
of the types specified in clauses (a) through (e) above of Persons other than
WFS or any Restricted Subsidiary, and (g) all Indebtedness of the types referred
to in clauses (a) through (f) above of any partnership or joint venture (other
than a joint venture that is itself a corporation or limited liability company)
in which WFS or a Restricted Subsidiary is a general partner or joint venturer,
unless such Indebtedness is expressly made non-recourse to WFS or such
Restricted Subsidiary; provided that “Consolidated Funded Indebtedness” shall
not include the obligations of WFS with respect to the WFS Working Capital
Guarantee.

 

“Consolidated Interest Charges” means, for any period, for WFS and its
Restricted Subsidiaries on a consolidated basis, interest expense in accordance
with GAAP.

 

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the period of the four prior fiscal
quarters ending on such date minus Capital Expenditures for such period to
(b) net cash Consolidated Interest Charges for the period of the four prior
fiscal quarters ending on such date; provided, that, during any period that
includes a Material Acquisition or Material Disposition such calculation shall
be subject to the adjustments set forth in Section 1.08.

 

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA for the period of the four fiscal quarters most recently ended as of such
date; provided, that, during any period that includes a Material Acquisition or
Material Disposition such calculation shall be subject to the adjustments set
forth in Section 1.08.

 

“Consolidated Net Income” means, for any period, for WFS and its Restricted
Subsidiaries on a consolidated basis, the net income of WFS and its Restricted
Subsidiaries (excluding extraordinary gains and extraordinary losses) for that
period.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

10

--------------------------------------------------------------------------------


 

“Counterparty” means any financial institution (or any of its affiliates) with
which WFS or any of its Subsidiaries purchases and sells fuel and related
products and/or enters into Swap Contracts.

 

“Credit Extension” means each of the following: (a) a Borrowing and (b) an
L/C-BA Credit Extension.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, judicial management, bankruptcy, assignment
for the benefit of creditors, moratorium, rearrangement, receivership,
insolvency, reorganization, or similar debtor relief Laws of the United States
or other applicable jurisdictions from time to time in effect and affecting the
rights of creditors generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees and BA Fees, an interest rate equal to (i) the Base Rate plus
(ii) the Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2%
per annum; provided, however, that with respect to a Eurodollar Rate Loan, the
Default Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 2% per annum, (b) when
used with respect to Letter of Credit Fees, a rate equal to the Applicable Rate
plus 2% per annum and (c) when used with respect to BA Fees, a rate equal to the
Bankers’ Acceptance Rate plus the Applicable Rate plus 2% per annum.

 

“Defaulting Lender” means, subject to Section 2.16(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder,  including in respect of its Loans or, in the
case of any Revolving Lender, its participations in respect of Letters of
Credit, Bankers’ Acceptances or Swing Line Loans, within three Business Days of
the date required to be funded by it hereunder unless (x) such failure has been
cured or (y) such Lender notifies the Administrative Agent and any Borrower in
writing that such failure is the result of such Lender’s determination that one
or more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied, (b) has notified any Borrower, the
Administrative Agent or any other Lender that it does not intend to comply with
its funding obligations hereunder or has made a public statement to that effect
with respect to its funding obligations hereunder or generally under other
agreements in which it commits to extend credit (unless such writing or public
statement relates to such Lender’s obligation to fund a Loan hereunder and
states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after request by the Administrative Agent, to confirm in a manner satisfactory
to the Administrative Agent that it will comply with its funding obligations
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Borrowing Agent), or (d) has, or has a direct or indirect parent
company that has, other than via an Undisclosed Administration, (i) become the
subject of a proceeding under any Debtor Relief Law, (ii) had a

 

11

--------------------------------------------------------------------------------


 

receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or a custodian appointed for it, or (iii) taken any action in
furtherance of, or indicated its consent to, approval of or acquiescence in any
such proceeding or appointment; provided that such Lender shall not be a
Defaulting Lender solely by virtue of the control of or any ownership or
acquisition of any equity interest in that Lender (or any direct or indirect
parent company thereof) by a Governmental Authority.

 

“Direct Foreign Subsidiary” means a Foreign Subsidiary a majority of whose
Voting Securities, or a majority of whose Subsidiary Securities, are directly
owned by WFS or a Domestic Subsidiary of WFS that is a Guarantor.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith; for the avoidance of doubt, “Disposition” shall not
include Equity Issuances.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

 

“Domestic Term Loan” means an advance made by any Domestic Term Loan Lender
under the Domestic Term Loan Facility.

 

“Domestic Term Loan Borrowing” means, collectively, the borrowing funded on the
First Amendment Effective Date by each of the Domestic Term Loan Lenders
pursuant to Section 2.01(a)(i) consisting of simultaneous Domestic Term Loans of
the same Type and, in the case of Eurodollar Rate Loans, having the same
Interest Period.

 

“Domestic Term Loan Commitment” means,  as to each Domestic Term Loan Lender (as
of the Second Amendment Effective Date), its obligation to have made Domestic
Term Loans to WFS pursuant to Section 2.01(a)(i) on the First Amendment
Effective Date in the principal amount set forth opposite such Domestic Term
Loan Lender’s name on Schedule 2.01 under the caption “Domestic Term Loan
Commitment.”

 

“Domestic Term Loan Facility” means the facility described in
Section 2.01(a)(i) providing for the making of Domestic Term Loans to WFS by the
Domestic Term Loan Lenders initially funded in the aggregate principal amount of
$250,000,000 and outstanding in the amount of $200,000,000 immediately after
giving effect to the Second Amendment and the application of the Singapore
Prepayment (as defined in the Second Amendment).

 

“Domestic Term Loan Lender” means, at any time, any Lender that holds Domestic
Term Loans at such time.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).

 

12

--------------------------------------------------------------------------------


 

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Borrower, any other Loan Party or any of their
respective Subsidiaries (other than an Unrestricted Subsidiary) directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrowers within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrowers or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrowers or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or

 

13

--------------------------------------------------------------------------------


 

the appointment of a trustee to administer, any Pension Plan; (g) the
determination that any Pension Plan is considered an at-risk plan or a plan in
endangered or critical status within the meaning of Sections 430, 431 and 432 of
the Code or Sections 303, 304 and 305 of ERISA; or (h) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon the Borrowers or any ERISA
Affiliate.

 

“Eurodollar Rate” means:

 

(a)                                  for any Interest Period with respect to a
Eurodollar Rate Loan, the rate per annum equal to (i) the British Bankers
Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or such other
commercially available source providing quotations of BBA LIBOR as may be
designated by the Administrative Agent from time to time) at approximately
11:00 a.m., London time, two London Banking Days prior to the commencement of
such Interest Period, for Dollar deposits (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period or, (ii) if such
rate is not available at such time for any reason, the rate per annum determined
by the Administrative Agent to be the rate at which deposits in Dollars for
delivery on the first day of such Interest Period in same day funds in the
approximate amount of the Eurodollar Rate Loan being made, continued or
converted and with a term equivalent to such Interest Period would be offered by
Bank of America’s London Branch to major banks in the London interbank
eurodollar market at their request at approximately 11:00 a.m. (London time) two
London Banking Days prior to the commencement of such Interest Period; and

 

(b)                                 for any interest calculation with respect to
a Base Rate Loan on any date, the rate per annum equal to (i) BBA LIBOR, at
approximately 11:00 a.m., London time determined two London Banking Days prior
to such date for Dollar deposits being delivered in the London interbank market
for a term of one month commencing that day or (ii) if such published rate is
not available at such time for any reason, the rate per annum determined by the
Administrative Agent to be the rate at which deposits in Dollars for delivery on
the date of determination in same day funds in the approximate amount of the
Base Rate Loan being made or maintained and with a term equal to one month would
be offered by Bank of America’s London Branch to major banks in the London
interbank Eurodollar market at their request at the date and time of
determination.

 

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurodollar Rate.”

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C-BA Issuer or any other recipient of any payment to be made by or on
account of any obligation of any Borrower hereunder, (a) taxes imposed or
assessed on or measured by its overall net income (however denominated), and
franchise taxes imposed on it (in lieu of net income taxes), by the jurisdiction
(or any political subdivision thereof) under the Laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located, (b) any branch
profits taxes imposed by the United States

 

14

--------------------------------------------------------------------------------


 

or any similar tax imposed or assessed by any other jurisdiction in which any
Borrower is located, (c) any backup withholding tax that is required by the Code
to be withheld from amounts payable to a Lender that has failed to comply with
clause (A) of Section 3.01(e)(ii), (d) in the case of a Foreign Lender (other
than an assignee pursuant to a request by the Borrowers under Section 10.13),
(i) any United States withholding tax that is required to be imposed on amounts
payable to such Foreign Lender pursuant to the Laws in force at the time such
Foreign Lender becomes a party hereto (or designates a new Lending Office) or
(ii) any withholding tax that is attributable to such Foreign Lender’s failure
or inability (other than as a result of a Change in Law) to comply with clause
(B) of Section 3.01(e)(ii) or Section 3.01(e)(iv), except to the extent that
such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from the Borrowers with respect to such withholding tax pursuant to
Section 3.01(a) or (c), (e) any Taxes imposed on any “withholdable payment”
payable to such recipient as a result of the failure of such recipient (or the
failure of any other Person if such failure would trigger a failure by such
recipient) to satisfy the applicable requirements as set forth in FATCA or to
comply with Section 3.01(e)(iii), and (f) in the case of a Singapore Term Loan
Lender (other than an assignee pursuant to a request by the Borrowers under
Section 10.13), (i) any Singapore withholding tax that is required to be imposed
or assessed on amounts payable to such Singapore Term Loan Lender pursuant to
the laws in force at the time such Singapore Term Loan Lender becomes a party
hereto, (ii) any Singapore withholding tax that is attributable to such
Singapore Term Loan Lender’s failure to comply with clause (c) of
Section 3.01(e)(i) and (iii) any Singapore withholding tax if the Singapore Term
Loan Lender’s applicable lending office is not Singapore.

 

“Existing Credit Agreement” has the meaning specified in the Recitals hereto.

 

“Existing Letters of Credit” means the Letters of Credit set forth on
Schedule 1.02.

 

“Existing Loan Documents” has the meaning specified in Section 1.01(b).

 

“Extraordinary Receipt” means proceeds of insurance (other than proceeds of
(a) business interruption insurance to the extent such proceeds constitute
compensation for lost earnings and (b) liability insurance) or condemnation
awards (and payments in lieu thereof).

 

“Facility” means the Domestic Term Loan Facility, the Singapore Term Loan
Facility or the Revolving Credit Facility, as the context may require.

 

“Facility Termination Date” means the date as of which all of the following
shall have occurred:  (a) the Borrowers shall have permanently terminated the
credit facilities provided hereunder by final payment in full of all Outstanding
Amounts, together with all accrued and unpaid interest and fees thereon, other
than (i) the undrawn portion of Letters of Credit, (ii) the aggregate face
amount of all outstanding Bankers’ Acceptances and (iii) all Letter of Credit
Fees and BA Fees relating thereto accruing after such date (which fees shall be
payable solely for the account of the L/C-BA Issuer and shall be computed (based
on interest rates and the Applicable Rates then in effect) on such undrawn
amounts to the respective expiry dates of the Letters of Credit and on such
aggregate face amount of Bankers’ Acceptances to the respective maturity dates
thereof), that have, in each case, been fully Cash Collateralized or as to which
other

 

15

--------------------------------------------------------------------------------


 

arrangements with respect thereto satisfactory to the Administrative Agent and
the L/C-BA Issuer shall have been made; (b) all Commitments shall have
terminated or expired; (c) the obligations and liabilities of the Borrowers and
each other Loan Party under all Secured Cash Management Agreements and Secured
Hedge Agreements shall have been fully, finally and irrevocably paid and
satisfied in full and the Secured Cash Management Agreements and Secured Hedge
Agreements shall have expired or been terminated, or other arrangements
satisfactory to the counterparties shall have been made with respect thereto;
and (d) the Borrowers and each other Loan Party shall have fully, finally and
irrevocably paid and satisfied in full all of their other respective obligations
and liabilities arising under the Loan Documents, including with respect to the
Borrowers and the Obligations (except for future obligations consisting of
continuing indemnities and other contingent Obligations of any Borrower or any
other Loan Party that may be owing to the Administrative Agent, any of its
Related Parties or any Lender pursuant to the Loan Documents and expressly
survive termination of the Credit Agreement or any other Loan Document).

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement and any current or future regulations or official interpretations
thereof.

 

“Fee Letter” means each of the BofA Fee Letter, the Singapore Agent Fee Letter,
the HSBC Fee Letter or the Wells Fargo Fee Letter, collectively, the “Fee
Letters.”

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

 

“First Amendment Effective Date” means July 28, 2011.

 

“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which the relevant Borrower is resident for tax
purposes (including such a Lender when acting in the capacity of the L/C-BA
Issuer).  For purposes of this definition, the United States, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.

 

“Foreign Subsidiary” means a Subsidiary other than a Domestic Subsidiary.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

16

--------------------------------------------------------------------------------


 

“Fronting Exposure” means, at any time there is a Defaulting Lender that is a
Revolving Lender, (a) with respect to the L/C-BA Issuer, such Defaulting
Lender’s Applicable Revolving Percentage of the outstanding L/C-BA Obligations
other than L/C-BA Obligations as to which such Defaulting Lender’s participation
obligation has been reallocated to other Revolving Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to the
Swing Line Lender, such Defaulting Lender’s Applicable Revolving Percentage of
Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Revolving
Lenders or Cash Collateralized in accordance with the terms hereof.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied; provided, that, references to
GAAP in this Agreement shall not be interpreted to require or permit any
Unrestricted Subsidiary to be consolidated with WFS and its Subsidiaries in the
calculation of financial covenants set forth in Section 7.11 or any other
provision in this Agreement.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien).  The amount of any

 

17

--------------------------------------------------------------------------------


 

Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.

 

“Guarantor” means WFS, each other Loan Party as of the Closing Date (for so long
as it remains a Loan Party) and each other Subsidiary that becomes a Guarantor
pursuant to Section 6.12, collectively, the “Guarantors.”

 

“Guaranty” means the Second Amended and Restated Guaranty dated as of the date
hereof made by the Guarantors in favor of the Administrative Agent on behalf of
the Secured Parties, substantially in the form of Exhibit H, as supplemented
from time to time by execution and delivery of Guaranty Joinder Agreements
pursuant to Section 6.12.

 

“Guaranty Joinder Agreement” means each Guaranty Joinder Agreement,
substantially in the form thereof attached to the Guaranty, executed and
delivered by a Restricted Subsidiary to the Administrative Agent pursuant to
Section 6.12.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Hedge Bank” means any Person that, (a) at the time it enters into an interest
rate Swap Contract not prohibited by the terms of this Agreement, is a Lender or
an Affiliate of a Lender, or (b) at the time it (or its Affiliate) becomes a
Lender, is a party to an interest rate Swap Contract not prohibited by the terms
of this Agreement, in each case, in its capacity as a party to such Swap
Contract.

 

“HSBC” means HSBC Bank USA, National Association.

 

“HSBC Fee Letter” means the letter agreement, dated August 13, 2010, among the
Borrowers and HSBC.

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)           all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;

 

(b)           all direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

 

(c)           net obligations of such Person under any Swap Contract;

 

18

--------------------------------------------------------------------------------


 

(d)           all obligations of such Person to pay the deferred purchase price
of property or services (other than trade accounts payable in the ordinary
course of business and, in each case, not past due for more than 90 days);

 

(e)           indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;

 

(f)            Capital Leases and Synthetic Lease Obligations;

 

(g)           all obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any Equity Interest in such
Person or any other Person, valued, in the case of a redeemable preferred
interest, at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends; and

 

(h)           all Guarantees of such Person in respect of any of the foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.  The amount of any Capital Lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitees” has the meaning specified in Section 10.04(b).

 

“Information” has the meaning specified in Section 10.07.

 

“Intercreditor Agreement” means an intercreditor and/or subordination agreement
to be entered into with the Senior Note Holders, such agreement to be in form
and substance satisfactory to the Administrative Agent (on behalf of the Secured
Parties) in its sole discretion.

 

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided, however, that if any Interest
Period for a Eurodollar Rate Loan exceeds three months, the respective dates
that fall every three months after the beginning of such Interest Period shall
also be Interest Payment Dates; and (b) as to any Base Rate Loan (including a
Swing Line Loan), the last Business Day of each March, June, September and
December and the Maturity Date of the Facility under which such Loan was made
(with Swing Line Loans being deemed made under the Revolving Facility for
purposes of this definition).

 

“Interest Period” means as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date seven days, fourteen days or
one, two, three or six months

 

19

--------------------------------------------------------------------------------


 

thereafter, as selected by the Borrowing Agent in its Committed Loan Notice, or
such other period that is twelve months or less requested by the Borrowers and
consented to by all the Appropriate Lenders; provided that:

 

(i)            any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless, in
the case of a Eurodollar Rate Loan, such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day;

 

(ii)           any Interest Period pertaining to a Eurodollar Rate Loan that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall end on the last Business Day of the calendar month at the
end of such Interest Period; and

 

(iii)          no Interest Period shall extend beyond the Maturity Date.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit.  For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

 

“IP Rights” has the meaning specified in Section 5.18.

 

“IRC” means IRC Oil Technics, Inc., a Delaware corporation.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means (i) with respect to any Letter of Credit or Acceptance
Credit, the Letter of Credit Application, and any other document, agreement and
instrument entered into by the L/C-BA Issuer and the Borrowing Agent, any
Borrower or any Restricted Subsidiary in favor of the L/C-BA Issuer and relating
to such Letter of Credit or Acceptance Credit, and (ii) with respect to any
Clean BA, the Bankers’ Acceptance Request made by the Borrowing Agent to the
L/C-BA Issuer relating to such Clean BA.

 

“Joint Lead Arranger” means each of BAS, Wells Fargo Securities, LLC, and HSBC,
in each case, in its capacity as a joint lead arranger and a joint book manager,
collectively, the “Joint Lead Arrangers.”

 

20

--------------------------------------------------------------------------------


 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“L/C-BA Advance” means, with respect to each Revolving Lender, such Revolving
Lender’s funding of its participation in any L/C-BA Borrowing in accordance with
its Applicable Revolving Percentage.

 

“L/C-BA Borrowing” means an extension of credit resulting from (i) a drawing
under any Letter of Credit (other than an Acceptance Credit) or (ii) a payment
of a Bankers’ Acceptance upon presentation, in each case, which has not been
either (x) reimbursed on the date when made or (y) refinanced as a Revolving
Borrowing.

 

“L/C-BA Credit Extension” means, with respect to any Letter of Credit or
Bankers’ Acceptance, the issuance thereof or, in the case of Letters of Credit,
the extension of the expiry date thereof, or the renewal or increase of the
amount thereof.

 

“L/C-BA Issuer” means Bank of America, in its capacity as issuer of Letters of
Credit and Bankers’ Acceptances hereunder, HSBC, in its capacity as issuer of
Letters of Credit hereunder, or both, as the context may require, or any
successor issuer or issuers of Letters of Credit and/or Bankers’ Acceptances
hereunder.

 

“L/C-BA Obligations” means, as at any date of determination, the aggregate
amount available to be drawn under all outstanding Letters of Credit plus the
sum of the maximum aggregate amount which is, or at any time thereafter may
become, payable by the L/C-BA Issuer under all then-outstanding Bankers’
Acceptances, plus the aggregate of all Unreimbursed Amounts, including all
L/C-BA Borrowings.  For purposes of computing the amount available to be drawn
under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.07.  For all purposes of this Agreement,
if on any date of determination a Letter of Credit has expired by its terms but
any amount may still be drawn thereunder by reason of the operation of Rule 3.14
of the ISP, such Letter of Credit shall be deemed to be “outstanding” in the
amount so remaining available to be drawn.

 

“L/C-BA Sublimit” means an amount equal to $300,000,000.  The L/C-BA Sublimit is
part of, and not in addition to, the Aggregate Revolving Commitments.

 

“L/C Issued BA” means a negotiable time draft, drawn by the beneficiary under an
Acceptance Credit and accepted by the L/C-BA Issuer under presentation of
documents by the beneficiary of an Acceptance Credit pursuant to Section 2.03
hereof, in the standard form for bankers’ acceptances of the L/C-BA Issuer.

 

“Lender” has the meaning specified in the introductory paragraph hereto, and, as
the context requires, includes the Swing Line Lender.

 

21

--------------------------------------------------------------------------------


 

“Lending Office” means, as to any Lender, the office or offices of such Lender
or an Affiliate of such Lender described as such in such Lender’s Administrative
Questionnaire, or such other office or offices as a Lender may from time to time
notify the Borrowing Agent and the Administrative Agent.

 

“Letter of Credit” means any letter of credit issued hereunder and shall include
the Existing Letters of Credit.  A Letter of Credit may be a commercial letter
of credit (including an Acceptance Credit) or a standby letter of credit.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C-BA Issuer and, in the case of any Acceptance Credit, shall include
the related Acceptance Documents.

 

“Letter of Credit Fee” has the meaning specified in Section 2.03(i).

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

 

“Loan” means an extension of credit by a Lender to any Borrower under Article II
in the form of a Term Loan, a Revolving Loan or a Swing Line Loan.

 

“Loan Documents” means this Agreement, the Notes (if any), each Issuer Document,
the Fee Letters, the Guaranty (including each Guaranty Joinder Agreement), the
Collateral Documents, the Intercreditor Agreement (if any), the Subordination
Agreements (if any), and all other instruments, documents or agreements
heretofore or hereafter executed or delivered by a Loan Party to or in favor of
the Administrative Agent or any Lender in connection with the Loans made and
transactions contemplated by any of the foregoing, in each case, as amended,
restated, supplemented or otherwise modified from time to time.

 

“Loan Parties” means, collectively, each Borrower and each Guarantor.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

“Material Acquisition” means any Acquisition consummated after the Closing Date
involving aggregate consideration in excess of $25,000,000.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, assets, business, liabilities (actual or
contingent), condition (financial or otherwise) of WFS and its Restricted
Subsidiaries taken as a whole; (b) a material impairment of the ability of the
Loan Parties to perform their obligations under the Loan Documents; or (c) a
material adverse effect upon the legality, validity, binding effect or
enforceability of the Loan Documents.

 

22

--------------------------------------------------------------------------------


 

“Material Contract” means with respect to any Person, each contract that would
be required to be disclosed as a material contract or a material definitive
agreement pursuant to SEC regulations.

 

“Material Disposition” means any Disposition consummated after the Closing Date
involving aggregate consideration in excess of $25,000,000.

 

“Material Subsidiary” means a Subsidiary whose aggregate book value of assets
(including Equity Interests in other Subsidiaries but excluding Investments that
are eliminated in consolidation) is equal to or greater than five percent (5%)
of the aggregate book value of assets of WFS and its Subsidiaries on a
consolidated basis as of the end of WFS’s most recently completed fiscal year;
provided that for the purposes of this Agreement and the other Loan Documents,
no Unrestricted Subsidiary shall be deemed a Material Subsidiary.

 

“Maturity Date” means (a) with respect to the Revolving Credit Facility,
July 28, 2016 and (b) with respect to the Domestic Term Loan Facility and the
Singapore Term Loan Facility, July 28, 2016; provided, however, that, in each
case, if such date is not a Business Day, the Maturity Date shall be the next
preceding Business Day.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrowers or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrowers or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

 

“Net Cash Proceeds” means, with respect to any Disposition by any Loan Party or
any of its Subsidiaries (other than an Unrestricted Subsidiary), or any
Extraordinary Receipt received or paid to the account of any Loan Party or any
of its Subsidiaries (other than an Unrestricted Subsidiary), the excess, if any,
of (i) the sum of cash and cash equivalents received in connection with such
transaction (including any cash or cash equivalents received by way of deferred
payment pursuant to, or by monetization of, a note receivable or otherwise, but
only as and when so received) over (ii) the sum of (A)  Indebtedness (including
the principal thereof, premium (if any), and interest thereon) that is secured
by the applicable asset and that is required to be repaid in connection with
such transaction (other than Indebtedness under the Loan Documents), (B) the
reasonable and customary out-of-pocket expenses incurred by such Loan Party or
such Subsidiary in connection with such transaction and (C) taxes reasonably
estimated to be actually payable within two years of the date of the relevant
transaction in connection therewith; provided that, if the amount of any
estimated taxes pursuant to subclause (C) exceeds the amount of taxes actually
required to be paid in cash in respect of such Disposition, the aggregate amount
of such excess shall constitute Net Cash Proceeds.

 

“Netting Arrangement” means a multi-party netting arrangement between (i) any
group including only WFS and/or any Domestic Subsidiaries, on the one hand, and
a Counterparty, on the other hand, relating to the netting of the settlement of
amounts owed under contracts for the purchase and sale of fuel and related
products and/or Swap Contracts between any of the parties

 

23

--------------------------------------------------------------------------------


 

thereto or (ii) any group including only Foreign Subsidiaries, on the one hand,
and a Counterparty, on the other hand, relating to the netting of the settlement
of amounts owed under contracts for the purchase and sale of fuel and related
products and/or Swap Contracts between any of the parties thereto.

 

“Note” means a Term Loan Note or a Revolving Note, as the context may require.

 

“Notice of Negative Pledge Agreement” means the Notice of Negative Pledge
Agreement dated as of the date hereof made by WFS and certain of its
Subsidiaries party thereto in favor of the Administrative Agent on behalf of the
Secured Parties.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Letter of Credit or Bankers’ Acceptance,
Secured Cash Management Agreement or Secured Hedge Agreement, in each case,
whether direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Loan Party or any Affiliate thereof of any proceeding under any Debtor Relief
Laws naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding.  Notwithstanding
anything to the contrary contained in any Loan Document, the Obligations of WFS
Europe and WFS Singapore shall not include Loans made to, or Letters of Credit
or Bankers’ Acceptances issued for the account of, WFS; provided, however, for
the sake of clarity, the Obligations of WFS shall include Loans made to, and
Letters of Credit and Bankers’ Acceptances issued for the account of, WFS Europe
and WFS Singapore.  The Obligations of WFS Europe and WFS Singapore for Loans
advanced and Letters of Credit and Bankers’ Acceptances issued for the account
of either WFS Europe or WFS Singapore shall be joint and several.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

 

“Outstanding Amount” means (i) with respect to Revolving Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of such Revolving Loans occurring on
such date; (ii) with respect to

 

24

--------------------------------------------------------------------------------


 

Swing Line Loans on any date, the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of such
Swing Line Loans occurring on such date; (iii) with respect to any L/C-BA
Obligations on any date, the amount of the aggregate outstanding amount of such
L/C-BA Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Borrowers of Unreimbursed Amounts; and (iv) with respect to the Term Loan on any
date, the aggregate outstanding principal amount thereof after giving effect to
any prepayments or repayments thereof occurring on such date.

 

“Participant” has the meaning specified in Section 10.06(d).

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Act” means the Pension Protection Act of 2006.

 

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

 

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrowers and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

 

“Permitted Acquisitions” means Acquisitions permitted by Section 7.02(f).

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrowers or
any ERISA Affiliate or any such Plan to which the Borrowers or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

 

“Platform” has the meaning specified in Section 6.02.

 

“Pledge Agreement” means the Second Amended and Restated Pledge Agreement dated
as of the date hereof made by WFS and certain of its Subsidiaries party thereto
in favor of the Administrative Agent on behalf of the Secured Parties pursuant
to which the Pledged Interests are pledged, substantially in the form of
Exhibit I, as supplemented from time to by the execution and delivery of Pledge
Joinder Agreements pursuant to Section 6.12, as the same may be otherwise
supplemented (including by Pledge Agreement Supplement).

 

“Pledge Agreement Supplement” means, with respect to the Pledge Agreement, the
Pledge Agreement Supplement in the form affixed as an Exhibit to the Pledge
Agreement.

 

25

--------------------------------------------------------------------------------


 

“Pledge Joinder Agreement” means each Pledge Joinder Agreement, substantially in
the form thereof attached to the Pledge Agreement, executed and delivered by
each Borrower or a Restricted Subsidiary, as applicable, to the Administrative
Agent pursuant to Section 6.12.

 

“Pledged Interests” means (i) the Subsidiary Securities of each of the existing
or hereafter organized or acquired Restricted Subsidiaries that are Domestic
Subsidiaries of (A) WFS (other than IRC and Resource Recovery), or
(B) Guarantors that are themselves Domestic Subsidiaries; and (ii) 65% of the
Voting Securities of (or if the relevant Person shall own less than 65% of such
Voting Securities, then 100% of the Voting Securities owned by such Person so
long as the aggregate amount of such Voting Securities pledged by WFS and its
Affiliates does not exceed 65% of the aggregate amount of such Voting Securities
of) and 100% of the nonvoting Subsidiary Securities of each of the existing or
hereafter organized or acquired Restricted Subsidiaries that are Direct Foreign
Subsidiaries of (A) WFS (other than Atlantic Fuel Services and Cayman Holding
Company II) or (B) Guarantors that are themselves Domestic Subsidiaries.

 

“Pro Rata Share” means, (a) with respect to each Domestic Term Loan Lender, the
percentage (carried out to the ninth decimal place) of the principal amount of
the Domestic Term Loan funded by such Domestic Term Loan Lender, after giving
effect to any subsequent assignments made pursuant to the terms hereof and
(b) means, with respect to each Singapore Term Loan Lender, the percentage
(carried out to the ninth decimal place) of the principal amount of the
Singapore Term Loan funded by such Singapore Term Loan Lender, after giving
effect to any subsequent assignments made pursuant to the terms hereof.  The Pro
Rata Share of each Singapore Term Loan Lender as of the Second Amendment
Effective Date is set forth opposite the name of such Singapore Term Loan Lender
on Schedule 2.01 and thereafter, as applicable in the Assignment and Assumption
pursuant to which such Singapore Term Loan Lender becomes a party hereto.  The
Pro Rata Share of each Domestic Term Loan Lender as of the Second Amendment
Effective Date is set forth opposite the name of such Domestic Term Loan Lender
on Schedule 2.01 and thereafter, as applicable in the Assignment and Assumption
pursuant to which such Domestic Term Loan Lender becomes a party hereto.

 

“Public Lender” has the meaning specified in Section 6.02.

 

“Register” has the meaning specified in Section 10.06(c).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

 

“Related Rights and Property” means, in connection with any receivable that is
Disposed of pursuant to Section 7.05(e), (a) all of WFS’ or the applicable
Subsidiary’s interest in all goods represented by such receivable and in all
goods returned by, or reclaimed, repossessed, or recovered from, the account
debtor in respect of such receivable; (b) all of WFS’ or the applicable
Subsidiary’s books, records, computer tapes, programs, and ledger books arising
from or relating to such receivable; (c) all of WFS’ or the applicable
Subsidiary’s rights in and to (but not its obligations under) the contract or
agreement, in whatever form, which gave rise to such receivable; (d) all
“accounts”, “instruments”, “general intangibles”, “documents”, “chattel paper”,
and “letter of credit rights” (as each such term is defined in the applicable
Uniform

 

26

--------------------------------------------------------------------------------


 

Commercial Code) related to such receivable; (e) all of the collections or
payments received and all of WFS’ or the applicable Subsidiary’s rights to
receive payment and collections on such receivable; (f) all of WFS’ or the
applicable Subsidiary’s rights as an unpaid lienor or vendor of such goods;
(g) all of WFS’ or the applicable Subsidiary’s rights of stoppage in transit,
replevin, and reclamation relating to such goods or such receivable; (h) all of
WFS’ or the applicable Subsidiary’s rights in and to all security for such goods
or the payment of such receivable and guaranties thereof; (i) any collections or
casualty insurance proceeds or proceeds from any trade receivables or other
insurance collected or paid on account of such receivable or any of the
foregoing; (j) all of WFS’ or the applicable Subsidiary’s rights against third
parties with respect thereto; and (k) all other rights with respect to such
receivable customarily pledged pursuant to receivables financings, factorings or
securitizations.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Loans, a Committed Loan Notice,
(b) with respect to an L/C-BA Credit Extension, a Letter of Credit Application,
and (c) with respect to a Swing Line Loan, a Swing Line Loan Notice.

 

“Required Domestic Term Loan Lenders” means, as of any date of determination,
Domestic Term Loan Lenders holding more than 50% of the Domestic Term Loan
Facility on such date; provided that the portion of the Domestic Term Loan
Facility held by any Defaulting Lender (other than any Voting Defaulting Lender)
shall be excluded for purposes of making a determination of Required Domestic
Term Loan Lenders.

 

“Required Facility Lenders” means (a) for the Revolving Credit Facility, the
Required Revolving Lenders, (b) for the Domestic Term Loan Facility, the
Required Domestic Term Loan Lenders and (c) for the Singapore Term Loan
Facility, the Required Singapore Term Loan Lenders.

 

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the (a) Total Outstandings on such date (with the
aggregate amount of each Revolving Lender’s risk participation and funded
participation in L/C-BA Obligations and Swing Line Loans being deemed “held” by
such Revolving Lender for purposes of this definition) and (b) the aggregate
unused Revolving Commitments on such date; provided that the unused Revolving
Commitment of, and the portion of the Total Outstandings held or deemed held by,
any Defaulting Lender (other than a Voting Defaulting Lender) shall be excluded
for purposes of making a determination of Required Lenders.

 

“Required Revolving Lenders” means, as of any date of determination, Revolving
Lenders holding more than 50% of the sum of the (a) Total Revolving Outstandings
(with the aggregate amount of each Revolving Lender’s risk participation and
funded participation in L/C Obligations and Swing Line Loans being deemed “held”
by such Revolving Lender for purposes of this definition) and (b) aggregate
unused Revolving Commitments; provided that the unused Revolving Commitment of,
and the portion of the Total Revolving Outstandings held or deemed

 

27

--------------------------------------------------------------------------------


 

held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Revolving Lenders.

 

“Required Singapore Term Loan Lenders” means, as of any date of determination,
Singapore Term Loan Lenders holding more than 50% of the Singapore Term Loan
Facility on such date; provided that the portion of the Singapore Term Loan
Facility held by any Defaulting Lender (other than any Voting Defaulting Lender)
shall be excluded for purposes of making a determination of Required Singapore
Term Loan Lenders.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer, controller, manager,
director, managing director or general manager of a Loan Party, and solely for
purposes of the delivery of incumbency certificates pursuant to Section 4.01,
the secretary or any assistant secretary of a Loan Party and, solely for
purposes of notices given pursuant to Article II, any other officer or employee
of the applicable Loan Party so designated by any of the foregoing officers in a
notice to the Administrative Agent.  Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party.

 

“Resource Recovery” means Resource Recovery of America, Inc., a Florida
corporation.

 

“Restatement” has the meaning specified in the Recitals hereto.

 

“Restricted Payment” means (a) any dividend or other distribution (whether in
cash, securities or other property) with respect to any capital stock or other
Equity Interest of the Borrowers or any Restricted Subsidiary, or any payment
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to the Borrower’s
stockholders, partners or members (or the equivalent Person thereof), (b) any
prepayment, redemption, purchase, repurchase, defeasance or other satisfaction
prior to the scheduled maturity thereof in any manner of, or any payment in
violation of any subordination terms of, any Subordinated Debt, and (c) any
payment made by WFS under and with respect to the WFS Working Capital Guarantee.

 

“Restricted Subsidiary” means any Subsidiary of WFS other than any Unrestricted
Subsidiary.

 

“Revolving Borrowing” means a borrowing made by the Revolving Lenders pursuant
to Section 2.01(b) consisting of simultaneous Revolving Loans of the same Type
and, in the case of Eurodollar Rate Loans, having the same Interest Period.

 

“Revolving Commitment” means, as to each Revolving Lender, its obligation to
(a) make Revolving Loans to the Borrowers pursuant to Section 2.01(b),
(b) purchase participations in L/C-BA Obligations, and (c) purchase
participations in Swing Line Loans, in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Revolving
Lender’s name on Schedule 2.01 or in the Assignment and Assumption pursuant to

 

28

--------------------------------------------------------------------------------


 

which such Revolving Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Agreement.  As
of the Second Amendment Effective Date, the aggregate amount of the Revolving
Commitments is $800,000,000.

 

“Revolving Credit Facility” means the facility described in Article II providing
for Revolving Loans, Swing Line Loans and Letters of Credit to or for the
benefit of Borrower by the Revolving Lenders, Swing Line Lender or L/C-BA
Issuer, as the case may be, in the maximum aggregate principal amount at any
time outstanding of $800,000,000, as adjusted from time to time pursuant to the
terms of this Agreement.

 

“Revolving Lender” means (a) at any time during the Availability Period, any
Lender that has a Revolving Commitment at such time, and (b) at any time
thereafter, any Lender that holds Revolving Loans at such time.

 

“Revolving Loan” has the meaning specified in Section 2.01(c).

 

“Revolving Note” means a promissory note made by the Borrowers in favor of a
Revolving Lender evidencing Revolving Loans or Swing Line Loans, as the case may
be, made by such Revolving Lender, substantially in the form of Exhibit D-1.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Second Amendment” means that certain Amendment No. 2 to Credit Agreement dated
as of April 10, 2012 by and among the Borrowers, Bank of America, N.A., as
Administrative Agent, Bank of America, N.A., Singapore Branch, as Singapore
Agent and the Lenders signatory thereto.

 

“Second Amendment Effective Date” means April 10, 2012.

 

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank.

 

“Secured Hedge Agreement” means any interest rate Swap Contract not prohibited
by the terms of this Agreement that is entered into by and between any Loan
Party and any Hedge Bank.

 

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C-BA Issuer, the Hedge Banks, the Cash Management Banks, each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 9.05.

 

“Senior Note Agreement” means any indenture, note purchase agreement or similar
agreement evidencing secured Indebtedness of the Borrowers or any Restricted
Subsidiary which ranks pari passu with, or junior in right of payment to, the
Indebtedness evidenced by the Loan Documents and is subject to an Intercreditor
Agreement.

 

“Senior Note Documents” means the Senior Note Agreement and each other material
agreement, instrument or other document executed in connection therewith.

 

29

--------------------------------------------------------------------------------


 

“Senior Note Holders” means lenders under, or holders of, Senior Note
Indebtedness.

 

“Senior Note Indebtedness” means any secured Indebtedness outstanding under the
Senior Note Agreement and the other Senior Note Documents.

 

“Singapore Agent” means Bank of America, N.A., Singapore Branch.

 

“Singapore Agent Fee Letter” means the letter agreement dated April 10, 2012
between WFS Singapore, Bank of America, and Bank of America Singapore.

 

“Singapore Term Loan” means an advance made by any Singapore Term Loan Lender
under the Singapore Term Loan Facility.

 

“Singapore Term Loan Borrowing” means, collectively, the borrowing funded on the
Second Amendment Effective Date by each of the Singapore Term Loan Lenders
pursuant to Section 2.01(a)(ii) consisting of simultaneous Singapore Term Loans
of the same Type and, in the case of Eurodollar Rate Loans, having the same
Interest Period.

 

“Singapore Term Loan Commitment” means, as to each Singapore Term Loan Lender as
of the Second Amendment Effective Date, its obligation to have made Singapore
Term Loans to WFS Singapore pursuant to Section 2.01(a)(ii) on the Second
Amendment Effective Date in the principal amount set forth opposite such
Singapore Term Loan Lender’s name on Schedule 2.01 under the caption “Singapore
Term Loan Commitment.”

 

“Singapore Term Loan Facility” means the facility described in
Section 2.01(a)(ii) providing for the making of Singapore Term Loans to WFS
Singapore by the Singapore Term Loan Lenders in the aggregate principal amount
of $50,000,000.

 

“Singapore Term Loan Lender” means, at any time, any Lender that holds Singapore
Term Loans at such time.

 

“Solvency” and “Solvent” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business.  The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

 

“Subordinated Debt” means any unsecured Indebtedness of any Borrower which is
subordinated to the Obligations on terms and conditions satisfactory to the
Administrative Agent pursuant to a Subordination Agreement and is otherwise is
subject to covenants, pricing and

 

30

--------------------------------------------------------------------------------


 

other terms (including amortization) which have been approved in writing by the
Administrative Agent.

 

“Subordination Agreement” means a subordination agreement executed by a holder
of Subordinated Debt in favor of the Administrative Agent and the Lenders, in
form and substance satisfactory to the Administrative Agent.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a direct or indirect Subsidiary
or Subsidiaries of WFS.

 

“Subsidiary Securities” means the Equity Interests issued by or equity
participations in any Restricted Subsidiary, whether or not constituting a
“security” under Article 8 of the Uniform Commercial Code as in effect in any
jurisdiction.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

 

31

--------------------------------------------------------------------------------


 

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor Swing Line Lender hereunder.

 

“Swing Line Loan” has the meaning specified in Section 2.04(a).

 

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

 

“Swing Line Sublimit” means an amount equal to the lesser of (a) $20,000,000 and
(b) the Aggregate Revolving Commitments.  The Swing Line Sublimit is part of,
and not in addition to, the Aggregate Revolving Commitments.

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term Loan” means a Domestic Term Loan or a Singapore Term Loan, as the context
may require.

 

“Term Loan Note” means, as the context requires, a promissory note made (a) by
WFS in favor of a Domestic Term Loan Lender evidencing Domestic Term Loans made
by such Domestic Term Loan Lender, substantially in the form of Exhibit D-2 or
(b) by WFS Singapore in favor of a Singapore Term Loan Lender evidencing
Singapore Term Loans made by such Singapore Term Loan Lender, substantially in
the form of Exhibit D-3.

 

“Threshold Amount” means $25,000,000.

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C-BA Obligations.

 

“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans, Swing Line Loans and L/C-BA Obligations.

 

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

 

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

 

32

--------------------------------------------------------------------------------


 

“Undisclosed Administration” means, with respect to a Lender, the appointment of
an administrator, provisional liquidator, conservator, receiver, trustee,
custodian or other similar official by a Governmental Authority under or based
on the law in the country where such Lender is subject to home jurisdiction
supervision if applicable law requires that such appointment not be publicly
disclosed.

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(d)(i).

 

“Unrestricted Subsidiary” means each Subsidiary designated as an Unrestricted
Subsidiary by WFS (and approved by the Administrative Agent, which approval
shall not be unreasonably withheld).

 

“Voting Defaulting Lender” means a Domestic Term Loan Lender or a Singapore Term
Loan Lender that is a Defaulting Lender solely by virtue of such Lender’s parent
having taken an action, or become subject to a proceeding or appointment, that
is described in clause (d) of the definition of “Defaulting Lender”.

 

“Voting Securities” means Equity Interests issued by any other Person, the
holders of which are ordinarily, in the absence of contingencies, entitled to
vote for the election of directors (or persons performing similar functions) of
such Person, even if the right so to vote has been suspended by the happening of
such a contingency.

 

“Wells Fargo Fee Letter” means the letter agreement, dated August 13, 2010,
among the Borrowers, Wells Fargo Securities, LLC and Wells Fargo Bank, National
Association.

 

“WFS” has the meaning specified in the introductory paragraph hereto.

 

“WFS Europe” has the meaning specified in the introductory paragraph hereto.

 

“WFS Singapore” has the meaning specified in the introductory paragraph hereto.

 

“WFS Working Capital Guarantee” means a guarantee by WFS of either
(a) receivables owed by any Person (other than WFS or any of its Subsidiaries)
to an Unrestricted Subsidiary or (b) payables owed by an Unrestricted Subsidiary
to any Person (other than WFS or any of its Subsidiaries) or (c) such other
arrangement as may be approved by the Administrative Agent.

 

1.03        Other Interpretive Provisions.  With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

 

(a)           The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include,” “includes” and “including” shall be deemed
to be followed by the phrase “without limitation.”  The word “will” shall be
construed to have the same meaning and effect as the word “shall.”  Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such

 

33

--------------------------------------------------------------------------------


 

agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

(b)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

(c)           Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

 

1.04        Accounting Terms.

 

(a)           Generally.  All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the Audited Financial Statements,
except as otherwise specifically prescribed herein. Notwithstanding the
foregoing, for purposes of determining compliance with any covenant (including
the computation of any financial covenant) contained herein, Indebtedness of WFS
and its Restricted Subsidiaries shall be deemed to be carried at 100% of the
outstanding principal amount thereof, and the effects of FASB ASC 825 and FASB
ASC 470-20 on financial liabilities shall be disregarded.

 

(b)           Changes in GAAP.  If at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrowing Agent or the Required Lenders shall so
request, the Administrative Agent, the Lenders and the Borrowers shall negotiate
in good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Borrowers shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting

 

34

--------------------------------------------------------------------------------


 

forth a reconciliation between calculations of such ratio or requirement made
before and after giving effect to such change in GAAP.

 

(c)           Consolidation of Variable Interest Entities.  All references
herein to consolidated financial statements of WFS and its Subsidiaries or to
the determination of any amount for WFS and its Subsidiaries or WFS and its
Restricted Subsidiaries on a consolidated basis or any similar reference shall,
in each case, be deemed to include each variable interest entity that WFS is
required to consolidate pursuant to FASB ASC 810 as if such variable interest
entity were a Subsidiary as defined herein.

 

1.05        Rounding.  Any financial ratios required to be maintained by the
Borrowers pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

 

1.06        Times of Day.  Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

 

1.07        Letter of Credit Amounts.  Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.

 

1.08        Adjustments for Material Acquisitions and Dispositions.  For each
period of four fiscal quarters ending following the date of any Material
Acquisition or Material Disposition consummated after the Closing Date, for
purposes of determining the Consolidated Leverage Ratio and Consolidated
Interest Coverage Ratio, the consolidated results of operations of WFS and its
Restricted Subsidiaries shall include the results of operations of the Person or
assets subject to such Material Acquisition or exclude the results of operations
of the Person or assets subject to such Material Disposition, as the case may
be, on a historical pro forma basis to the extent information in sufficient
detail concerning such historical results of such Person or assets is reasonably
available, and which amounts shall include only adjustments reasonably
satisfactory to Administrative Agent and shall not include any synergies
resulting from such Material Acquisition or adjustments resulting from such
Material Disposition other than those permitted pursuant to Regulation S-X of
the SEC.

 

ARTICLE II.  THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01        Loans.

 

(a)           (i)            Domestic Term Loan Borrowing. Subject to the terms
and conditions hereof, each Domestic Term Loan Lender severally agrees to make,
and has made on the First Amendment Effective Date, a single loan to WFS in an
amount equal to such Domestic Term Loan Lender’s Domestic Term Loan Commitment. 
The Domestic Term Loan Borrowing

 

35

--------------------------------------------------------------------------------


 

consists of Domestic Term Loans made simultaneously by the Domestic Term Loan
Lenders in accordance with their respective Pro Rata Share, as of the Second
Amendment Effective Date, of the Domestic Term Loan Facility.  Amounts borrowed
under this Section 2.01(a)(i) and repaid or prepaid may not be reborrowed. 
Domestic Term Loans may be Base Rate Loans or Eurodollar Rate Loans, as further
provided herein.

 

(ii)           Singapore Term Loan Borrowing.  Subject to the terms and
conditions hereof, each Singapore Term Loan Lender severally agrees to make on
the Business Day immediately following the Second Amendment Effective Date, a
single loan to WFS Singapore in an amount equal to such Singapore Term Loan
Lender’s Singapore Term Loan Commitment to be funded through the Singapore Agent
at its Administrative Agent’s Office.  The Singapore Term Loan Borrowing shall
consist of Singapore Term Loans made simultaneously by the Singapore Term Loan
Lenders in accordance with their respective Pro Rata Share of the Singapore Term
Loan Facility.  Amounts borrowed under this Section 2.01(a)(ii) and repaid or
prepaid may not be reborrowed.  Singapore Term Loans may be Base Rate Loans or
Eurodollar Rate Loans, as further provided herein.

 

(b)           Revolving Borrowings. Subject to the terms and conditions set
forth herein, each Revolving Lender severally agrees to make loans in Dollars
(each such loan, a “Revolving Loan”) to the Borrowers from time to time, on any
Business Day during the Availability Period, in an aggregate amount not to
exceed at any time outstanding the amount of such Revolving Lender’s Revolving
Commitment; provided, however, that after giving effect to any Revolving
Borrowing, (i) the Total Revolving Outstandings shall not exceed the Aggregate
Revolving Commitments; and (ii) the aggregate Outstanding Amount of the
Revolving Loans of any Revolving Lender, plus such Revolving Lender’s Applicable
Revolving Percentage of the Outstanding Amount of all L/C-BA Obligations, plus
such Revolving Lender’s Applicable Revolving Percentage of the Outstanding
Amount of all Swing Line Loans shall not exceed such Revolving Lender’s
Revolving Commitment.  Within the limits of each Revolving Lender’s Commitment,
and subject to the other terms and conditions hereof, the Borrowers may borrow
under this Section 2.01, prepay under Section 2.05, and reborrow under this
Section 2.01.  Revolving Loans may be Base Rate Loans or Eurodollar Rate Loans,
as further provided herein.

 

(c)           Obligations.  For sake of clarity the Borrowing Agent (on behalf
of any Borrower) may request Revolving Loans hereunder; provided that the Total
Revolving Outstandings shall not at any time exceed the Aggregate Revolving
Commitments; provided, further, however, (i) that any Revolving Loan provided
hereunder that will ultimately benefit WFS Europe or WFS Singapore must be
initially advanced to WFS Europe or WFS Singapore, and (ii) no Revolving Loan
provided hereunder that will ultimately benefit WFS Europe or WFS Singapore
shall be initially advanced to WFS.  The liability of each Borrower with respect
to the Obligations shall be as set forth in the definition of Obligations in
Section 1.02.

 

2.02        Borrowings, Conversions and Continuations of Loans.

 

(a)           Each Borrowing, each conversion of Loans from one Type to the
other, and each continuation of Eurodollar Rate Loans shall be made upon the
Borrowing Agent’s (in the case of Revolving Loans and Domestic Term Loans) or
WFS Singapore’s (in the case of Singapore

 

36

--------------------------------------------------------------------------------


 

Term Loans) irrevocable notice to the Administrative Agent, which may be given
by telephone. Each such notice must be received by the Administrative Agent not
later than 11:00 a.m. (i) three Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of Eurodollar Rate Loans or of any
conversion of Eurodollar Rate Loans to Base Rate Loans, and (ii) on the
requested date of any Borrowing of Base Rate Loans; provided, however, that if
the Borrowing Agent or WFS Singapore, as applicable, wishes to request
Eurodollar Rate Loans having an Interest Period other than one, two, three or
six months in duration as provided in the definition of “Interest Period,” the
applicable notice must be received by the Administrative Agent not later than
11:00 a.m. four Business Days prior to the requested date of such Borrowing,
conversion or continuation, whereupon (x) the Administrative Agent shall give
prompt notice to the Appropriate Lenders of such request and determine whether
the requested Interest Period is acceptable to all of them and (y) not later
than 11:00 a.m., three Business Days before the requested date of such
Borrowing, conversion or continuation, the Administrative Agent shall notify the
Borrowing Agent or WFS Singapore, as applicable (which notice may be by
telephone) whether or not the requested Interest Period has been consented to by
all the Appropriate Lenders.  Each telephonic notice by the Borrowing Agent or
WFS Singapore, as applicable, pursuant to this Section 2.02(a) must be confirmed
promptly by delivery to the Administrative Agent of a written Committed Loan
Notice, appropriately completed and signed by a Responsible Officer of the
Borrowing Agent or WFS Singapore, as applicable.  Each Borrowing of, conversion
to or continuation of Eurodollar Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof.  Except as
provided in Sections 2.03(d) and 2.04(c), each Borrowing of or conversion to
Base Rate Loans shall be in a principal amount of $500,000 or a whole multiple
of $100,000 in excess thereof.  Each Committed Loan Notice for Revolving Loans
or Domestic Term Loans (whether telephonic or written) shall specify (i) the
applicable Facility and whether the Borrowing Agent is requesting a Borrowing, a
conversion of Loans from one Type to the other, as the case may be, under such
Facility, or a continuation of Eurodollar Rate Loans, (ii) for which Borrower,
including the Borrowing Agent, such request is being made, (iii) the requested
date of the Borrowing, conversion or continuation, as the case may be (which
shall be a Business Day), (iv) the principal amount of Loans to be borrowed,
converted or continued, (v) the Type of Loans to be borrowed or to which
existing Loans are to be converted, and (vi) if applicable, the duration of the
Interest Period with respect thereto.  Each Committed Loan Notice for Singapore
Term Loans (whether telephonic or written) shall specify (i) whether WFS
Singapore is requesting a conversion of Loans from one Type to the other, as the
case may be, or a continuation of Eurodollar Rate Loans, (ii) the requested date
of the conversion or continuation, as the case may be (which shall be a Business
Day), (iii) the principal amount of Loans to be converted or continued, (iv) the
Type of Loans to be borrowed or to which existing Loans are to be converted, and
(v) if applicable, the duration of the Interest Period with respect thereto.  If
the Borrowing Agent or WFS Singapore, as applicable, fails to specify a Type of
Loan in a Committed Loan Notice or if the Borrowing Agent or WFS Singapore, as
applicable, fails to give a timely notice requesting a conversion or
continuation, then the applicable Loans shall be made as, or converted to, Base
Rate Loans.  Any such automatic conversion to Base Rate Loans shall be effective
as of the last day of the Interest Period then in effect with respect to the
applicable Eurodollar Rate Loans.  If the Borrowing Agent or WFS Singapore, as
applicable, requests a Borrowing of, conversion to, or continuation of
Eurodollar Rate Loans in any such Committed Loan Notice, but fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
month.

 

37

--------------------------------------------------------------------------------


 

Notwithstanding anything to the contrary herein, a Swing Line Loan may not be
converted to a Eurodollar Rate Loan.

 

(b)           Following receipt of a Committed Loan Notice for a Facility, the
Administrative Agent shall promptly notify each Appropriate Lender of the amount
of its Applicable Percentage under such Facility of the applicable Loans, and if
no timely notice of a conversion or continuation is provided by the Borrowing
Agent or WFS Singapore, as applicable, the Administrative Agent shall notify
each Appropriate Lender of the details of any automatic conversion to Base Rate
Loans described in the preceding subsection.  In the case of a Borrowing, each
Appropriate Lender shall make the amount of its Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m. on the Business Day specified in the
applicable Committed Loan Notice.  Upon satisfaction of the applicable
conditions set forth in Section 4.02 (and, if such Borrowing is the initial
Credit Extension, Section 4.01), the Administrative Agent shall make all funds
so received available to the Borrowing Agent in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrowing Agent
on the books of Bank of America with the amount of such funds or (ii) wire
transfer of such funds, in each case in accordance with instructions provided to
(and reasonably acceptable to) the Administrative Agent by the Borrowing Agent;
provided, however, that if, on the date the Committed Loan Notice with respect
to a Revolving Borrowing is given by the Borrowing Agent, there are L/C-BA
Borrowings outstanding, then the proceeds of such Revolving Borrowing, first,
shall be applied to the payment in full of any such L/C-BA Borrowings, and
second, shall be made available to the applicable Borrower as provided above.

 

(c)           Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan.  During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Facility Lenders.

 

(d)           The Administrative Agent shall promptly notify the Borrowing Agent
and the Appropriate Lenders of the interest rate applicable to any Interest
Period for Eurodollar Rate Loans upon determination of such interest rate.  At
any time that Base Rate Loans are outstanding, the Administrative Agent shall
notify the Borrowing Agent and the Appropriate Lenders of any change in Bank of
America’s prime rate used in determining the Base Rate promptly following the
public announcement of such change.

 

(e)           (i) After giving effect to all Domestic Term Loan Borrowings, all
Singapore Term Loan Borrowings, all conversions of Term Loans from one Type to
the other, and all continuations of Term Loans as the same Type, there shall not
be more than five (5) Interest Periods in effect in respect of each of the
Domestic Term Loan Facility and the Singapore Term Loan Facility.  (ii) After
giving effect to all Revolving Borrowings, all conversions of Revolving Loans
from one Type to the other, and all continuations of Revolving Loans as the same
Type, there shall not be more than five (5) Interest Periods in effect in
respect of the Revolving Credit Facility.

 

38

--------------------------------------------------------------------------------


 

2.03        Letters of Credit.

 

(a)           The Letter of Credit—BA Commitment.

 

(i)            Subject to the terms and conditions set forth herein, (A) the
L/C-BA Issuer agrees, in reliance upon the agreements of the Revolving Lenders
set forth in this Section 2.03, (1) from time to time on any Business Day during
the period from the Closing Date until the Maturity Date, to issue Letters of
Credit and Clean BAs for the account of any Borrower or a Restricted Subsidiary,
and to amend or extend Letters of Credit previously issued by it, in accordance
with subsection (b) below, (2) to honor drawings under the Letters of Credit and
to make payments under Bankers’ Acceptances; and (3) with respect to Acceptance
Credits, to create L/C Issued BAs in accordance with the terms thereof and
hereof, and (B) the Revolving Lenders severally agree to participate in Letters
of Credit and Bankers’ Acceptances issued for the account of the applicable
Borrower or applicable Restricted Subsidiary and any drawings or payments
thereunder; provided that (A) after giving effect to any L/C-BA Credit
Extension, (x) the Total Revolving Outstandings shall not exceed the Aggregate
Revolving Commitments, (y) the aggregate Outstanding Amount of the Revolving
Loans of any Revolving Lender, plus such Revolving Lender’s Applicable Revolving
Percentage of the Outstanding Amount of all L/C-BA Obligations, plus such
Revolving Lender’s Applicable Revolving Percentage of the Outstanding Amount of
all Swing Line Loans shall not exceed such Revolving Lender’s Commitment, and
(z) the Outstanding Amount of the L/C-BA Obligations shall not exceed the L/C-BA
Sublimit and (B) as to Clean BAs and Acceptance Credits, the Bankers’ Acceptance
created or to be created thereunder shall be an eligible bankers’ acceptance
under Section 13 of the Federal Reserve Act (12 U.S. C. §372).  Each request by
the Borrowing Agent for the issuance (or amendment, as applicable) of a Letter
of Credit or Bankers’ Acceptance, each of which shall identify the Borrower or
Restricted Subsidiary for whose account such Letter of Credit or Bankers’
Acceptance is to be issued, shall be deemed to be a representation by the
Borrowing Agent (on behalf of itself and the applicable Borrower or Restricted
Subsidiary) that the L/C-BA Credit Extension so requested complies with the
conditions set forth in the proviso to the preceding sentence.  Within the
foregoing limits, and subject to the terms and conditions hereof, the Borrowers’
ability to obtain Letters of Credit and Bankers’ Acceptances shall be fully
revolving, and accordingly the Borrowers may, during the foregoing period,
obtain Letters of Credit and Bankers’ Acceptances to replace Letters of Credit
that have expired or that have been drawn upon and reimbursed and Bankers’
Acceptances that have matured and been reimbursed.  All Existing Letters of
Credit shall be deemed to have been issued pursuant hereto, and from and after
the Closing Date shall be subject to and governed by the terms and conditions
hereof.

 

(ii)           The L/C-BA Issuer shall not issue any Letter of Credit or
Bankers’ Acceptance, if:

 

(A)          subject to Section 2.03(b)(iii), the expiry date of such requested
Letter of Credit would occur more than twelve months after the date of issuance
or last extension unless the Required Revolving Lenders have approved such
expiry date;

 

39

--------------------------------------------------------------------------------


 

(B)           the maturity date of any Bankers’ Acceptance would occur earlier
than 30 or later than 90 days from date of issuance, unless the Required
Revolving Lenders have approved such maturity date;

 

(C)           the expiry date of such requested Letter of Credit, or the
maturity date of any Bankers’ Acceptance (including any L/C Issued BA issued
under a Letter of Credit), would occur after the Maturity Date, unless all the
Revolving Lenders have approved such expiry date or maturity date, as
applicable; or

 

(D)          such Letter of Credit or Bankers’ Acceptance is to be denominated
in a currency other than Dollars.

 

(iii)          The L/C-BA Issuer shall not be under any obligation to issue any
Letter of Credit or Bankers’ Acceptance if:

 

(A)          any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C-BA Issuer
from issuing such Letter of Credit or Bankers’ Acceptance, or any Law applicable
to the L/C-BA Issuer or any request or directive (whether or not having the
force of law) from any Governmental Authority with jurisdiction over the L/C-BA
Issuer shall prohibit, or request that the L/C-BA Issuer refrain from, the
issuance of letters of credit or related bankers’ acceptances generally or such
Letter of Credit or Bankers’ Acceptance in particular or shall impose upon the
L/C-BA Issuer with respect to such Letter of Credit or Bankers’ Acceptance any
restriction, reserve or capital requirement (for which the L/C-BA Issuer is not
otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon the L/C-BA Issuer any unreimbursed loss, cost or expense which was
not applicable on the Closing Date and, in each case, which the L/C-BA Issuer in
good faith deems material to it;

 

(B)           the issuance of such Letter of Credit or Bankers’ Acceptance would
violate one or more policies of the L/C-BA Issuer, or the creation of such
Bankers’ Acceptance would cause the L/C-BA Issuer to exceed the maximum amount
of outstanding bankers’ acceptances permitted by applicable law;

 

(C)           except as otherwise agreed by the Administrative Agent and the
L/C-BA Issuer, such Letter of Credit or Bankers’ Acceptance is in an initial
stated amount less than $5,000;

 

(D)          any Revolving Lender is at that time a Defaulting Lender, unless
the L/C-BA Issuer has entered into arrangements, including the delivery of Cash
Collateral, satisfactory to the L/C-BA Issuer (in its sole discretion) with the
Borrowers or such Defaulting Lender to eliminate the L/C-BA Issuer’s Fronting
Exposure (after giving effect to Section 2.16(a)(iv)) with respect to such
Defaulting Lender arising from either the Letter of Credit then proposed to be
issued or that Letter of Credit and all other L/C-BA Obligations as to which the
L/C-BA Issuer has Fronting Exposure, as it may elect in its sole discretion;

 

40

--------------------------------------------------------------------------------


 

(E)           such Bankers’ Acceptance is to be used for a purpose other than as
described in the last sentence of Section 2.03(c)(i); or

 

(F)           the Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder.

 

(iv)          The L/C-BA Issuer shall not amend any Letter of Credit or Bankers’
Acceptance if the L/C-BA Issuer would not be permitted at such time to issue
such Letter of Credit or Bankers’ Acceptance in its amended form under the terms
hereof.

 

(v)           The L/C-BA Issuer shall not be under any obligation to amend any
Letter of Credit or Bankers’ Acceptance if (A) the L/C-BA Issuer would have no
obligation at such time to issue such Letter of Credit or Bankers’ Acceptance in
its amended form under the terms hereof, or (B) the beneficiary of such Letter
of Credit or Bankers’ Acceptance does not accept the proposed amendment to such
Letter of Credit or Bankers’ Acceptance.

 

(vi)          The L/C-BA Issuer shall act on behalf of the Revolving Lenders
with respect to any Letters of Credit or Bankers’ Acceptance issued by it and
the documents associated therewith, and the L/C-BA Issuer shall have all of the
benefits and immunities (A) provided to the Administrative Agent in Article IX
with respect to any acts taken or omissions suffered by the L/C-BA Issuer in
connection with Letters of Credit and Bankers’ Acceptances issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit and Bankers’ Acceptances as fully as if the term “Administrative Agent”
as used in Article IX included the L/C-BA Issuer with respect to such acts or
omissions, and (B) as additionally provided herein with respect to the L/C-BA
Issuer.

 

(b)           Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.

 

(i)            Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of the Borrowing Agent delivered to the L/C-BA Issuer
which, in the case of a Letter of Credit to be issued, shall be the L/C-BA
Issuer as selected by the Borrowing Agent (with a copy to the Administrative
Agent) in the form of a Letter of Credit Application, appropriately completed
and signed by a Responsible Officer of the Borrowing Agent.  Such Letter of
Credit Application must be received by the L/C-BA Issuer and the Administrative
Agent not later than 11:00 a.m. at least one Business Day (or such later date
and time as the Administrative Agent and the L/C-BA Issuer may agree in a
particular instance in their sole discretion) prior to the proposed issuance
date or date of amendment, as the case may be.  In the case of a request for an
initial issuance of a Letter of Credit, such Letter of Credit Application shall
specify in form and detail satisfactory to the applicable L/C-BA Issuer: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the applicable Borrower or Restricted Subsidiary on whose
account the Letter of Credit is being issued (which, in the absence of any such
designation, shall be the Borrowing Agent); (C) the amount thereof; (D) the
expiry date thereof; (E) the name and address of the beneficiary thereof;

 

41

--------------------------------------------------------------------------------


 

(F) the documents to be presented by such beneficiary in case of any drawing
thereunder; (G) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; (H) the purpose and nature of the
requested Letter of Credit; and (I) such other matters as the L/C-BA Issuer may
reasonably require.  In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail satisfactory to the L/C-BA Issuer (A) the Letter of Credit to be
amended; (B) the proposed date of amendment thereof (which shall be a Business
Day); (C) the nature of the proposed amendment; and (D) such other matters as
the L/C-BA Issuer may reasonably require.  Additionally, the Borrowing Agent
shall, and shall cause any other applicable Borrower or Restricted Subsidiary
to, furnish to the L/C-BA Issuer and the Administrative Agent such other
documents and information pertaining to such requested Letter of Credit issuance
or amendment, including any Issuer Documents, as the L/C-BA Issuer or the
Administrative Agent may reasonably require.

 

(ii)           Promptly after receipt of any Letter of Credit Application, the
L/C-BA Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrowing Agent and, if not, the L/C-BA Issuer will
provide the Administrative Agent with a copy thereof.  Unless the L/C-BA Issuer
has received written notice from any Revolving Lender, the Administrative Agent
or the Borrowing Agent, at least one Business Day prior to the requested date of
issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Article IV shall not then be satisfied, then,
subject to the terms and conditions hereof, the L/C-BA Issuer shall, on the
requested date, issue a Letter of Credit for the account of the applicable
Borrower (or the applicable Restricted Subsidiary) or enter into the applicable
amendment, as the case may be, in each case in accordance with the L/C-BA
Issuer’s usual and customary business practices.  Immediately upon the issuance
of each Letter of Credit, each Revolving Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the L/C-BA Issuer a
risk participation in such Letter of Credit in an amount equal to the product of
such Revolving Lender’s Applicable Revolving Percentage times the amount of such
Letter of Credit.

 

(iii)          If the Borrowing Agent so requests in any applicable Letter of
Credit Application, the L/C-BA Issuer may, in its sole and absolute discretion,
agree to issue a Letter of Credit that has automatic extension provisions (each,
an “Auto-Extension Letter of Credit”); provided that any such Auto-Extension
Letter of Credit must permit the L/C-BA Issuer to prevent any such extension at
least once in each twelve-month period (commencing with the date of issuance of
such Letter of Credit) by giving prior notice to the beneficiary thereof not
later than a day (the “Non-Extension Notice Date”) in each such twelve-month
period to be agreed upon at the time such Letter of Credit is issued.  Unless
otherwise directed by the L/C-BA Issuer, neither the Borrowing Agent nor the
applicable Borrower (or applicable Restricted Subsidiary) shall be required to
make a specific request to the L/C-BA Issuer for any such extension.  Once an
Auto-Extension Letter of Credit has been issued, the Revolving Lenders shall be
deemed to have authorized (but may not require) the L/C-BA Issuer to permit the
extension of such Letter of Credit at any time to an expiry date not later than
the Maturity Date; provided,

 

42

--------------------------------------------------------------------------------


 

however, that the L/C-BA Issuer shall not permit any such extension if (A) the
L/C-BA Issuer has determined that it would not be permitted, or would have no
obligation, at such time to issue such Letter of Credit in its revised form (as
extended) under the terms hereof (by reason of the provisions of clause (ii) or
(iii) of Section 2.03(a) or otherwise), or (B) it has received notice (which may
be by telephone or in writing) on or before the day that is seven (7) Business
Days before the Non-Extension Notice Date (1) from the Administrative Agent that
the Required Revolving Lenders have elected not to permit such extension or
(2) from the Administrative Agent, any Revolving Lender, the Borrowing Agent or
the Borrowers (or applicable Restricted Subsidiary) for whose account the Letter
of Credit was issued that one or more of the applicable conditions specified in
Section 4.02 is not then satisfied, and in each such case directing the L/C-BA
Issuer not to permit such extension.

 

(iv)          Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the L/C-BA Issuer will also deliver to the Borrowing
Agent (for further delivery to the applicable Borrower or Restricted Subsidiary)
and the Administrative Agent a true and complete copy of such Letter of Credit
or amendment.

 

(c)           Procedure for Issuance of Clean Bankers’ Acceptances.

 

(i)            Each Clean Bankers’ Acceptance shall be issued upon the request
of the Borrowing Agent delivered to the L/C-BA Issuer (with a copy to the
Administrative Agent) in the form of a Bankers’ Acceptance Request,
appropriately completed and signed by a Responsible Officer of the Borrowing
Agent.  Bankers’ Acceptances Requests may be delivered and accepted
electronically.  Such Bankers’ Acceptance Request must be received by the L/C-BA
Issuer and the Administrative Agent not later than 2:00 p.m. (or such later date
and time as the L/C-BA Issuer may agree in a particular instance in its sole
discretion) of the proposed issuance date.  Each Bankers’ Acceptance Request
shall specify in form and detail satisfactory to the L/C-BA Issuer:  (A) the
proposed issuance date of the requested Clean Bankers’ Acceptance (which shall
be a Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the
shipping information; (E) a description of the fuel; and (F) such other matters
as the L/C-BA Issuer may reasonably require.  Each Clean Bankers’ Acceptance
shall be in a minimum increment $50,000, shall be endorsed in blank, shall cover
the purchase or sale of fuel, the payment of freight or the financing of
insurance, port charges and advances on purchases, shall mature on a Business
Day up to ninety (90) days after the date thereof, and shall not be payable
prior to its stated maturity date.

 

(ii)           Promptly after receipt of any Bankers’ Acceptance Request, the
L/C-BA Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Bankers’
Acceptance Request from the Borrowing Agent and, if not, the L/C-BA Issuer will
provide the Administrative Agent with a copy thereof.  Upon receipt by the
L/C-BA Issuer of confirmation from the Administrative Agent that the requested
issuance is permitted in accordance with the terms hereof, then, subject to the
terms and conditions hereof, the L/C-BA Issuer shall, on the requested date,
issue a Clean Bankers’ Acceptance for the account of the applicable

 

43

--------------------------------------------------------------------------------


 

Borrower or Restricted Subsidiary, in each case in accordance with the L/C-BA
Issuer’s usual and customary business practices.  Immediately upon the issuance
of each Clean Bankers’ Acceptance, each Revolving Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the L/C-BA
Issuer a risk participation in such Clean Bankers’ Acceptance in an amount equal
to the product of such Revolving Lender’s Applicable Revolving Percentage times
the amount of such Clean Bankers’ Acceptance.

 

(iii)          In the event that the L/C-BA Issuer presents a draft on a matured
Clean Bankers’ Acceptance for payment and the applicable Borrower or Restricted
Subsidiary, at the time of such presentment, does not have funds on deposit in
its account at the Administrative Agent sufficient to pay the entire amount of
the draft (including any charges or expenses paid or incurred by the L/C-BA
Issuer in connection with such draft), the Administrative Agent shall deem this
to be an Unreimbursed Amount and proceed in accordance with the provisions of
Section 2.03(d)(iii) which relate to a Bankers’ Acceptance not paid on maturity.

 

(d)           Drawings and Reimbursements; Funding of Participations.

 

(i)            Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing or, with respect to any Acceptance Credit, presentation of
documents under such Letter of Credit, or any presentation for payment of a
Bankers’ Acceptance, the L/C-BA Issuer shall notify the Borrowing Agent (for
itself and the applicable Borrower) and the Administrative Agent thereof.  Not
later than 12:00 noon on the date of any payment by an L/C-BA Issuer under a
Letter of Credit or Bankers’ Acceptance (each such date, an “Honor Date”), the
applicable Borrower shall reimburse the L/C-BA Issuer in an amount equal to the
amount of such drawing or Bankers’ Acceptance, as applicable; provided, however,
that WFS Europe and WFS Singapore shall have no reimbursement obligations in
connection with Letters of Credit or Bankers’ Acceptances issued solely for the
account of WFS or any Domestic Subsidiary.  If the applicable Borrower fails to
so reimburse the L/C-BA Issuer by such time, the L/C-BA Issuer shall promptly
notify the Administrative Agent thereof, and the Administrative Agent shall
promptly thereafter notify each Revolving Lender of the Honor Date, the amount
of the unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Revolving Lender’s Applicable Revolving Percentage thereof.  In such event, the
Borrowing Agent shall be deemed to have requested on behalf of such applicable
Borrower a Revolving Borrowing of Base Rate Loans to be disbursed on the Honor
Date in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in Section 2.02 for the principal amount of Base
Rate Loans, but subject to the amount of the unutilized portion of the Aggregate
Revolving Commitments and the conditions set forth in Section 4.02 (other than
the delivery of a Committed Loan Notice).  Any notice given by the L/C-BA Issuer
or the Administrative Agent pursuant to this Section 2.03(d)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

 

44

--------------------------------------------------------------------------------


 

(ii)           Each Revolving Lender shall upon any notice pursuant to
Section 2.03(d)(i) make funds available to the Administrative Agent for the
account of the L/C-BA Issuer at the Administrative Agent’s Office in an amount
equal to its Applicable Revolving Percentage of the Unreimbursed Amount not
later than 2:00 p.m. on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of
Section 2.03(d)(iii), each Revolving Lender that so makes funds available shall
be deemed to have made a Base Rate Loan to the applicable Borrower in such
amount.  The Administrative Agent shall remit the funds so received to the
L/C-BA Issuer.

 

(iii)          With respect to any Unreimbursed Amount that is not fully
refinanced by a Revolving Borrowing of Base Rate Loans because the conditions
set forth in Section 4.02 cannot be satisfied or for any other reason, the
applicable Borrower shall be deemed to have incurred from the L/C-BA Issuer an
L/C-BA Borrowing in the amount of the Unreimbursed Amount that is not so
refinanced, which L/C-BA Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at the Default Rate.  In such event, each
Revolving Lender’s payment to the Administrative Agent for the account of the
L/C-BA Issuer pursuant to Section 2.03(d)(ii) shall be deemed payment in respect
of its participation in such L/C-BA Borrowing and shall constitute an L/C-BA
Advance from such Revolving Lender in satisfaction of its participation
obligation under this Section 2.03.

 

(iv)          Until each Revolving Lender funds its Revolving Loan or L/C-BA
Advance pursuant to this Section 2.03(d) to reimburse the L/C-BA Issuer for any
amount drawn under any Letter of Credit or payments made on any Bankers’
Acceptance, interest in respect of such Revolving Lender’s Applicable Revolving
Percentage of such amount shall be solely for the account of the L/C-BA Issuer.

 

(v)           Each Revolving Lender’s obligation to make Revolving Loans or
L/C-BA Advances to reimburse the L/C-BA Issuer for amounts drawn under Letters
of Credit and payments made on Bankers’ Acceptances, as contemplated by this
Section 2.03(d), shall be absolute and unconditional and shall not be affected
by any circumstance, including (A) any setoff, counterclaim, recoupment, defense
or other right which such Revolving Lender may have against the L/C-BA Issuer,
any Borrower or any other Person for any reason whatsoever; (B) the occurrence
or continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Revolving Lender’s obligation to make Revolving Loans pursuant to this
Section 2.03(d) is subject to the conditions set forth in Section 4.02 (other
than delivery by the Borrowing Agent of a Committed Loan Notice).  Subject to
Section 2.17(b), no such making of an L/C-BA Advance shall relieve or otherwise
impair the joint and several obligation of the Borrowers to reimburse the L/C-BA
Issuer for the amount of any payment made by the L/C-BA Issuer under any Letter
of Credit or Bankers’ Acceptance, together with interest as provided herein.

 

(vi)          If any Revolving Lender fails to make available to the
Administrative Agent for the account of the L/C-BA Issuer any amount required to
be paid by such Revolving Lender pursuant to the foregoing provisions of this
Section 2.03(d) by the time

 

45

--------------------------------------------------------------------------------


 

specified in Section 2.03(d)(ii), the L/C-BA Issuer shall be entitled to recover
from such Revolving Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the
L/C-BA Issuer at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the L/C-BA Issuer in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the L/C-BA Issuer in connection with the foregoing. 
If such Revolving Lender pays such amount (with interest and fees as aforesaid),
the amount so paid shall constitute such Revolving Lender’s Revolving Loan
included in the relevant Borrowing or L/C-BA Advance in respect of the relevant
L/C-BA Borrowing, as the case may be.  A certificate of the L/C-BA Issuer
submitted to any Revolving Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (vi) shall be conclusive absent
manifest error.

 

(e)           Repayment of Participations.

 

(i)            At any time after the L/C-BA Issuer has made a payment under any
Letter of Credit or Bankers’ Acceptance and has received from any Revolving
Lender such Revolving Lender’s L/C-BA Advance in respect of such payment in
accordance with Section 2.03(d), if the Administrative Agent receives for the
account of the L/C-BA Issuer any payment in respect of the related Unreimbursed
Amount or interest thereon (whether directly from the Borrowing Agent, the
applicable Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Revolving Lender its Applicable Revolving Percentage thereof in the same
funds as those received by the Administrative Agent.

 

(ii)           If any payment received by the Administrative Agent for the
account of the L/C-BA Issuer pursuant to Section 2.03(d)(i) is required to be
returned under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the L/C-BA Issuer in its discretion),
each Revolving Lender shall pay to the Administrative Agent for the account of
the L/C-BA Issuer its Applicable Revolving Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Revolving Lender, at a rate per annum equal
to the Federal Funds Rate from time to time in effect.  The obligations of the
Revolving Lenders under this clause shall survive the payment in full of the
Obligations and the termination of this Agreement.

 

(f)            Obligations Absolute.  Subject to Section 2.17(b), the joint and
several obligation of the applicable Borrower (and, pursuant to this Agreement
or any other Loan Document, any other Borrower) to reimburse the L/C-BA Issuer
for each drawing under each Letter of Credit and each payment under any Bankers’
Acceptance, and to repay each L/C-BA Borrowing shall be absolute, unconditional
and irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

 

(i)            any lack of validity or enforceability of such Letter of Credit
or Bankers’ Acceptance, this Agreement, or any other Loan Document;

 

46

--------------------------------------------------------------------------------


 

(ii)           the existence of any claim, counterclaim, setoff, defense or
other right that any Borrower or any Restricted Subsidiary may have at any time
against any beneficiary or any transferee of such Letter of Credit or Bankers’
Acceptance (or any Person for whom any such beneficiary or any such transferee
may be acting), the L/C-BA Issuer or any other Person, whether in connection
with this Agreement, the transactions contemplated hereby or by such Letter of
Credit or payment on such Bankers’ Acceptance or any agreement or instrument
relating thereto, or any unrelated transaction;

 

(iii)          any draft, demand, certificate or other document presented under
such Letter of Credit or Bankers’ Acceptance proving to be forged, fraudulent,
invalid or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; or any loss or delay in the transmission or otherwise
of any document required in order to make a drawing under such Letter of Credit
or Bankers’ Acceptance;

 

(iv)          any payment by the L/C-BA Issuer under such Letter of Credit or
Bankers’ Acceptance against presentation of a draft or certificate that does not
strictly comply with the terms of such Letter of Credit or Bankers’ Acceptance;
or any payment made by the L/C-BA Issuer under such Letter of Credit or Bankers’
Acceptance to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit or Bankers’ Acceptance, including any
arising in connection with any proceeding under any Debtor Relief Law; or

 

(v)           any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, any Borrower or
any Restricted Subsidiary.

 

Each of the Borrowing Agent and the applicable Borrower shall promptly examine a
copy of each Letter of Credit and each amendment thereto, and each Bankers’
Acceptance, that is delivered to it and, in the event of any claim of
noncompliance with the Borrowing Agent’s instructions or other irregularity, the
Borrowing Agent or the applicable Borrower will immediately notify the L/C-BA
Issuer.  Each of the applicable Borrower and the Borrowing Agent shall be
conclusively deemed to have waived any such claim against any L/C-BA Issuer and
its correspondents unless such notice is given as aforesaid.

 

(g)           Role of L/C-BA Issuer.  Each Revolving Lender and each of the
Borrowers agree that, in paying any drawing under a Letter of Credit or making
any payment under a Bankers’ Acceptance, the L/C-BA Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document.  None of the L/C-BA
Issuer, the Administrative Agent, any of their respective Related Parties nor
any correspondent, participant or assignee of the L/C-BA Issuer shall be liable
to any Revolving Lender for (i) any action taken or omitted in connection
herewith at the request or with the approval of the Revolving Lenders or the
Required Revolving Lenders, as applicable; (ii) any action taken or omitted in
the absence of gross negligence or willful misconduct; or (iii) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit, Bankers’

 

47

--------------------------------------------------------------------------------


 

Acceptance or Issuer Document.  Subject to Section 2.17(b), the Borrowers hereby
jointly and severally assume all risks of the acts or omissions of any
beneficiary or transferee with respect to its use of any Letter of Credit;
provided, however, that this assumption is not intended to, and shall not,
preclude the Borrowers’ pursuing such rights and remedies as any of them may
have against the beneficiary or transferee at law or under any other agreement. 
None of the L/C-BA Issuer, the Administrative Agent, any of their respective
Related Parties nor any correspondent, participant or assignee of the L/C-BA
Issuer shall be liable or responsible for any of the matters described in
clauses (i) through (v) of Section 2.03(f); provided, however, that anything in
such clauses to the contrary notwithstanding, the Borrowers or Restricted
Subsidiaries for whose benefit such Letter of Credit or Bankers’ Acceptance was
issued may have a claim against the L/C-BA Issuer, and the L/C-BA Issuer may be
liable to such Borrower or Restricted Subsidiary, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by such Borrower or Restricted Subsidiary which such Borrower or
Restricted Subsidiary proves were caused by the L/C-BA Issuer’s willful
misconduct or gross negligence or the L/C-BA Issuer’s willful failure to pay
under any Letter of Credit after the presentation to it by the beneficiary of a
sight draft and certificate(s) strictly complying with the terms and conditions
of a Letter of Credit or to honor any Bankers’ Acceptance presented for payment
in strict compliance with its terms and conditions.  In furtherance and not in
limitation of the foregoing, the L/C-BA Issuer may accept documents that appear
on their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and the L/C-BA Issuer
shall not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or Bankers’ Acceptance or the rights or benefits thereunder or proceeds thereof,
in whole or in part, which may prove to be invalid or ineffective for any
reason.

 

(h)           Applicability of ISP and UCP.  Unless otherwise expressly agreed
by the L/C-BA Issuer and the Borrowing Agent when a Letter of Credit is issued
(including any such agreement applicable to an Existing Letter of Credit),
(i) the rules of the ISP shall apply to each standby Letter of Credit, and
(ii) the rules of the Uniform Customs and Practice for Documentary Credits, as
most recently published by the International Chamber of Commerce at the time of
issuance shall apply to each commercial Letter of Credit.

 

(i)            Letter of Credit Fees.  The Borrowers shall pay to the
Administrative Agent for the account of each Revolving Lender in accordance with
its Applicable Revolving Percentage a Letter of Credit fee (the “Letter of
Credit Fee”) (i) for each commercial Letter of Credit equal to 0.250% per annum
times the daily amount available to be drawn under such Letter of Credit, and
(ii) for each standby Letter of Credit equal to the Applicable Rate times the
daily amount available to be drawn under such Letter of Credit; provided,
however, any Letter of Credit Fees otherwise payable for the account of a
Defaulting Lender with respect to any Letter of Credit as to which such
Defaulting Lender has not provided Cash Collateral satisfactory to the L/C-BA
Issuer pursuant to Section 2.15 shall be payable, to the maximum extent
permitted by applicable Law, to the other Revolving Lenders in accordance with
the upward adjustments in their respective Applicable Revolving Percentages
allocable to such Letter of Credit pursuant to Section 2.16(a)(iv), with the
balance of such fee, if any, payable to the L/C-BA Issuer for its own account. 
For purposes of computing the daily amount available to be drawn under any
Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.07.  Letter of Credit Fees shall be (i) due and
payable on the first Business Day after the end of each

 

48

--------------------------------------------------------------------------------


 

March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Maturity Date and
thereafter on demand and (ii) computed on a quarterly basis in arrears.  If
there is any change in the Applicable Rate during any quarter, the daily amount
available to be drawn under each standby Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect.  Notwithstanding anything to the
contrary contained herein, upon the request of the Required Revolving Lenders,
while any Event of Default exists, all Letter of Credit Fees shall accrue at the
Default Rate.  Notwithstanding the foregoing, WFS Europe and WFS Singapore shall
have no obligation to pay any Letter of Credit Fee in connection with Letters of
Credit issued solely for the account of WFS or any Domestic Subsidiary.

 

(j)            BA Fees.  The Borrowers shall pay to the Administrative Agent for
the account of each Revolving Lender in accordance with its Applicable Revolving
Percentage a Bankers’ Acceptance fee (the “BA Fee”) equal to the Bankers’
Acceptance Rate plus the Applicable Rate times the maximum stated amount of all
then outstanding Bankers’ Acceptances.  BA Fees shall be (i) due and payable on
the first Business Day after the end of each March, June, September and
December, commencing with the first such date to occur after the issuance of
such Bankers’ Acceptance, on the Maturity Date and thereafter on demand and
(ii) computed on a quarterly basis in arrears.  If there is any change in the
Bankers’ Acceptance Rate or the Applicable Rate for Bankers’ Acceptances during
any quarter, the maximum stated amount of all outstanding Bankers’ Acceptances
shall be computed and multiplied by the Bankers’ Acceptance Rate or Applicable
Rate, as applicable, separately for each period during such quarter that such
Bankers’ Acceptance Rate or Applicable Rate, as applicable, was in effect. 
Notwithstanding anything to the contrary contained herein, upon the request of
the Required Revolving Lenders, while any Event of Default exists, all BA Fees
shall accrue at the Default Rate.  Notwithstanding the foregoing, WFS Europe and
WFS Singapore shall have no obligation to pay any BA Fee in connection with
Bankers’ Acceptances issued solely for the account of WFS or any Domestic
Subsidiary.

 

(k)           Fronting Fee and Documentary and Processing Charges Payable to
L/C-BA Issuer.  The Borrowers shall pay directly to the L/C-BA Issuer for its
own account a fronting fee (i) with respect to each commercial Letter of Credit
or Bankers’ Acceptance, at the rate specified therefor, with respect to Bank of
America, in the BofA Fee Letter, computed on the amount of such Letter of Credit
or Bankers’ Acceptance, as applicable, and payable upon the issuance thereof,
(ii) with respect to any amendment of a commercial Letter of Credit increasing
the amount of such Letter of Credit, at a rate separately agreed between the
Borrowing Agent and the L/C-BA Issuer, computed on the amount of such increase,
and payable upon the effectiveness of such amendment, (iii) with respect to each
standby Letter of Credit, at the rate per annum specified with respect to Bank
of America, in the BofA Fee Letter, computed on the daily amount available to be
drawn under such Letter of Credit on a quarterly basis in arrears.  Such
fronting fee shall be due and payable on the tenth Business Day after the end of
each March, June, September and December in respect of the most recently-ended
quarterly period (or portion thereof, in the case of the first payment),
commencing with the first such date to occur after the issuance of such Letter
of Credit or Bankers’ Acceptance, as applicable, on the Maturity Date and
thereafter on demand.  For purposes of computing the daily amount available to
be drawn under any Letter of Credit, the amount of such Letter of Credit shall
be determined in accordance

 

49

--------------------------------------------------------------------------------


 

with Section 1.07.  In addition, the Borrowers shall pay directly to the L/C-BA
Issuer for its own account the customary issuance, presentation, amendment and
other processing fees, and other standard costs and charges, of the L/C-BA
Issuer relating to letters of credit and bankers’ acceptances as from time to
time in effect.  Such customary fees and standard costs and charges are due and
payable on demand and are nonrefundable.  Notwithstanding the foregoing, WFS
Europe and WFS Singapore shall have no obligation to pay any fronting fee or
customary processing fee (including standard costs and charges) in connection
with Letters of Credit or Bankers’ Acceptances issued solely for the account of
WFS or any Domestic Subsidiary.

 

(l)            Conflict with Issuer Documents.  In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.

 

(m)          Letters of Credit Issued for Subsidiaries.  Notwithstanding that a
Letter of Credit or Bankers’ Acceptance issued or outstanding hereunder is in
support of any obligations of, or is for the account of, a Restricted
Subsidiary, WFS shall be obligated to reimburse the L/C-BA Issuer hereunder for
any and all drawings under such Letter of Credit or Bankers’ Acceptance, and WFS
Europe and WFS Singapore shall be obligated to reimburse the L/C-BA Issuer
hereunder for any and all drawings or payments under each Letter of Credit or
Bankers’ Acceptance issued for their own account or for the account of any other
Foreign Subsidiary.  Each Borrower hereby acknowledges that the issuance of
Letters of Credit and/or Bankers’ Acceptances for the account of Restricted
Subsidiaries inures to the benefit of the Borrowers, and that the Borrowers’
business derives substantial benefits from the businesses of such Restricted
Subsidiaries.

 

2.04        Swing Line Loans.

 

(a)           The Swing Line.  Subject to the terms and conditions set forth
herein, the Swing Line Lender, in reliance upon the agreements of the other
Revolving Lenders set forth in this Section 2.04, may in its sole discretion
make loans (each such loan, a “Swing Line Loan”) to the Borrowers from time to
time on any Business Day during the Availability Period in an aggregate amount
not to exceed at any time outstanding the amount of the Swing Line Sublimit,
notwithstanding the fact that such Swing Line Loans, when aggregated with the
Applicable Revolving Percentage of the Outstanding Amount of Revolving Loans and
L/C-BA Obligations of the Swing Line Lender, may exceed the amount of such
Revolving Lender’s Revolving Commitment; provided, however, that after giving
effect to any Swing Line Loan, (i) the Total Revolving Outstandings shall not
exceed the Aggregate Revolving Commitments, and (ii) the aggregate Outstanding
Amount of the Revolving Loans of any Revolving Lender (other than the Swing Line
Lender), plus such Revolving Lender’s Applicable Revolving Percentage of the
Outstanding Amount of all L/C-BA Obligations, plus such Revolving Lender’s
Applicable Revolving Percentage of the Outstanding Amount of all Swing Line
Loans shall not exceed such Revolving Lender’s Revolving Commitment, and
provided, further, that the Borrowers shall not use the proceeds of any Swing
Line Loan to refinance any outstanding Swing Line Loan.  Within the foregoing
limits, and subject to the other terms and conditions hereof, the Borrowers may
borrow under this Section 2.04, prepay under Section 2.05, and reborrow under
this Section 2.04.  Each Swing Line Loan shall be a Base Rate Loan.  Immediately
upon the making of a Swing Line Loan, each Revolving Lender shall be deemed to,
and hereby irrevocably and unconditionally agrees to, purchase from the Swing
Line Lender a risk participation in such

 

50

--------------------------------------------------------------------------------


 

Swing Line Loan in an amount equal to the product of such Revolving Lender’s
Applicable Revolving Percentage times the amount of such Swing Line Loan.

 

(b)           Borrowing Procedures.  Each Swing Line Borrowing shall be made
upon the Borrowing Agent’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by telephone. Each such notice must be
received by the Swing Line Lender and the Administrative Agent not later than
1:00 p.m. on the requested borrowing date, and shall specify (i) the amount to
be borrowed, which shall be a minimum of $500,000, and (ii) the requested
borrowing date, which shall be a Business Day.  Each such telephonic notice must
be confirmed promptly by delivery to the Swing Line Lender and the
Administrative Agent of a written Swing Line Loan Notice, appropriately
completed and signed by a Responsible Officer of the Borrowing Agent.  Promptly
after receipt by the Swing Line Lender of any telephonic Swing Line Loan Notice,
the Swing Line Lender will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has also received such Swing Line
Loan Notice and, if not, the Swing Line Lender will notify the Administrative
Agent (by telephone or in writing) of the contents thereof.  Unless the Swing
Line Lender has received notice (by telephone or in writing) from the
Administrative Agent (including at the request of any Revolving Lender) prior to
2:00 p.m. on the date of the proposed Swing Line Borrowing (A) directing the
Swing Line Lender not to make such Swing Line Loan as a result of the
limitations set forth in the first proviso to the first sentence of
Section 2.04(a), or (B) that one or more of the applicable conditions specified
in Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Borrowing Agent at its office either by (i) crediting the
account of the Borrowing Agent on the books of the Swing Line Lender in
immediately available funds or (ii) wire transfer of such funds, in each case in
accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the Borrowing Agent.

 

(c)           Refinancing of Swing Line Loans.

 

(i)            The Swing Line Lender at any time in its sole discretion may
request, on behalf of the Borrowing Agent (which hereby irrevocably authorizes
the Swing Line Lender to so request on its behalf), that each Revolving Lender
make a Base Rate Loan in an amount equal to such Revolving Lender’s Applicable
Revolving Percentage of the amount of Swing Line Loans then outstanding.  Such
request shall be made in writing (which written request shall be deemed to be a
Committed Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the Aggregate Revolving Commitments and the conditions
set forth in Section 4.02.  The Swing Line Lender shall furnish the Borrowing
Agent with a copy of the applicable Committed Loan Notice promptly after
delivering such notice to the Administrative Agent.  Each Revolving Lender shall
make an amount equal to its Applicable Revolving Percentage of the amount
specified in such Committed Loan Notice available to the Administrative Agent in
immediately available funds (and the Administrative Agent may apply Cash
Collateral available with respect to the applicable Swing Line Loan) for the
account of the Swing Line Lender at the Administrative Agent’s Office not later
than 1:00 p.m. on the day specified in such

 

51

--------------------------------------------------------------------------------


 

Committed Loan Notice, whereupon, subject to Section 2.04(c)(ii), each Revolving
Lender that so makes funds available shall be deemed to have made a Base Rate
Loan to the Borrowers in such amount.  The Administrative Agent shall remit the
funds so received to the Swing Line Lender.

 

(ii)           If for any reason any Swing Line Loan cannot be refinanced by
such a Revolving Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Revolving
Lenders fund its risk participation in the relevant Swing Line Loan and each
Revolving Lender’s payment to the Administrative Agent for the account of the
Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed payment in
respect of such participation.

 

(iii)          If any Revolving Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Revolving Lender pursuant to the foregoing
provisions of this Section 2.04(c) by the time specified in Section 2.04(c)(i),
the Swing Line Lender shall be entitled to recover from such Revolving Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to the Swing Line Lender at a rate
per annum equal to the greater of the Federal Funds Rate and a rate determined
by the Swing Line Lender in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Swing Line Lender in connection with the foregoing.  If such
Revolving Lender pays such amount (with interest and fees as aforesaid), the
amount so paid shall constitute such Revolving Lender’s Revolving Loan included
in the relevant Revolving Borrowing or funded participation in the relevant
Swing Line Loan, as the case may be.  A certificate of the Swing Line Lender
submitted to any Revolving Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (iii) shall be conclusive absent
manifest error.

 

(iv)          Each Revolving Lender’s obligation to make Revolving Loans or to
purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Revolving Lender may have against the Swing Line Lender,
the Borrowers or any other Person for any reason whatsoever, (B) the occurrence
or continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Revolving Lender’s obligation to make Revolving Loans pursuant to this
Section 2.04(c) is subject to the conditions set forth in Section 4.02.  No such
funding of risk participations shall relieve or otherwise impair the obligation
of the Borrowers to repay Swing Line Loans, together with interest as provided
herein.

 

52

--------------------------------------------------------------------------------


 

(d)           Repayment of Participations.

 

(i)            At any time after any Revolving Lender has purchased and funded a
risk participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Revolving Lender its Applicable Revolving Percentage thereof
in the same funds as those received by the Swing Line Lender.

 

(ii)           If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 10.05
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Revolving Lender shall pay to the Swing Line Lender its
Applicable Revolving Percentage thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Federal Funds Rate.  The
Administrative Agent will make such demand upon the request of the Swing Line
Lender.  The obligations of the Revolving Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.

 

(e)           Interest for Account of Swing Line Lender.  The Swing Line Lender
shall be responsible for invoicing the Borrowers for interest on the Swing Line
Loans.  Until each Revolving Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such Revolving Lender’s
Applicable Revolving Percentage of any Swing Line Loan, interest in respect of
such Applicable Revolving Percentage shall be solely for the account of the
Swing Line Lender.

 

(f)            Payments Directly to Swing Line Lender.  The Borrowers shall make
all payments of principal and interest in respect of the Swing Line Loans
directly to the Swing Line Lender.

 

2.05        Prepayments.

 

(a)           The Borrowers may, upon notice (which notice may be by telephone
and immediately confirmed in writing) from the Borrowing Agent to the
Administrative Agent, at any time or from time to time voluntarily prepay Term
Loans and Revolving Loans in whole or in part without premium or penalty;
provided that (i) such notice must be received by the Administrative Agent not
later than 11:00 a.m. (A) three Business Days prior to any date of prepayment of
Eurodollar Rate Loans and (B) on the date of prepayment of Base Rate Loans;
(ii) any prepayment of Eurodollar Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof; (iii) any
prepayment of Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof or, in each case, if less, the
entire principal amount thereof then outstanding; and (iv) subject to
Section 2.05(e), any prepayment of Term Loans shall be applied to the Singapore
Term Loans and the Domestic Term Loans on a pro rata basis, based upon the
Outstanding Amounts thereof.  Each such notice shall specify the date and amount
of such prepayment, whether the Loans to be repaid are Term Loans or Revolving
Loans and the Type(s) of Loans to be prepaid and, if Eurodollar Rate Loans are
to be prepaid, the Interest Period(s) of such Loans.  The Administrative Agent
will promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s ratable portion of such prepayment (based upon such
Lenders’

 

53

--------------------------------------------------------------------------------


 

Applicable Percentage in respect of the relevant Facility).  If such notice is
given by the Borrowing Agent, the Borrowers shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein; provided, however, in the case of a prepayment in
anticipation of a refinancing of all or a portion of a Facility, any such notice
may state that it is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked by the Borrowing Agent (by
notice to the Administrative Agent on or prior to the specified date) if such
condition is not satisfied.  Any prepayment of a Eurodollar Rate Loan shall be
accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 3.05.  Each prepayment of the
outstanding Term Loans pursuant to this Section 2.05(a) shall be applied to the
principal repayment installments thereof in inverse order of maturity.  Subject
to Section 2.16, each such prepayment shall be applied to the Loans of the
Lenders in accordance with their respective Applicable Percentages in respect of
the relevant Facilities.

 

(b)           The Borrowers may, upon notice from the Borrowing Agent to the
Swing Line Lender (with a copy to the Administrative Agent), at any time or from
time to time, voluntarily prepay Swing Line Loans in whole or in part without
premium or penalty; provided that (i) such notice must be received by the Swing
Line Lender and the Administrative Agent not later than 1:00 p.m. on the date of
the prepayment, and (ii) any such prepayment shall be in a minimum principal
amount of $100,000.  Each such notice shall specify the date and amount of such
prepayment.  If such notice is given by the Borrower, the Borrowers shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.

 

(c)           [Reserved.]

 

(d)           Mandatory Prepayments.  Subject to Section 2.05(e):

 

(i)            Dispositions of Assets.  If any Loan Party or any of their
respective Restricted Subsidiaries Disposes of any properties or assets (other
than any Disposition of any properties or assets permitted by any of Sections
7.05) in a single or series of related transactions which results in the
realization by such Person of Net Cash Proceeds in excess of the Threshold
Amount that has not been previously applied to mandatory prepayment, an
aggregate principal amount of Loans equal to 100% of the amount of all such Net
Cash Proceeds shall be prepaid promptly (but in any case within fifteen (15)
Business Days) after receipt thereof by such Loan Party or Restricted Subsidiary
and the expiration of the reinvestment period applicable thereto as specified in
the proviso to the following sentence.  The Borrowing Agent shall provide
Administrative Agent upon not less than three (3) Business Days’ prior written
notice of each such prepayment, which notice shall include a certificate of a
Responsible Officer of the Borrowing Agent setting forth in reasonable detail
the calculations utilized in computing the Net Cash Proceeds of such Disposition
or Dispositions; provided that the amount of Net Cash Proceeds otherwise
resulting from any Disposition shall be computed net of cash amounts utilized by
WFS or any of its Restricted Subsidiaries within two hundred seventy (270) days
of such Disposition to purchase replacement or other assets useful to the
operation of the business of WFS or any of its Restricted Subsidiaries (or the
90th day after expiry of such

 

54

--------------------------------------------------------------------------------


 

270-day period if WFS or any of its Restricted Subsidiaries has entered into a
legally binding commitment to utilize such proceeds in accordance with the
foregoing).

 

(ii)           Indebtedness.  Within fifteen (15) Business Days after receipt of
proceeds from each private or public issuance or incurrence of any Loan Party or
any of its Restricted Subsidiaries of any Indebtedness (other than Indebtedness
permitted by Section 7.03), an aggregate principal amount of Loans equal to 100%
of all Net Cash Proceeds received therefrom shall be prepaid.  The Borrowing
Agent shall provide Administrative Agent upon not less than three (3) Business
Days’ prior written notice of each such prepayment, which notice shall include a
certificate of a Responsible Officer of the Borrowing Agent setting forth in
reasonable detail the calculations utilized in computing the Net Cash Proceeds
of such issuance or incurrence.

 

(iii)          Extraordinary Receipts.  Within fifteen (15) Business Days of any
Extraordinary Receipt in excess of the Threshold Amount received by or paid to
or for the account of any Loan Party or any of their respective Restricted
Subsidiaries and the expiration of any reinvestment period applicable thereto as
specified in the proviso to the following sentence, an aggregate principal
amount of Loans equal to 100% of all Net Cash Proceeds received therefrom shall
be prepaid.  The Borrowing Agent shall provide Administrative Agent upon not
less than three (3) Business Days’ prior written notice of each such prepayment,
which notice shall include a certificate of a Responsible Officer of the
Borrowing Agent setting forth in reasonable detail the calculations utilized in
computing the Net Cash Proceeds of such Extraordinary Receipt; provided that the
amount of Net Cash Proceeds otherwise resulting from any Extraordinary Receipts
shall be computed net of cash amounts utilized by WFS or any of its Restricted
Subsidiaries within two hundred seventy (270) days of receipt of such
Extraordinary Receipts to acquire replacement assets for, restore or make
repairs to, the affected assets giving rise to such Extraordinary Receipts (or
the 90th day after expiry of such 270-day period if WFS or any of its Restricted
Subsidiaries has entered into a legally binding commitment to utilize such
proceeds in accordance with the foregoing).

 

(iv)          Overadvances.  If the Administrative Agent notifies the Borrowing
Agent that the Total Revolving Outstandings at such time exceed the Aggregate
Revolving Commitments then in effect, the Borrowers shall immediately prepay
Revolving Loans and/or Cash Collateralize the L/C-BA Obligations in an aggregate
amount equal to such excess; provided, however, that the Borrowers shall not be
required to Cash Collateralize the L/C-BA Obligations pursuant to this
Section 2.05(c) unless after the prepayment in full of the Revolving Loans and
Swing Line Loans the Total Revolving Outstandings exceed the Aggregate Revolving
Commitments then in effect.

 

Each prepayment of Loans pursuant to clauses (i) through (iii) of this
Section 2.05(d) shall be applied first to the repayment of the principal amount
of the Domestic Term Loan and the Singapore Term Loan, on a pro rata basis, (to
be applied to the principal repayment installments of each of the Domestic Term
Loans and the Singapore Term Loans in inverse order of maturity), and second to
the repayment of the principal amount of Revolving Loans then outstanding
(without any reduction of the Revolving Commitments). Amounts to be applied
pursuant to this Section 2.05 to the prepayment of Revolving Loans or the
Domestic Term Loans

 

55

--------------------------------------------------------------------------------


 

and Singapore Term Loans shall be applied, as applicable, first to reduce
outstanding Base Rate Loans.  Any amounts remaining after each such application
shall be applied to prepay Eurodollar Rate Loans.  Notwithstanding the
foregoing, if the amount of any prepayment of Loans required under this
Section 2.05 shall be in excess of the amount of the outstanding Base Rate
Loans, only the portion of the amount of such prepayment as is equal to the
amount of such outstanding Base Rate Loans shall be immediately prepaid and, at
the election of Borrower, the balance of such required prepayment shall be
either (A) deposited in a collateral account and applied to the prepayment of
Eurodollar Rate Loans on the last day of the then next-expiring Interest Period
therefor (with all interest accruing thereon for the account of Borrower) or
(B) prepaid immediately, together with any amounts owing to the Lenders under
Section 3.05.  Notwithstanding any such deposit in a collateral account,
interest shall continue to accrue on such Eurodollar Rate Loans until
prepayment.

 

(e)           No Effect on Obligations of WFS Europe or WFS Singapore.  In
accordance with Section 2.17, the obligations of each of WFS Europe and WFS
Singapore with respect to prepayment of Loans shall not exceed their respective
share of the obligations in respect of the Loans to which such prepayment is to
be applied.

 

2.06        Termination or Reduction of Commitments.

 

(a)           Optional.  The Borrowing Agent may, upon notice to the
Administrative Agent, terminate the Aggregate Revolving Commitments, or from
time to time permanently reduce the Aggregate Revolving Commitments; provided
that (i) any such notice shall be received by the Administrative Agent not later
than 11:00 a.m. five Business Days prior to the date of termination or
reduction, (ii) any such partial reduction shall be in an aggregate amount of
$10,000,000 or any whole multiple of $1,000,000 in excess thereof, (iii) the
Borrowing Agent shall not terminate or reduce the Aggregate Revolving
Commitments if, after giving effect thereto and to any concurrent prepayments
hereunder, the Total Revolving Outstandings would exceed the Aggregate Revolving
Commitments, and (iv) if, after giving effect to any reduction of the Aggregate
Revolving Commitments, the L/C-BA Sublimit or the Swing Line Sublimit exceeds
the amount of the Aggregate Revolving Commitments, the applicable sublimit shall
be automatically reduced by the amount of such excess.  The Administrative Agent
will promptly notify the Revolving Lenders of any such notice of termination or
reduction of the Aggregate Revolving Commitments.  Any reduction of the
Aggregate Revolving Commitments shall be applied to the Revolving Commitment of
each Revolving Lender according to its Applicable Revolving Percentage.  All
fees accrued until the effective date of any termination of the Aggregate
Revolving Commitments shall be paid on the effective date of such termination.

 

(b)           Mandatory.  (i) The aggregate Domestic Term Loan Commitments shall
be automatically and permanently reduced to zero on the date of the Domestic
Term Loan Borrowing, and the aggregate Singapore Term Loan Commitments shall
automatically and permanently be reduced to zero on the date of the Singapore
Term Loan Borrowing.

 

(ii)           If after giving effect to any reduction or termination of
Revolving Commitments under this Section 2.06, the Letter of Credit Sublimit or
the Swing Line Sublimit exceeds the Aggregate Revolving Commitments at such
time, the Letter of

 

56

--------------------------------------------------------------------------------


 

Credit Sublimit or the Swing Line Sublimit, as the case may be, shall be
automatically reduced by the amount of such excess.

 

(c)           Application of Commitment Reductions; Payment of Fees.  The
Administrative Agent will promptly notify the Lenders of any termination or
reduction of the Letter of Credit Sublimit, Swing Line Sublimit or the Revolving
Commitment under this Section 2.06.  Upon any reduction of the Revolving
Commitments, the Revolving Commitment of each Revolving Lender shall be reduced
by such Lender’s Applicable Revolving Percentage of such reduction amount.  All
fees in respect of the Revolving Credit Facility accrued until the effective
date of any termination of the Revolving Credit Facility shall be paid on the
effective date of such termination.

 

2.07        Repayment of Loans.

 

(a)           Domestic Term Loans.  WFS shall repay to the Domestic Term Loan
Lenders the aggregate principal amount of all Domestic Term Loans outstanding on
the following dates in the respective amounts set forth opposite such dates
(which amounts shall be reduced as a result of the application of prepayments in
accordance with Section 2.05(d), if applicable, and with the order of priority
set forth in Section 2.05):

 

Date

 

Amount

 

March 31, 2012

 

$0

 

June 30, 2012

 

$0

 

September 30, 2012

 

$1,000,000

 

December 31, 2012

 

$1,000,000

 

March 31, 2013

 

$1,000,000

 

June 30, 2013

 

$1,000,000

 

September 30, 2013

 

$2,000,000

 

December 31, 2013

 

$2,000,000

 

March 31, 2014

 

$2,000,000

 

June 30, 2014

 

$2,000,000

 

September 30, 2014

 

$3,000,000

 

December 31, 2014

 

$3,000,000

 

March 31, 2015

 

$3,000,000

 

June 30, 2015

 

$3,000,000

 

September 30, 2015

 

$4,000,000

 

December 31, 2015

 

$4,000,000

 

March 31, 2016

 

$4,000,000

 

June 30, 2016

 

$4,000,000

 

Maturity Date

 

All remaining amounts outstanding

 

 

provided, however, that the final principal repayment installment of the
Domestic Term Loans shall be repaid on the Maturity Date for the Domestic Term
Loan Facility and in any event shall be in an amount equal to the aggregate
principal amount of all Domestic Term Loans outstanding.

 

57

--------------------------------------------------------------------------------


 

(b)           Singapore Term Loans.  WFS Singapore shall repay to the Singapore
Term Loan Lenders the aggregate principal amount of all Singapore Term Loans
outstanding on the following dates in the respective amounts set forth opposite
such dates (which amounts shall be reduced as a result of the application of
prepayments in accordance with Section 2.05(d), if applicable, and with the
order of priority set forth in Section 2.05):

 

Date

 

Amount

 

March 31, 2012

 

$0

 

June 30, 2012

 

$0

 

September 30, 2012

 

$250,000

 

December 31, 2012

 

$250,000

 

March 31, 2013

 

$250,000

 

June 30, 2013

 

$250,000

 

September 30, 2013

 

$500,000

 

December 31, 2013

 

$500,000

 

March 31, 2014

 

$500,000

 

June 30, 2014

 

$500,000

 

September 30, 2014

 

$750,000

 

December 31, 2014

 

$750,000

 

March 31, 2015

 

$750,000

 

June 30, 2015

 

$750,000

 

September 30, 2015

 

$1,000,000

 

December 31, 2015

 

$1,000,000

 

March 31, 2016

 

$1,000,000

 

June 30, 2016

 

$1,000,000

 

Maturity Date

 

All remaining amounts outstanding

 

 

provided, however, that the final principal repayment installment of the
Singapore Term Loans shall be repaid on the Maturity Date for the Singapore Term
Loan Facility and in any event shall be in an amount equal to the aggregate
principal amount of all Singapore Term Loans outstanding.

 

(c)           Revolving Loans.  The Borrowers shall repay to the Revolving
Lenders on the Maturity Date the aggregate principal amount of Revolving Loans
outstanding on such date.

 

(d)           Swing Line Loans.  The Borrowers shall repay each Swing Line Loan
on the earlier to occur of (i) the date ten (10) Business Days after such Loan
is made and (ii) the Maturity Date.

 

2.08        Interest.

 

(a)           Subject to the provisions of subsection (b) below, (i) each
Eurodollar Rate Loan under a Facility shall bear interest on the outstanding
principal amount thereof for each Interest Period at a rate per annum equal to
the Eurodollar Rate for such Interest Period plus the Applicable Rate for such
Eurodollar Rate Loan; (ii) each Base Rate Loan under a Facility shall

 

58

--------------------------------------------------------------------------------


 

bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate for such Base Rate Loan; and (iii) each Swing Line Loan shall bear interest
on the outstanding principal amount thereof from the applicable borrowing date
at a rate per annum equal to the Base Rate plus the Applicable Rate for Base
Rate Loans.  Interest shall accrue on the Singapore Term Loans from the Second
Amendment Effective Date, notwithstanding that such loan shall not be funded to
WFS Singapore until the Business Day immediately following the Second Amendment
Effective Date or anything else herein to the contrary.

 

(b)           If any amount of principal of any Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

 

(c)           If any amount (other than principal of any Loan) payable by the
Borrowers under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

 

(d)           Upon the request of the Required Lenders, while any Event of
Default exists, the Borrowers shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

 

(e)           Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.

 

(f)            Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein.  Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.  Notwithstanding the
foregoing, WFS Europe and WFS Singapore shall have no obligation to pay interest
accrued on Loans advanced solely to WFS (other than Loans advanced to WFS Europe
and/or WFS Singapore for their benefit at the request of the Borrowing Agent).

 

2.09        Fees.  In addition to certain fees described in subsections (i),
(j) and (k) of Section 2.03:

 

(a)           Commitment Fee.  The Borrowers shall pay to the Administrative
Agent for the account of each Revolving Lender in accordance with its Applicable
Revolving Percentage, a commitment fee equal to the Applicable Rate times the
actual daily amount by which the Aggregate Revolving Commitments exceed the sum
of (i) the Outstanding Amount of Revolving Loans and (ii) the Outstanding Amount
of L/C-BA Obligations, subject to adjustment as provided in Section 2.16.  The
commitment fee shall accrue at all times during the Availability Period,
including at any time during which one or more of the conditions in Article IV
is not met, and shall be due and payable quarterly in arrears on the last
Business Day of each March, June,

 

59

--------------------------------------------------------------------------------


 

September and December, commencing with the first such date to occur after the
Closing Date, and on the last day of the Availability Period.  The commitment
fee shall be calculated quarterly in arrears, and if there is any change in the
Applicable Rate during any quarter, the actual daily amount shall be computed
and multiplied by the Applicable Rate separately for each period during such
quarter that such Applicable Rate was in effect.

 

(b)           Other Fees.  The Borrowers shall pay to each Joint Lead Arranger
and the Administrative Agent for their own respective accounts fees in the
amounts and at the times specified in the respective Fee Letters.  Such fees
shall be fully earned when paid and shall not be refundable for any reason
whatsoever.

 

2.10        Computation of Interest and Fees; Retroactive Adjustments of
Applicable Rate.

 

(a)           All computations of interest for Base Rate Loans (including Base
Rate Loans determined by reference to the Eurodollar Rate) shall be made on the
basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed.  All other computations of fees and interest shall be made on the basis
of a 360-day year and actual days elapsed (which results in more fees or
interest, as applicable, being paid than if computed on the basis of a 365-day
year).  Interest shall accrue on each Loan for the day on which the Loan is
made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.12(a), bear
interest for one day.  Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

 

(b)           If, as a result of any restatement of or other adjustment to the
financial statements of WFS or any Restricted Subsidiary or for any other
reason, the Borrowers or the Lenders determine that (i) the Consolidated
Leverage Ratio as calculated by the Borrowers as of any applicable date was
inaccurate and (ii) a proper calculation of the Consolidated Leverage Ratio
would have resulted in higher pricing for such period, the Borrowers shall
immediately and retroactively be obligated to pay to the Administrative Agent
for the account of the applicable Lenders or the L/C-BA Issuer, as the case may
be, promptly on demand by the Administrative Agent (or, after the occurrence of
an actual or deemed entry of an order for relief with respect to the Borrowers
under any Debtor Relief Law, automatically and without further action by the
Administrative Agent, any Lender or the L/C-BA Issuer), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period.  This
paragraph shall not limit the rights of the Administrative Agent, any Lender or
the L/C-BA Issuer, as the case may be, under Section 2.03(d)(iii), 2.03(i),
(j) or (k) or 2.08(b) or under Article VIII.  The Borrowers’ obligations under
this paragraph shall survive the termination of the Aggregate Commitments and
the repayment of all other Obligations hereunder.

 

2.11        Evidence of Debt.

 

(a)           The Credit Extensions made by each Lender shall be evidenced by
one or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business.  The accounts or
records maintained by the Administrative Agent and each

 

60

--------------------------------------------------------------------------------


 

Lender shall be conclusive absent manifest error of the amount of the Credit
Extensions made by the Lenders to the Borrowers and the interest and payments
thereon.  Any failure to so record or any error in doing so shall not, however,
limit or otherwise affect the obligation of the Borrowers hereunder to pay any
amount owing with respect to the Obligations.  In the event of any conflict
between the accounts and records maintained by any Lender and the accounts and
records of the Administrative Agent in respect of such matters, the accounts and
records of the Administrative Agent shall control in the absence of manifest
error.  Upon the request of any Lender made through the Administrative Agent,
the Borrowers shall execute and deliver to such Lender (through the
Administrative Agent) a Revolving Note or a Term Loan Note, as the case may be,
which shall evidence such Lender’s Loans in addition to such accounts or
records.  Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.

 

(b)           In addition to the accounts and records referred to in subsection
(a), each Lender and the Administrative Agent shall maintain in accordance with
its usual practice accounts or records evidencing the purchases and sales by
such Lender of participations in Letters of Credit, Bankers’ Acceptances and
Swing Line Loans.  In the event of any conflict between the accounts and records
maintained by the Administrative Agent and the accounts and records of any
Revolving Lender in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.

 

2.12        Payments Generally; Administrative Agent’s Clawback.

 

(a)           General. All payments to be made by the Borrowers shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff.  Except as otherwise expressly provided herein, all payments by the
Borrowers hereunder shall be made to the Administrative Agent, for the account
of the respective Lenders to which such payment is owed, at the Administrative
Agent’s Office in Dollars and in immediately available funds not later than
2:00 p.m. on the date specified herein; provided that, for the sake of clarity,
all payments made in respect of the Singapore Term Loans shall be made through
the Singapore Agent at its Administrative Agent’s Office.  The Administrative
Agent will promptly distribute to each Lender its Applicable Percentage in
respect of the relevant Facility (or other applicable share as provided herein)
of such payment in like funds as received by wire transfer to such Lender’s
Lending Office.  All payments received by the Administrative Agent after
2:00 p.m. shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue.  If any payment to be made
by the Borrowers shall come due on a day other than a Business Day, payment
shall be made on the next following Business Day, and such extension of time
shall be reflected in computing interest or fees, as the case may be.

 

(b)           (i)            Funding by Revolving Lenders; Presumption by
Administrative Agent.  Unless the Administrative Agent shall have received
notice from a Revolving Lender prior to the proposed date of any Revolving
Borrowing of Eurodollar Rate Loans (or, in the case of any Revolving Borrowing
of Base Rate Loans, prior to 12:00 noon on the date of such Revolving Borrowing)
that such Revolving Lender will not make available to the Administrative Agent
such Revolving Lender’s share of such Revolving Borrowing, the Administrative
Agent may assume that such Revolving Lender has made such share available on
such date in accordance with Section 2.02 (or, in the case of a Revolving
Borrowing of Base Rate Loans, that such

 

61

--------------------------------------------------------------------------------


 

Revolving Lender has made such share available in accordance with and at the
time required by Section 2.02) and may, in reliance upon such assumption, make
available to the Borrowers a corresponding amount.  In such event, if a
Revolving Lender has not in fact made its share of the applicable Revolving
Borrowing available to the Administrative Agent, then the applicable Revolving
Lender and the Borrowers severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount in immediately available funds
with interest thereon, for each day from and including the date such amount is
made available to the Borrowers to but excluding the date of payment to the
Administrative Agent, at (A) in the case of a payment to be made by such
Revolving Lender, the greater of the Federal Funds Rate and a rate determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing, and (B) in
the case of a payment to be made by the Borrowers, the interest rate applicable
to Base Rate Loans.  If the Borrowers and such Revolving Lender shall pay such
interest to the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrowers the amount of such
interest paid by the Borrowers for such period.  If such Revolving Lender pays
its share of the applicable Revolving Borrowing to the Administrative Agent,
then the amount so paid shall constitute such Revolving Lender’s Revolving Loan
included in such Revolving Borrowing.  Any payment by the Borrowers shall not
relieve any Revolving Lender of its funding obligations and shall be without
prejudice to any claim the Borrowers may have against a Revolving Lender that
shall have failed to make such payment to the Administrative Agent.

 

(ii)           Payments by Borrowers; Presumptions by Administrative Agent. 
Unless the Administrative Agent shall have received notice from the Borrowing
Agent prior to the date on which any payment is due to the Administrative Agent
for the account of the Lenders or the L/C-BA Issuer hereunder that the Borrowers
will not make such payment, the Administrative Agent may assume that the
Borrowers have made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Appropriate Lenders or the
L/C-BA Issuer, as the case may be, the amount due.  In such event, if the
Borrowers have not in fact made such payment, then each of the Appropriate
Lenders or the L/C-BA Issuer, as the case may be, severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender or the L/C-BA Issuer, in immediately available funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation.

 

A notice of the Administrative Agent to any Lender or the Borrowers with respect
to any amount owing to the Administrative Agent under this subsection (b) shall
be conclusive, absent manifest error.

 

(c)           Failure to Satisfy Conditions Precedent.  If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrowers by the Administrative Agent
because the conditions to the applicable Credit Extension set forth in
Article IV are not satisfied or waived in accordance with the terms hereof, the
Administrative

 

62

--------------------------------------------------------------------------------


 

Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

 

(d)           Obligations of Lenders Several.  The obligations of the Lenders
hereunder to make Term Loans and Revolving Loans, to fund participations in
Letters of Credit, Bankers’ Acceptances and Swing Line Loans, as applicable, and
to make payments pursuant to Section 10.04(c) are several and not joint.  The
failure of any Lender to make any Loan, to fund any such participation or to
make any payment under Section 10.04(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan, to purchase its participation or to make its payment under
Section 10.04(c).

 

(e)           Funding Source.  Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

 

2.13        Sharing of Payments by Lenders.  If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of the Loans made by it, or the
participations in L/C-BA Obligations or in Swing Line Loans held by it resulting
in such Lender’s receiving payment of a proportion of the aggregate amount of
such Loans or participations and accrued interest thereon greater than its pro
rata share thereof as provided herein, then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and
subparticipations in L/C-BA Obligations and Swing Line Loans of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:

 

(i)            if any such participations or subparticipations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest;

 

(ii)           the provisions of this Section shall not be construed to apply to
(x) any payment made by or on behalf of the Borrowers pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), (y) the application
of Cash Collateral provided for in Section 2.15, or (z) any payment obtained by
a Lender as consideration for the assignment of or sale of a participation in
any of its Loans or subparticipations in L/C-BA Obligations or Swing Line Loans
to any assignee or participant, other than an assignment to any Borrower or any
Affiliate thereof (as to which the provisions of this Section shall apply); and

 

(iii)          the provisions of this Section shall be subject to the sharing
provisions contained in the Intercreditor Agreement.

 

63

--------------------------------------------------------------------------------


 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

2.14        Increase in Commitments.

 

(a)           Request for Increase.  Provided there exists no Default, upon
notice to the Administrative Agent (which shall promptly notify the Revolving
Lenders), the Borrowing Agent may from time to time, request an increase in the
Aggregate Revolving Commitments by an amount (for all such requests) not
exceeding $150,000,000; provided that any such request for an increase shall be
in a minimum amount of $25,000,000.  At the time of sending such notice, the
Borrowing Agent (in consultation with the Administrative Agent) shall specify
the time period within which each Revolving Lender is requested to respond
(which shall in no event be less than thirty (30) days from the date of delivery
of such notice to the Revolving Lenders).

 

(b)           Revolving Lender Elections to Increase.  Each Revolving Lender
shall notify the Administrative Agent within such time period whether or not it
agrees to increase its Revolving Commitment and, if so, whether by an amount
equal to, greater than, or less than its Applicable Revolving Percentage of such
requested increase.  Any Revolving Lender not responding within such time period
shall be deemed to have declined to increase its Revolving Commitment.

 

(c)           Notification by Administrative Agent; Additional Revolving
Lenders.  The Administrative Agent shall notify the Borrowing Agent and each
Revolving Lender of the Revolving Lenders’ responses to each request made
hereunder.  To achieve the full amount of a requested increase and subject to
the approval of the Administrative Agent, the L/C-BA Issuer and the Swing Line
Lender (which approvals shall not be unreasonably withheld), the Borrowing Agent
may also invite additional Eligible Assignees to become Revolving Lenders
pursuant to a joinder agreement in form and substance reasonably satisfactory to
the Administrative Agent and its counsel.

 

(d)           Effective Date and Allocations.  If the Aggregate Revolving
Commitments are increased in accordance with this Section, the Administrative
Agent and the Borrowing Agent shall determine the effective date (the “Increase
Effective Date”) and the final allocation of such increase.  The Administrative
Agent shall promptly notify the Borrowing Agent and the Revolving Lenders of the
final allocation of such increase and the Increase Effective Date.  For the
avoidance of doubt, no increase in the Aggregate Revolving Commitments pursuant
to this Section 2.14 shall increase the Swing Line Sublimit or the LC-BA
Sublimit.

 

(e)           Conditions to Effectiveness of Increase.  As a condition precedent
to such increase, the Borrowing Agent shall deliver to the Administrative Agent
a certificate of each Loan Party dated as of the Increase Effective Date (in
sufficient copies for each Revolving Lender) signed by a Responsible Officer of
such Loan Party (i) certifying and attaching the resolutions adopted by such
Loan Party approving or consenting to such increase, and (ii) certifying that,
before and after giving effect to such increase, (A) the representations and
warranties contained in Article V, in the case of the Borrowers, and the other
Loan Documents,

 

64

--------------------------------------------------------------------------------


 

in the case of each Loan Party party thereto, are true and correct on and as of
the Increase Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and except that for purposes of this
Section 2.14, the representations and warranties contained in subsections
(a) and (b) of Section 5.05 shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01, and (B) no Default exists.  At the request of the Administrative
Agent, the Borrowers shall prepay any Revolving Loans outstanding on the
Increase Effective Date (and pay any additional amounts required pursuant to
Section 3.05) to the extent necessary to keep the outstanding Revolving Loans
ratable with any revised Applicable Revolving Percentages arising from any
nonratable increase in the Revolving Commitments under this Section.

 

(f)            Conflicting Provisions.  This Section shall supersede any
provisions in Section 2.13 or  10.01 to the contrary.

 

2.15        Cash Collateral.

 

(a)           Certain Credit Support Events.  Upon the request of the
Administrative Agent or the L/C-BA Issuer (i) if the L/C-BA Issuer has honored
any full or partial drawing request under any Letter of Credit or Bankers’
Acceptance and such drawing has resulted in an L/C-BA Borrowing, or (ii) if, as
of the Maturity Date, any L/C-BA Obligation for any reason remains outstanding,
the Borrowers shall, in each case, immediately Cash Collateralize the then
Outstanding Amount of all L/C-BA Obligations.  At any time that there shall
exist a Defaulting Lender, immediately upon the request of the Administrative
Agent, the L/C-BA Issuer or the Swing Line Lender, the Borrowers shall deliver
to the Administrative Agent Cash Collateral in an amount sufficient to cover all
remaining Fronting Exposure after giving effect to Section 2.16(a)(iv) and any
Cash Collateral provided by the Defaulting Lender.

 

(b)           Grant of Security Interest.  All Cash Collateral (other than
credit support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts at the Administrative Agent.  The
Borrowers, and to the extent provided by any Revolving Lender, such Revolving
Lender, hereby grant to (and subjects to the control of) the Administrative
Agent, for the benefit of the Administrative Agent, the L/C-BA Issuer and the
Revolving Lenders (including the Swing Line Lender), and agrees to maintain, a
first priority security interest in all such cash, deposit accounts and all
balances therein, and all other property so provided as collateral pursuant
hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to
Section 2.15(c).  If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent as herein provided, or that the total amount of such Cash
Collateral is less than the applicable Fronting Exposure and other obligations
secured thereby (after giving effect to Section 2.16(a)(iv)), the Borrowers or
the relevant Defaulting Lender will, promptly upon demand by the Administrative
Agent, pay or provide to the Administrative Agent additional Cash Collateral in
an amount sufficient to eliminate such deficiency.

 

(c)           Application.  Notwithstanding anything to the contrary contained
in this Agreement, Cash Collateral provided under any of this Section 2.15 or
Sections 2.03, 2.04, 2.05,

 

65

--------------------------------------------------------------------------------


 

2.16 or 8.02 in respect of Letters of Credit, Bankers’ Acceptances or Swing Line
Loans shall be held and applied to the satisfaction of the specific L/C-BA
Obligations, Swing Line Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.

 

(d)           Release.  Cash Collateral (or the appropriate portion thereof)
provided to reduce Fronting Exposure or other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Revolving Lender (or, as appropriate,
its assignee following compliance with Section 10.06(b)(vi))) or (ii) the
Administrative Agent’s good faith determination that there exists excess Cash
Collateral; provided, however, (x) that Cash Collateral furnished by or on
behalf of a Loan Party shall not be released during the continuance of a Default
or Event of Default (and following application as provided in this Section 2.15
may be otherwise applied in accordance with Section 8.03), and (y) the Person
providing Cash Collateral and the L/C-BA Issuer or Swing Line Lender, as
applicable, may agree that Cash Collateral shall not be released but instead
held to support future anticipated Fronting Exposure or other obligations.

 

2.16        Defaulting Lenders.

 

(a)           Adjustments.  Notwithstanding anything to the contrary contained
in this Agreement, if any Lender becomes a Defaulting Lender, then, until such
time as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

 

(i)            Waivers and Amendments.  That Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in Section 10.01.

 

(ii)           Reallocation of Payments.  Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
that Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 10.08), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, if such Defaulting Lender
is a Revolving Lender, to the payment on a pro rata basis of any amounts owing
by that Defaulting Lender to the L/C-BA Issuer or Swing Line Lender hereunder;
third, if such Defaulting Lenders is a Revolving Lender and if so determined by
the Administrative Agent or requested by the L/C-BA Issuer or Swing Line Lender,
to be held as Cash Collateral for future funding obligations of that Defaulting
Lender of any participation in any Swing Line Loan, Letter of Credit or Bankers’
Acceptance; fourth, as the Borrowing Agent may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which that
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement; fifth, if so determined by the Administrative Agent and the Borrowing
Agent, to be held in a non-

 

66

--------------------------------------------------------------------------------


 

interest bearing deposit account and released in order to satisfy obligations of
that Defaulting Lender to fund Loans under this Agreement; sixth, in the case of
a Defaulting Lender under any Facility, to the payment of any amounts owing to
the other Lenders under such Facility (in the case of the Revolving Credit
Facility, including the L/C-BA Issuer or Swing Line Lender) as a result of any
judgment of a court of competent jurisdiction obtained by any Lender under such
Facility (in the case of the Revolving Credit Facility, including the L/C-BA
Issuer or Swing Line Lender), against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrowers as a result of any judgment of a court of competent
jurisdiction obtained by the Borrowers against that Defaulting Lender as a
result of that Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to that Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans under any Facility or L/C-BA Borrowings in
respect of which that Defaulting Lender has not fully funded its appropriate
share and (y) such Loans or L/C-BA Borrowings were made at a time when the
conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C-BA Borrowings owed to, all
non-Defaulting Lenders under the applicable Facility on a pro rata basis (and
ratably among all applicable Facilities computed in accordance with the
Defaulting Lenders’ respective funding deficiencies) prior to being applied to
the payment of any Loans of, or L/C-BA Borrowings owed to, that Defaulting
Lender under the applicable Facility.  Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.16(a)(ii) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.

 

(iii)          Certain Fees.  That Defaulting Lender (x) shall not be entitled
to receive any commitment fee pursuant to Section 2.09(a) for any period during
which that Lender is a Defaulting Lender (and the Borrowers shall (x) not be
required to pay any such fee that otherwise would have been required to have
been paid to that Defaulting Lender) and (y) shall be limited in its right to
receive Letter of Credit Fees as provided in Section 2.03(i) and BA Fees as
provided in Section 2.03(j).

 

(iv)          Reallocation of Applicable Revolving Percentages to Reduce
Fronting Exposure.  During any period in which a Revolving Lender is a
Defaulting Lender, for purposes of computing the amount of the obligation of
each Revolving Lender that is a non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit, Bankers’ Acceptances or Swing Line
Loans pursuant to Sections 2.03 and 2.04, the “Applicable Revolving Percentage”
of each such non-Defaulting Lender shall be computed without giving effect to
the Revolving Commitment of that Defaulting Lender; provided, that, (i) each
such reallocation shall be given effect only if, at the date the applicable
Revolving Lender becomes a Defaulting Lender, no Default or Event of Default
exists; and (ii) the aggregate obligation of each Revolving Lender that is a
non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit, Bankers’ Acceptances and Swing Line Loans shall not exceed the positive
difference, if

 

67

--------------------------------------------------------------------------------


 

any, of (1) the Revolving Commitment of that non-Defaulting Lender minus (2) the
aggregate Outstanding Amount of the Revolving Loans of that Revolving Lender.

 

(b)           Defaulting Lender Cure.  If the Borrowing Agent, the
Administrative Agent, Swing Line Lender and the L/C-BA Issuer agree in writing
in their sole discretion that a Defaulting Lender under any Facility should no
longer be deemed to be a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein (which may include
arrangements with respect to any Cash Collateral), that Lender will, to the
extent applicable, purchase that portion of outstanding Loans of the other
Lenders under such Facility or take such other actions as the Administrative
Agent may determine to be necessary to cause the Loans under such Facility and
funded and unfunded participations in Letters of Credit, Bankers’ Acceptances
and Swing Line Loans to be held on a pro rata basis by the Lenders under such
Facility in accordance with their Applicable Percentages (without giving effect
to Section 2.16(a)(iv)), whereupon that Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrowers while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

 

2.17        Joint and Several Obligations.

 

(a)           To the extent that this Agreement provides that any Obligations
hereunder are joint and several, such joint and several obligations shall be
absolute and unconditional and shall remain in full force and effect until the
entire principal, interest, penalties, premiums and late charges, if any, on
this Agreement and all additional payments, if any, due pursuant to any other
Loan Document shall have been paid and, until such payment has been made, shall
not be discharged, affected, modified or impaired upon the happening from time
to time of any event, including, without limitation, any of the following
(subject to the provisions of applicable law), whether or not with notice to or
the consent of any of the Borrowers;

 

(b)           the waiver, compromise, settlement, release, termination or
amendment (including, without limitation, any extension or postponement of the
time for payment or performance or renewal or refinancing) of any or all of the
Obligations or agreements of any of the Borrowers hereunder or any other Loan
Document;

 

(c)           the failure to give notice to any or all of the Borrowers of the
occurrence of a default under the terms and provisions of this Agreement or any
other Loan Document;

 

(d)           the release, substitution or exchange by the holder of this
Agreement of any collateral securing any of the Obligations (whether with or
without consideration) or the acceptance by the holder of this Agreement of any
additional collateral or the availability or claimed availability of any other
collateral or source of repayment or any non-perfection or other impairment of
any collateral;

 

68

--------------------------------------------------------------------------------


 

(e)           the release of any person primarily or secondarily liable for all
or any part of the Obligations, whether by Administrative Agent or any other
holder of this Agreement or in connection with any voluntary or involuntary
liquidation, dissolution, receivership, insolvency, bankruptcy, assignment for
the benefit of creditors or similar event or proceeding affecting any or all of
the Borrowers or any other person or entity who, or any of whose property, shall
at the time in question be obligated in respect of the Obligations or any part
thereof; or

 

(f)            to the extent permitted by law, any other event, occurrence,
action or circumstance that would, in the absence of this clause, result in the
release or discharge of any or all of the Borrowers from the performance or
observance of any obligation, covenant or agreement contained in this Agreement.

 

Notwithstanding anything to the contrary contained in any Loan Document, but
without limiting the generality of Section 2.17(a), it is agreed and understood
that (1) WFS shall be jointly and severally liable for all Obligations arising
hereunder and (2) each of WFS Europe and WFS Singapore shall only be jointly and
severally liable for all Obligations of WFS Europe and WFS Singapore, including
without limitation all Loans, L/C—BA Obligations and other Obligations made to
either or both of them.

 

2.18        Borrowing Agent.  To facilitate Borrowings by WFS Europe and WFS
Singapore, each of which is an entity organized outside of the United States,
each of WFS Europe and WFS Singapore appoints WFS as its Borrowing Agent with
respect to the Revolving Credit Facility and the Domestic Term Loan Facility. 
As the context may require, references to the Borrowing Agent in giving and
receiving certain notices, requests and other documents in connection herewith
shall be deemed to refer to WFS so acting on its own behalf as a Borrower.  Each
of the WFS Europe and WFS Singapore hereby directs the Administrative Agent, the
Swing Line Lender and the L/C-BA Issuer, as applicable, to disburse the proceeds
of each Loan, and to issue Letters of Credit and Bankers’ Acceptances, to or at
the direction of the Borrowing Agent, and such distribution will, in all
circumstances, be deemed to be made to each such Borrower.  Each of WFS Europe
and WFS Singapore hereby irrevocably designates, appoints, authorizes and
directs the Borrowing Agent (including each Responsible Officer of the Borrowing
Agent) to act on behalf of such Borrower with respect to the Revolving Credit
Facility for the purposes set forth in this Section 2.18, and to act on behalf
of such Borrower for purposes of any Request for Credit Extension of such
Borrower and the giving and receiving all notices and certifications under this
Agreement or any other Loan Document and otherwise for taking all other action
contemplated to be taken by the Borrowing Agent (including each Responsible
Officer of the Borrowing Agent) hereunder or under any other Loan Document. 
Each of the Administrative Agent, the Swing Line Lender and the L/C-BA Issuer,
as applicable, is entitled to rely and act on the instructions of the Borrowing
Agent, by and through any Responsible Officer of the Borrowing Agent, on behalf
of each of WFS Europe and WFS Singapore.  Notwithstanding any provision of this
Section 2.18 to the contrary, the Borrowing Agent shall not have the authority
to request on behalf of any of WFS Europe and WFS Singapore the issuance of
Letters of Credit or Bankers’ Acceptances, unless such Borrower for whose
benefit such Letter of Credit or Bankers’ Acceptance is requested has joined in
the execution of the Letter of Credit Application or Bankers’ Acceptance
Request, as applicable, relating thereto.  This Section 2.18 shall survive the
resignation of the Administrative Agent or

 

69

--------------------------------------------------------------------------------


 

of the L/C-BA Issuer, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all other
Obligations.

 

ARTICLE III.  TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01        Taxes.

 

(a)           Payments Free of Taxes; Obligation to Withhold; Payments on
Account of Taxes.  Any and all payments by or on account of any obligation of
the Borrowers hereunder or under any other Loan Document shall to the extent
permitted by applicable Laws be made free and clear of and without reduction or
withholding for any Taxes.  If, however, applicable Laws require the Borrowers
or the Administrative Agent to withhold or deduct any Tax, such Tax shall be
withheld or deducted in accordance with such Laws as determined by the Borrowers
or the Administrative Agent, as the case may be, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below. 
If the Borrowers or the Administrative Agent shall be required by Law to
withhold or deduct any Taxes, including without limitation United States Federal
backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with applicable Law, and
(C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes or Other Taxes, the sum payable by the Borrowers shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section) the Administrative Agent, Lender or L/C-BA Issuer,
as the case may be, receives an amount equal to the sum it would have received
had no such withholding or deduction been made.

 

(b)           Payment of Other Taxes by the Borrower.  Without limiting the
provisions of subsection (a) above, the Borrowers shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable Laws.

 

(c)           Tax Indemnifications.

 

(i)            Without limiting the provisions of subsection (a) or (b) above,
the Borrowers shall, and do hereby, indemnify the Administrative Agent, each
Lender and the L/C-BA Issuer, and shall make payment in respect thereof within
30 days (or, in the case of Other Taxes that are goods and services, value-added
or similar Taxes, three Business Days) after written demand therefor, for the
full amount of any Indemnified Taxes or Other Taxes (including Indemnified Taxes
or Other Taxes imposed or asserted on or attributable to amounts payable under
this Section) withheld or deducted by the Borrowers or the Administrative Agent
or paid by the Administrative Agent, such Lender or the L/C-BA Issuer, as the
case may be, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  The Borrowers shall also, and do hereby, indemnify the
Administrative Agent, and shall make payment in respect thereof within 30 days
after

 

70

--------------------------------------------------------------------------------


 

written demand therefor, for any amount which a Lender or the L/C-BA Issuer for
any reason fails to pay indefeasibly to the Administrative Agent as required by
clause (ii) of this subsection.  A certificate as to the amount of any such
payment or liability delivered to the Borrowers by a Lender or the L/C-BA Issuer
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender or the L/C-BA Issuer, shall be conclusive
absent manifest error; provided, however, that no Borrower shall be required to
provide indemnification under this paragraph for any payment or liability
incurred more than six months prior to the date that such certificate is
delivered.

 

(ii)           Without limiting the provisions of subsection (a) or (b) above,
each Lender and the L/C-BA Issuer shall, and do hereby, indemnify the Borrowers
and the Administrative Agent, and shall make payment in respect thereof within
30 days after written demand therefor, against any and all Taxes and any and all
related losses, claims, liabilities, penalties, interest and expenses (including
the fees, charges and disbursements of any counsel for the Borrowers or the
Administrative Agent) incurred by or asserted against the Borrowers or the
Administrative Agent by any Governmental Authority as a result of the failure by
such Lender or the L/C-BA Issuer, as the case may be, to deliver, or as a result
of the inaccuracy, inadequacy or deficiency of, any documentation required to be
delivered by such Lender or the L/C-BA Issuer, as the case may be, to the
Borrowers or the Administrative Agent pursuant to subsection (e).  Each Lender
and the L/C-BA Issuer hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender or the L/C-BA Issuer,
as the case may be, under this Agreement or any other Loan Document against any
amount due to the Administrative Agent under this clause (ii).  The agreements
in this clause (ii) shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender or the L/C-BA Issuer, the termination of the Aggregate Commitments and
the repayment, satisfaction or discharge of all other Obligations.

 

(d)           Evidence of Payments.  Upon request by the Borrowers or the
Administrative Agent, as the case may be, after any payment of Taxes by the
Borrowers or by the Administrative Agent to a Governmental Authority as provided
in this Section 3.01, the Borrowers shall deliver to the Administrative Agent or
the Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrowers or the Administrative Agent, as the case may be.

 

(e)           Status of Lenders; Tax Documentation.

 

(i)            Each Lender shall deliver to the Borrowers and to the
Administrative Agent, at the time or times prescribed by applicable Laws or when
reasonably requested by the Borrowers or the Administrative Agent, such properly
completed and executed documentation prescribed by applicable Laws or by the
taxing authorities of any jurisdiction and such other reasonably requested
information as will permit the Borrowers or the Administrative Agent, as the
case may be, to determine (A) whether or not

 

71

--------------------------------------------------------------------------------


 

payments made hereunder or under any other Loan Document are subject to Taxes,
(B) if applicable, the required rate of withholding or deduction, and (C) such
Lender’s entitlement to any available exemption from, or reduction of,
applicable Taxes in respect of all payments to be made to such Lender by the
Borrowers pursuant to this Agreement or otherwise to establish such Lender’s
status for withholding tax purposes in the applicable jurisdiction.

 

(ii)           Without limiting the generality of the foregoing, if any Borrower
is resident for tax purposes in the United States,

 

(A)          any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Borrowers and the
Administrative Agent duly completed and executed originals of Internal Revenue
Service Form W-9 or such other documentation or information prescribed by
applicable Laws or reasonably requested by the Borrowers or the Administrative
Agent as will enable the Borrowers or the Administrative Agent, as the case may
be, to determine whether or not such Lender is subject to backup withholding or
information reporting requirements; and

 

(B)          each Foreign Lender that is entitled under the Code or any
applicable treaty to an exemption from or reduction of withholding tax with
respect to payments hereunder or under any other Loan Document shall deliver to
the Borrowers and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of the Borrowers or the Administrative Agent, but only if such Foreign
Lender is legally entitled to do so), whichever of the following is applicable:

 

(I)            duly completed and executed originals of Internal Revenue Service
Form W-8BEN claiming eligibility for benefits of an income tax treaty to which
the United States is a party,

 

(II)          duly completed and executed originals of Internal Revenue Service
Form W-8ECI,

 

(III)        duly completed and executed originals of Internal Revenue Service
Form W-8IMY and all required supporting documentation,

 

(IV)         in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Borrowers within the meaning of section 881(c)(3)(B) of the Code, or
(C) a “controlled foreign corporation” described in section 881(c)(3)(C) of the
Code and (y) duly completed and executed originals of Internal Revenue Service
Form W-8BEN, or

 

72

--------------------------------------------------------------------------------


 

(V)          duly completed and executed originals of any other form prescribed
by applicable Laws as a basis for claiming exemption from or a reduction in
United States Federal withholding tax together with such supplementary
documentation as may be prescribed by applicable Laws to permit the Borrowers or
the Administrative Agent to determine the withholding or deduction required to
be made.

 

(iii)          If any payment made pursuant to this Agreement to any Lender, the
L/C Issuer or any other recipient of any payment to be made by or on account of
any obligation under this Agreement would be subject to U.S. federal withholding
Tax imposed by FATCA if such recipient were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code, as applicable), each such Lender, the
L/C Issuer or other recipient shall deliver to the Borrowing Agent and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by the Borrowing Agent or the Administrative Agent
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrowing Agent or the Administrative Agent as may
be necessary for the Borrowing Agent and the Administrative Agent to comply with
their obligations under FATCA and to determine that such recipient has complied
with such recipient’s obligations under FATCA or to determine the amount to
deduct and withhold from such payment.

 

(iv)          Each Lender, the L/C Issuer and any other recipient of any payment
to be made by or on account of any obligation under this Agreement agrees that
if any form or certification it previously delivered pursuant to this
Section 3.01(e) expires or becomes obsolete or inaccurate in any respect, it
shall update such form or certification or promptly notify the Borrowing Agent
and the Administrative Agent in writing of its legal inability to do so.

 

(v)           Each Lender shall promptly (A) notify the Borrowing Agent and the
Administrative Agent in writing of any change in circumstances which would
modify or render invalid any claimed exemption or reduction, and (B) deliver to
the Borrowing Agent and to the Administrative Agent such duly completed and
executed documentation prescribed by applicable Laws as will permit payments
hereunder or under any other Loan Document to be made without withholding or at
a reduced rate of withholding and take such other steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Lender, and
as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that the
Borrowers or the Administrative Agent make any withholding or deduction for
taxes from amounts payable to such Lender.

 

(f)            Treatment of Certain Refunds.  Unless required by applicable
Laws, at no time shall the Administrative Agent have any obligation to file for
or otherwise pursue on behalf of a Lender or the L/C-BA Issuer, or have any
obligation to pay to any Lender or the L/C-BA Issuer, any refund of Taxes
withheld or deducted from funds paid for the account of such Lender or the
L/C-BA Issuer, as the case may be.  If the Administrative Agent, any Lender or
the L/C-BA

 

73

--------------------------------------------------------------------------------


 

Issuer determines, in its sole discretion, that it has received a refund of any
Taxes or Other Taxes as to which it has been indemnified by the Borrowers or
with respect to which the Borrowers has paid additional amounts pursuant to this
Section, it shall pay to the Borrowers an amount equal to such refund (but only
to the extent of indemnity payments made, or additional amounts paid, by the
Borrowers under this Section with respect to the Taxes or Other Taxes giving
rise to such refund), net of all out-of-pocket expenses incurred by the
Administrative Agent, such Lender or the L/C-BA Issuer, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Borrower, upon the
request of the Administrative Agent, such Lender or the L/C-BA Issuer, agrees to
repay the amount paid over to the Borrowers (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or the L/C-BA Issuer in the event the
Administrative Agent, such Lender or the L/C-BA Issuer is required to repay such
refund to such Governmental Authority.  This subsection shall not be construed
to require the Administrative Agent, any Lender or the L/C-BA Issuer to make
available its tax returns (or any other information relating to its taxes that
it deems confidential) to the Borrowers or any other Person.

 

3.02        Illegality.  If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to the Eurodollar Rate, or to
determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrowing Agent
through the Administrative Agent, (i) any obligation of such Lender to make or
continue Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate
Loans shall be suspended, and (ii) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate, in each case until
such Lender notifies the Administrative Agent and the Borrowing Agent that the
circumstances giving rise to such determination no longer exist.  Upon receipt
of such notice, (x) the Borrowers shall, upon demand from such Lender (with a
copy to the Administrative Agent), convert all Eurodollar Rate Loans of such
Lender to Base Rate Loans (the interest rate on which Base Rate Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurodollar Rate component of the
Base Rate), either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurodollar Rate Loans to such day,
or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurodollar Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurodollar Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurodollar Rate.  Upon any such conversion, the
Borrowers shall also pay accrued interest on the amount so converted.  If the
making or maintaining of both Eurodollar Rate Loans and Base Rate Loans is
illegal, with respect to WFS Europe or WFS Singapore, the Administrative Agent,
the Lenders and the

 

74

--------------------------------------------------------------------------------


 

Borrowers shall negotiate in good faith to agree on an alternate cost of funds
plus an applicable margin.

 

3.03        Inability to Determine Rates.  If the Required Facility Lenders
determine that for any reason in connection with any request for a Eurodollar
Rate Loan or a conversion to or continuation thereof that (a) Dollar deposits
are not being offered to banks in the London interbank eurodollar market for the
applicable amount and Interest Period of such Eurodollar Rate Loan, (b) adequate
and reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan or in
connection with an existing or proposed Base Rate Loan, or (c) the Eurodollar
Rate for any requested Interest Period with respect to a proposed Eurodollar
Rate Loan does not adequately and fairly reflect the cost to such Lenders of
funding such Loan, the Administrative Agent will promptly so notify the
Borrowing Agent and each Lender.  Thereafter, (x) the obligation of the Lenders
to make or maintain Eurodollar Rate Loans shall be suspended, and (y) in the
event of a determination described in the preceding sentence with respect to the
Eurodollar Rate component of the Base Rate, the utilization of the Eurodollar
Rate component in determining the Base Rate shall be suspended, in each case
until the Administrative Agent (upon the instruction of the Required Facility
Lenders) revokes such notice.  Upon receipt of such notice, the Borrowing Agent
may revoke any pending request for a Borrowing of, conversion to or continuation
of Eurodollar Rate Loans or, failing that, will be deemed to have converted such
request into a request for a Revolving Borrowing of Base Rate Loans in the
amount specified therein.  If the Required Facility Lenders determine neither
the Eurodollar Rate nor the Base Rate can be determined, with respect to WFS
Europe or WFS Singapore, the Administrative Agent, the Required Facility Lenders
and the Borrowers shall negotiate in good faith to agree on an alternate cost of
funds plus an applicable margin.

 

3.04        Increased Costs; Reserves on Eurodollar Rate Loans.

 

(a)           Increased Costs Generally.  If any Change in Law shall:

 

(i)            impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e)) or
the L/C-BA Issuer;

 

(ii)           subject any Lender or the L/C-BA Issuer to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any Bankers’
Acceptance, any participation in a Letter of Credit or Bankers’ Acceptance or
any Eurodollar Rate Loan made by it, or change the basis of taxation of payments
to such Lender or the L/C-BA Issuer in respect thereof (in each case, except for
Indemnified Taxes or Other Taxes covered by Section 3.01 and the imposition of,
or any change in the rate of, any Excluded Tax payable by such Lender or the
L/C-BA Issuer); or

 

(iii)          impose on any Lender or the L/C-BA Issuer or the London interbank
market any other condition, cost or expense affecting this Agreement or
Eurodollar Rate Loans made by such Lender or any Letter of Credit or Bankers’
Acceptance, or participation therein;

 

75

--------------------------------------------------------------------------------


 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurodollar Rate (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender or the L/C-BA Issuer of
participating in, issuing or maintaining any Letter of Credit or Bankers’
Acceptance (or of maintaining its obligation to participate in or to issue any
Letter of Credit or Bankers’ Acceptance), or to reduce the amount of any sum
received or receivable by such Lender or the L/C-BA Issuer hereunder (whether of
principal, interest or any other amount) then, upon request of such Lender or
the L/C-BA Issuer, the Borrowers will, subject to Section 3.04(c),  pay to such
Lender or the L/C-BA Issuer, as the case may be, such additional amount or
amounts as will compensate such Lender or the L/C-BA Issuer, as the case may be,
for such additional costs incurred or reduction suffered.

 

(b)           Capital Requirements.  If any Lender or the L/C-BA Issuer
determines that any Change in Law affecting such Lender or the L/C-BA Issuer or
any Lending Office of such Lender or such Lender’s or the L/C-BA Issuer’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s or the L/C-BA Issuer’s
capital or on the capital of such Lender’s or the L/C-BA Issuer’s holding
company, if any, as a consequence of this Agreement, the Commitments of such
Lender or the Loans made by, or participations in Letters of Credit or Bankers’
Acceptances held by, such Lender, or the Letters of Credit or Bankers’
Acceptances issued by the L/C-BA Issuer, to a level below that which such Lender
or the L/C-BA Issuer or such Lender’s or the L/C-BA Issuer’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s or the L/C-BA Issuer’s policies and the policies of such Lender’s or
the L/C-BA Issuer’s holding company with respect to capital adequacy), then from
time to time the Borrowers will, subject to Section 3.04(c), pay to such Lender
or the L/C-BA Issuer, as the case may be, such additional amount or amounts as
will compensate such Lender or the L/C-BA Issuer or such Lender’s or the L/C-BA
Issuer’s holding company for any such reduction suffered.

 

(c)           Certificates for Reimbursement.  Any Lender or the L/C-BA Issuer
claiming compensation pursuant to subsection (a) or (b) of this Section shall
deliver to the Borrowing Agent a certificate setting forth a reasonably detailed
calculation of the amount or amounts necessary to compensate such Lender or the
L/C-BA Issuer or its holding company, as the case may be, and the basis for such
compensation as specified in subsection (a) or (b) of this Section, which
certificate shall be conclusive absent manifest error.  The Borrowers shall pay
such Lender or the L/C-BA Issuer, as the case may be, the amount shown as due on
any such certificate within 10 days after receipt thereof.

 

(d)           Delay in Requests.  Failure or delay on the part of any Lender or
the L/C-BA Issuer to demand compensation pursuant to the foregoing provisions of
this Section shall not constitute a waiver of such Lender’s or the L/C-BA
Issuer’s right to demand such compensation, provided that the Borrowers shall
not be required to compensate a Lender or the L/C-BA Issuer pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than six months prior to the date that such Lender or
the L/C-BA Issuer, as the case may be, notifies the Borrowing Agent of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s or the L/C-BA Issuer’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is

 

76

--------------------------------------------------------------------------------


 

retroactive, then the six-month period referred to above shall be extended to
include the period of retroactive effect thereof).

 

(e)           Reserves on Eurodollar Rate Loans.  The Borrowers shall pay to
each Lender, as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each Eurodollar Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive), which shall
be due and payable on each date on which interest is payable on such Loan,
provided the Borrowers shall have received at least 10 days’ prior notice (with
a copy to the Administrative Agent) of such additional interest from such
Lender.  If a Lender fails to give notice 10 days prior to the relevant Interest
Payment Date, such additional interest shall be due and payable 10 days from
receipt of such notice.

 

3.05        Compensation for Losses.  Upon demand of any Lender (with a copy to
the Administrative Agent) to the Borrowing Agent from time to time, which demand
shall be accompanied by a statement setting forth the basis for the amount being
claimed, the Borrowers shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:

 

(a)           any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

 

(b)           any failure by the Borrowers (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrowing Agent; or

 

(c)           any assignment of a Eurodollar Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by the
Borrowing Agent pursuant to Section 10.13;

 

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained (but excluding any loss of
anticipated profits).  The Borrowers shall also pay any customary administrative
fees charged by such Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurodollar Rate Loan made by it at the Eurodollar Rate for such Loan by a
matching deposit or other borrowing in the London interbank eurodollar market
for a comparable amount and for a comparable period, whether or not such
Eurodollar Rate Loan was in fact so funded.

 

3.06        Mitigation Obligations; Replacement of Lenders.

 

(a)           Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.04, or any Borrower is required to pay any
additional amount to any Lender, the

 

77

--------------------------------------------------------------------------------


 

L/C-BA Issuer, or any Governmental Authority for the account of any Lender or
the L/C-BA Issuer pursuant to Section 3.01, or if any Lender gives a notice
pursuant to Section 3.02, then such Lender or the L/C-BA Issuer shall, as
applicable, use reasonable efforts to designate a different Lending Office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the
reasonable judgment of such Lender or the L/C-BA Issuer, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 3.01 or 3.04, as the case may be, in the future, or eliminate the need
for the notice pursuant to Section 3.02, as applicable, and (ii) in each case,
would not subject such Lender or the L/C-BA Issuer, as the case may be, to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender or the L/C-BA Issuer, as the case may be.  The Borrowers hereby agrees to
pay all reasonable costs and expenses incurred by any Lender or the L/C-BA
Issuer in connection with any such designation or assignment.

 

(b)           Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if any Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Borrowers may replace such Lender in accordance with
Section 10.13.

 

3.07        Survival.  All of the Borrowers’ obligations under this Article III
shall survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.

 

ARTICLE IV.  CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

4.01        Conditions of Initial Credit Extension.  The obligation of the
L/C-BA Issuer and each Revolving Lender to make its initial Credit Extension
hereunder is subject to satisfaction of the following conditions precedent:

 

(a)           The Administrative Agent’s receipt of the following, each of which
shall be originals or telecopies (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party, each dated the Closing Date (or, in the case of certificates
of governmental officials, a recent date before the Closing Date) and each in
form and substance satisfactory to the Administrative Agent and each of the
Revolving Lenders:

 

(i)            executed counterparts of this Agreement and the Guaranty,
sufficient in number for distribution to the Administrative Agent, each
Revolving Lender and the Borrowing Agent;

 

(ii)           a Note executed by the Borrowers in favor of each Revolving
Lender requesting a Note;

 

(iii)          executed counterparts of the Pledge Agreement together with:

 

(A)          to the extent required thereby, certificates representing the
Pledged Interests referred to therein accompanied by undated stock powers
executed in blank,

 

78

--------------------------------------------------------------------------------


 

(B)           proper UCC financing statements in form appropriate for filing
under the UCC of all jurisdictions that the Administrative Agent may deem
necessary or desirable in order to perfect the Liens created under the Pledge
Agreement, covering the Collateral described therein, and

 

(C)           certified copies of UCC search reports dated a date reasonably
near to the Closing Date, listing all effective financing statements which name
any Loan Party party to the Pledge Agreement (under their present names and any
previous names) as debtors, together with copies of such financing statements,
and

 

(D)          evidence of the completion of all other actions, recordings and
filings of or with respect to the Pledge Agreement that the Administrative Agent
may deem necessary or desirable in order to perfect the Liens created thereby;

 

(iv)          Subordination Agreements with respect to any Subordinated Debt
(dated as of the date of execution and delivery thereof);

 

(v)           such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party;

 

(vi)          such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
validly existing, in good standing and qualified to engage in business in each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect;

 

(vii)         a favorable opinion of Chadbourne & Parke LLP, special New York
counsel to the Loan Parties, and such local counsel to the Loan Parties as the
Administrative Agent shall request (it being understood that opinions as to
Foreign Subsidiaries shall be limited to those that are Material Subsidiaries),
in each case addressed to the Administrative Agent and each Revolving Lender, as
to the matters set forth in Exhibit J and such other matters concerning the Loan
Parties and the Loan Documents as the Required Revolving Lenders may reasonably
request;

 

(viii)        a certificate of a Responsible Officer of each Loan Party either
(A) attaching copies of all consents and approvals of a Governmental Authority
required in connection with the execution, delivery and performance by such Loan
Party and the validity against such Loan Party of the Loan Documents to which it
is a party, which consents and approvals shall be in full force and effect, or
(B) stating that no such consents or approvals are so required;

 

(ix)           a certificate signed by a Responsible Officer of the Borrowers
certifying (A) that the conditions specified in Sections 4.02(a) and (b) have
been satisfied, (B) there

 

79

--------------------------------------------------------------------------------


 

is no action, suit, investigation or proceeding pending or, to the knowledge of
the Borrower, threatened in any court or before any arbitrator or Governmental
Authority that could reasonably be expected to have, either individually or in
the aggregate, a Material Adverse Effect, and (C) that there has been no event
or circumstance since the date of the Audited Financial Statements that has had
or could be reasonably expected to have, either individually or in the
aggregate, a Material Adverse Effect;

 

(x)            a duly completed Compliance Certificate as of the last day of the
fiscal quarter of WFS ended on June 30, 2010, signed by a Responsible Officer of
WFS, which Compliance Certificate shall include a list of the Guarantors as of
the Closing Date and the aggregate book value of assets (including Equity
Interests but excluding Investments that are eliminated in consolidation)
represented by each such Guarantor on an individual basis as of June 30, 2010;

 

(xi)           certificates attesting to the Solvency of each Loan Party before
and after giving effect to any Borrowings on the Closing Date, from its chief
financial officer, treasurer or other Responsible Officer with knowledge of the
financial condition of such Loan Party;

 

(xii)          evidence that all Permitted Receivables Facilities (as defined in
the Existing Credit Agreement), and all obligations thereunder, have been or
concurrently with the Closing Date are being terminated; and

 

(xiii)         such other assurances, certificates, documents, consents or
opinions as the Administrative Agent, the L/C-BA Issuer, the Swing Line Lender
or the Required Revolving Lenders reasonably may require.

 

(b)           Any fees required to be paid under the Loan Documents on or before
the Closing Date shall have been paid.

 

(c)           Unless waived by the Administrative Agent, the Borrowers shall
have paid all reasonable fees, charges and disbursements of counsel to the
Administrative Agent (directly to such counsel if requested by the
Administrative Agent) to the extent invoiced prior to the Closing Date, plus
such additional amounts of such fees, charges and disbursements as shall
constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
the Borrowers and the Administrative Agent).

 

(d)           Without limiting the generality of the provisions of the last
paragraph of Section 9.03, for purposes of determining compliance with the
conditions specified in this Section 4.01, each Revolving Lender that has signed
this Agreement shall be deemed to have consented to, approved or accepted or to
be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Revolving Lender
unless the Administrative Agent shall have received notice from such Revolving
Lender prior to the proposed Closing Date specifying its objection thereto.

 

4.02        Conditions to all Credit Extensions.  The obligation of each Lender
to honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a

 

80

--------------------------------------------------------------------------------


 

conversion of Loans to the other Type, or a continuation of Eurodollar Rate
Loans) is subject to the following conditions precedent:

 

(a)           The representations and warranties of the Borrowers and each other
Loan Party contained in Article V or any other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, shall be true and correct on and as of the date of such Credit
Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date, and except that for purposes of this
Section 4.02, the representations and warranties contained in subsections
(a) and (b) of Section 5.05 shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01.

 

(b)           No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.

 

(c)           The Administrative Agent and, if applicable, the L/C-BA Issuer or
the Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.

 

(d)           Each Request for Credit Extension (other than a Committed Loan
Notice requesting only a conversion of Loans to the other Type or a continuation
of Eurodollar Rate Loans) submitted by the Borrowing Agent shall be deemed to be
a representation and warranty that the conditions specified in Sections
4.02(a) and (b) have been satisfied on and as of the date of the applicable
Credit Extension.

 

ARTICLE V.  REPRESENTATIONS AND WARRANTIES

 

Each Borrower represents and warrants to the Administrative Agent and the
Lenders that:

 

5.01        Existence, Qualification and Power.  Each Loan Party and each
Restricted Subsidiary thereof (a) is duly organized or formed, validly existing
and, as applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to
(i) own or lease its assets and carry on its business and (ii) execute, deliver
and perform its obligations under the Loan Documents to which it is a party, and
(c) is duly qualified and is licensed and, as applicable, in good standing under
the Laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification or
license; except in each case referred to in clause (b)(i) or (c) of this
Section 5.01, to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect.

 

5.02        Authorization; No Contravention.  The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is
party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any Contractual Obligation to which such Person is
a party or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to

 

81

--------------------------------------------------------------------------------


 

which such Person or its property is subject; or (c) violate any Law; except in
each case referred to in clauses (b) and (c) of this Section 5.02, to the extent
such conflict, breach, contravention, creation, payment or violation could not
reasonably be expected to have a Material Adverse Effect.

 

5.03        Governmental Authorization; Other Consents.  No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document (other than
any consent or approval which has been obtained and is in full force and effect)
and except to the extent the failure to obtain the same could not reasonably be
expected to have a Material Adverse Effect.

 

5.04        Binding Effect.  This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is party thereto.  This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of each Loan Party that is a party thereto, enforceable
against such Loan Party in accordance with its terms, subject to bankruptcy,
insolvency and similar laws affecting the enforceability of creditors’ rights
generally and to general principles of equity.

 

5.05        Financial Statements; No Material Adverse Effect.

 

(a)           The Audited Financial Statements (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the consolidated
financial condition of WFS and its Subsidiaries as of the date thereof and their
consolidated results of operations for the period covered thereby in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; and (iii) show all material indebtedness and
other material liabilities, direct or contingent, of WFS and its Subsidiaries as
of the date thereof.

 

(b)           The unaudited consolidated balance sheets of WFS and its
Subsidiaries dated June 30, 2010, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for the fiscal quarter
ended on that date (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (ii) fairly present the consolidated financial condition of
WFS and its Subsidiaries as of the date thereof and their results of operations
for the period covered thereby, subject, in the case of clauses (i) and (ii), to
the absence of footnotes and to normal year-end audit adjustments.

 

(c)           Since the date of the Audited Financial Statements, there has been
no event or circumstance, either individually or in the aggregate, that has had
or could reasonably be expected to have a Material Adverse Effect.

 

(d)           The consolidated forecasted balance sheet and related consolidated
statements of income and cash flows of WFS and its Subsidiaries most recently
delivered pursuant to Section 6.01(c) were prepared in good faith on the basis
of the assumptions that were reasonable

 

82

--------------------------------------------------------------------------------


 

in light of the conditions existing at the time of delivery of such forecasts,
it being understood that projections, forecasts and other forward looking
information are subject to significant contingencies and uncertainties, many of
which are beyond the control of WFS and that no assurance can be given that such
projections and forecasts will be realized.

 

5.06        Litigation.  There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of any Borrower, threatened, at law, in
equity, in arbitration or before any Governmental Authority, by or against any
Borrower or any Restricted Subsidiary or against any of their properties that
(a) purport to affect or pertain to this Agreement or any other Loan Document,
or any of the transactions contemplated hereby, or (b) either individually or in
the aggregate could reasonably be expected to have a Material Adverse Effect.

 

5.07        No Default.  Neither any Loan Party nor any Restricted Subsidiary
thereof is in default under or with respect to any Contractual Obligation that
could, either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.  No Default has occurred and is continuing or would
result from the consummation of the transactions contemplated by this Agreement
or any other Loan Document.

 

5.08        Ownership of Property; Liens.  Each of the Borrowers and each
Restricted Subsidiary has good record and marketable title in fee simple to, or
valid leasehold interests in, all real property necessary or used in the
ordinary conduct of its business, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  No property of any Borrower or any Restricted Subsidiary is
subject to any Liens, other than Liens permitted by Section 7.01.

 

5.09        Environmental Compliance.  Each Borrower and each Restricted
Subsidiary conducts in the ordinary course of business a review of the effect of
existing Environmental Laws and claims alleging potential liability or
responsibility for violation of any Environmental Law on their respective
businesses, operations and properties, and as a result thereof each Borrower and
each Restricted Subsidiary has reasonably concluded that such Environmental Laws
and claims could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.

 

5.10        Insurance.  The properties of each Borrower and each Restricted
Subsidiary are insured with financially sound and reputable insurance companies,
in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where such Borrower or such Restricted
Subsidiary operates.

 

5.11        Taxes.  Each Borrower and each Restricted Subsidiary have filed all
Federal, state and other material tax returns and reports required to be filed,
and have paid all Federal, state and other material taxes, assessments, fees and
other governmental charges levied or imposed upon them or their properties,
income or assets otherwise due and payable, except those which are being
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves have been provided in accordance with GAAP.  There is no
proposed tax assessment against any Borrower or any Restricted Subsidiary that
would, if made, have a

 

83

--------------------------------------------------------------------------------


 

Material Adverse Effect.  Neither any Loan Party nor any Restricted Subsidiary
thereof is party to any tax sharing agreement.

 

5.12        ERISA Compliance.

 

(a)           Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other Federal or state laws, except
to the extent that such noncompliance could not reasonably be expected to have a
Material Adverse Effect.  Each Pension Plan that is intended to be a qualified
plan under Section 401(a) of the Code has received a favorable determination
letter from the Internal Revenue Service to the effect that the form of such
Plan is qualified under Section 401(a) of the Code and the trust related thereto
has been determined by the Internal Revenue Service to be exempt from federal
income tax under Section 501(a) of the Code, or an application for such a letter
is currently being processed by the Internal Revenue Service.  To the best
knowledge of each Borrower, nothing has occurred that would prevent or cause the
loss of such tax-qualified status.

 

(b)           (i) No ERISA Event has occurred, and neither any Borrower nor any
ERISA Affiliate is aware of any fact, event or circumstance that could
reasonably be expected to constitute or result in an ERISA Event with respect to
any Pension Plan; (ii) each Borrower and each ERISA Affiliate has met all
applicable requirements under the Pension Funding Rules in respect of each
Pension Plan, and no waiver of the minimum funding standards under the Pension
Funding Rules has been applied for or obtained, in each case, to the extent the
liability resulting therefrom could not reasonably be expected to exceed the
Threshold Amount; (iii) as of the most recent valuation date for any Pension
Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Code) is 60% or higher and neither any Borrower nor any
ERISA Affiliate knows of any facts or circumstances that could reasonably be
expected to cause the funding target attainment percentage for any such plan to
drop below 60% as of the most recent valuation date, in each case, to the extent
the liability resulting therefrom could not reasonably be expected to exceed the
Threshold Amount; (iv) neither any Borrower nor any ERISA Affiliate has incurred
any liability to the PBGC other than for the payment of premiums, and there are
no premium payments which have become due that are unpaid; (v) neither any
Borrower nor any ERISA Affiliate has engaged in a transaction that could be
subject to Section 4069 or Section 4212(c) of ERISA; and (vi) no Pension Plan
has been terminated by the plan administrator thereof nor by the PBGC, and no
event or circumstance has occurred or exists that could reasonably be expected
to cause the PBGC to institute proceedings under Title IV of ERISA to terminate
any Pension Plan.

 

(c)           Neither any Borrower nor any ERISA Affiliate maintains or
contributes to, or has any unsatisfied obligation to contribute to, or liability
under, any active or terminated Pension Plan other than (A) on the First
Amendment Effective Date, those listed on Schedule 5.12(c) hereto and
(B) thereafter, Pension Plans not otherwise prohibited by this Agreement.

 

(d)           With respect to each scheme or arrangement mandated by a
government other than the United States (a “Foreign Government Scheme or
Arrangement”) and with respect to each employee benefit plan maintained or
contributed to by any Loan Party or any Restricted Subsidiary of any Loan Party
that is not subject to United States law (a “Foreign Plan”):

 

84

--------------------------------------------------------------------------------


 

(i)            any employer and employee contributions required by law or by the
terms of any Foreign Government Scheme or Arrangement or any Foreign Plan have
been made, or, if applicable, accrued, in accordance with normal accounting
practices, except to the extent that the failure to comply with such law or such
terms could not reasonably be expected to have a Material Adverse Effect;

 

(ii)           the fair market value of the assets of each funded Foreign Plan,
the liability of each insurer for any Foreign Plan funded through insurance or
the book reserve established for any Foreign Plan, together with any accrued
contributions, is sufficient to procure or provide for the accrued benefit
obligations, as of the date hereof, with respect to all current and former
participants in such Foreign Plan according to the actuarial assumptions and
valuations most recently used to account for such obligations in accordance with
applicable generally accepted accounting principles, except to the extent that
such insufficiency could not reasonably be expected to have a Material Adverse
Effect; and

 

(iii)          each Foreign Plan required to be registered has been registered
and has been maintained in good standing with applicable regulatory authorities,
except to the extent that such failure to register or maintain good standing
could not reasonably be expected to have a Material Adverse Effect.

 

5.13        Subsidiaries; Equity Interests.  As of the First Amendment Effective
Date, WFS has no Subsidiaries other than those specifically disclosed in
Part (a) of Schedule 5.13, and as of the Closing Date all of the outstanding
Equity Interests in such Subsidiaries have been validly issued, are fully paid
and non-assessable and are owned by WFS or a Subsidiary in the amounts specified
on Part (a) of Schedule 5.13 free and clear of all Liens except those created
under the Pledge Agreement.  As of the Closing Date, none of WFS or any of its
Restricted Subsidiaries has any equity investments in any other corporation or
entity other than those specifically disclosed in Part (b) of Schedule 5.13. 
All of the outstanding Equity Interests in WFS have been validly issued, are
fully paid and non-assessable.  Set forth on Part (c) of Schedule 5.13 is a
complete and accurate list of all Loan Parties, showing as of the Second
Amendment Effective Date (as to each Loan Party) the jurisdiction of its
incorporation, the address of its principal place of business and its U.S.
taxpayer identification number or, in the case of any non-U.S. Loan Party that
does not have a U.S. taxpayer identification number, its unique identification
number (if any) issued to it by the jurisdiction of its incorporation.  The copy
of the charter of each Loan Party and each amendment thereto provided pursuant
to Section 4.01(a)(vi) is a true and correct copy of each such document, each of
which is valid and in full force and effect as of the Closing Date.

 

5.14        Margin Regulations; Investment Company Act.

 

(a)           No Borrower is engaged or will engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.  Following the application
of the proceeds of each Borrowing or drawing under each Letter of Credit and
Bankers’ Acceptance, not more than 25% of the value of the assets (either of any
Borrower by itself or any Borrower and its Restricted Subsidiaries on a

 

85

--------------------------------------------------------------------------------


 

consolidated basis) subject to the provisions of Section 7.01 or Section 7.05 or
subject to any restriction contained in any agreement or instrument between such
Borrower, or among one or more Borrowers, and any Lender or any Affiliate of any
Lender relating to Indebtedness and within the scope of Section 8.01(e) will be
margin stock.

 

(b)           No Loan Party is or is required to be registered as an “investment
company” under the Investment Company Act of 1940.

 

5.15        Disclosure.  No report, financial statement, certificate or other
information furnished (whether in writing or orally) by or on behalf of any Loan
Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case, as modified
or supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, each Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.

 

5.16        Compliance with Laws.  Each Loan Party and each Restricted
Subsidiary thereof is in compliance in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its properties, except in such instances in which
(a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.

 

5.17        Intellectual Property; Licenses, Etc.  Except for such failure to
own, possess or have the right to use that could reasonably be expected to have
a Material Adverse Effect, each Borrower and each Restricted Subsidiary owns, or
possesses the right to use, all of the trademarks, service marks, trade names,
copyrights, patents, patent rights, franchises, licenses and other intellectual
property rights (collectively, “IP Rights”) that are reasonably necessary for
the operation of their respective businesses, without conflict with the rights
of any other Person.  To the knowledge of each Borrower, (a) no slogan or other
advertising device, product, process, method, substance, part or other material
now employed, or now contemplated to be employed, by any Borrower or any
Restricted Subsidiary infringes upon any rights held by any other Person and
(b) no claim or litigation regarding any of the foregoing is pending or, to the
knowledge of any Borrower, threatened, which, in the case of clauses (a) and
(b) of this Section 5.17 either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

 

5.18        Solvency.  Each Loan Party is, individually and together with its
Restricted Subsidiaries on a consolidated basis, Solvent.

 

5.19        No Burdensome Agreements.  No Loan Party is a party to any agreement
or contract or subject to any restriction contained in its Organizational
Documents which could reasonably be expected to have a Material Adverse Effect.

 

86

--------------------------------------------------------------------------------


 

ARTICLE VI.  AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
or Bankers’ Acceptance shall remain outstanding, each Borrower shall, and shall
(except in the case of the covenants set forth in Sections 6.01, 6.02, and 6.03)
cause each Restricted Subsidiary to:

 

6.01        Financial Statements.  Deliver to the Administrative Agent:

 

(a)           as soon as available, but in any event within 90 days after the
end of each fiscal year of WFS (or, if earlier, 5 days after the date required
to be filed with the SEC (without giving effect to any extension permitted by
the SEC)) (commencing with the fiscal year ended December 31, 2010), a
consolidated balance sheet of WFS and its Subsidiaries as at the end of such
fiscal year, and the related consolidated statements of income or operations,
changes in shareholders’ equity, and cash flows for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year,
prepared in accordance with GAAP, such consolidated statements to be (i) audited
and accompanied by a report and opinion of an independent certified public
accountant of nationally recognized standing, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit and (ii) to be
accompanied by unaudited reconciling financial statements including a balance
sheet of WFS and its Restricted Subsidiaries (and excluding the Unrestricted
Subsidiaries) and the related consolidated statements of income or operations,
changes in shareholders’ equity, and cash flows for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year;
and

 

(b)           as soon as available, but in any event within 45 days after the
end of each of the first three fiscal quarters of each fiscal year of the
Borrowers (or, if earlier, 5 days after the date required to be filed with the
SEC (without giving effect to any extension permitted by the SEC)) (commencing
with the fiscal quarter ended September 30, 2010), a consolidated balance sheet
of WFS and its Subsidiaries as at the end of such fiscal quarter, the related
consolidated statements of income or operations for such fiscal quarter and for
the portion of the WFS’s fiscal year then ended, and the related consolidated
statements of changes in shareholders’ equity, and cash flows for the portion of
the WFS’s fiscal year then ended, in each case setting forth in comparative
form, as applicable, the figures for the corresponding fiscal quarter of the
previous fiscal year, such consolidated statements to be certified by the chief
executive officer, chief financial officer, treasurer or controller of WFS as
fairly presenting the consolidated financial condition, results of operations,
shareholders’ equity and cash flows of WFS and its Subsidiaries in accordance
with GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes; such consolidated statements to be accompanied by unaudited
reconciling financial statements including a balance sheet of WFS and its
Restricted Subsidiaries (and excluding the Unrestricted Subsidiaries) and the
related consolidated statements of income or operations, changes in
shareholders’ equity, and cash flows for such fiscal year, setting forth in each
case in comparative form the figures for the previous fiscal year; and

 

(c)           as soon as available, but in any event at least 15 days before the
end of each fiscal year of WFS, forecasts prepared by management of WFS, in form
reasonably satisfactory to the

 

87

--------------------------------------------------------------------------------


 

Administrative Agent, of (i) consolidated balance sheets and related
consolidated statements of income or operations and cash flows of WFS and its
Subsidiaries on a quarterly basis for the immediately following fiscal year and
(ii) consolidated balance sheets and related consolidated statements of income
or operations and cash flows of WFS and its Restricted Subsidiaries on a
quarterly basis for the immediately following fiscal year.

 

As to any information contained in materials furnished pursuant to
Section 6.02(b), the Borrowers shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrowers to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.

 

6.02        Certificates; Other Information.  Deliver to the Administrative
Agent:

 

(a)           (i) concurrently with the delivery of the financial statements
referred to in Sections 6.01(a) and (b), a duly completed Compliance Certificate
signed by the chief executive officer, chief financial officer, treasurer,
assistant treasurer or controller of WFS (which delivery may, unless the
Administrative Agent requests executed originals, be by electronic communication
including fax or e-mail and shall be deemed to be an original authentic
counterpart thereof for all purposes); (ii) concurrently with the delivery of
the financial statements referred to in Sections 6.01(a), a list of the
Guarantors as of the end of such fiscal year and the aggregate book value of
assets (including Equity Interests but excluding Investments that are eliminated
in consolidation) represented by each such Guarantor on an individual basis as
of the end of such fiscal year;

 

(b)           promptly after the same are available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders of WFS, and copies of all annual, regular, periodic and special
reports and registration statements which WFS may file or be required to file
with the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934,
and not otherwise required to be delivered to the Administrative Agent pursuant
hereto;

 

(c)           promptly after the furnishing thereof, copies of any statement or
report furnished to any holder of debt securities of any Loan Party or any
Restricted Subsidiary thereof pursuant to the terms of any indenture, loan or
credit or similar agreement and not otherwise required to be furnished to the
Lenders pursuant to Section 6.01 or any other clause of this Section 6.02 unless
waived by the Administrative Agent at the request of the Borrowing Agent;

 

(d)           promptly, and in any event within five Business Days after receipt
thereof by any Loan Party or any Restricted Subsidiary thereof, copies of each
notice or other correspondence received from the SEC (or comparable agency in
any applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Loan Party or any Restricted Subsidiary thereof that
if adversely determined could reasonably be expected to have a Material Adverse
Effect;

 

(e)           promptly, such additional information regarding the business,
financial or corporate affairs of the Borrowers or any Restricted Subsidiary, or
compliance with the terms of

 

88

--------------------------------------------------------------------------------


 

the Loan Documents, as the Administrative Agent or any Lender may from time to
time reasonably request;

 

(f)            promptly following receipt, copies of any notices (including
notices of default or acceleration) received from any holder or trustee of,
under or with respect to any Subordinated Debt; and

 

(g)           promptly after the assertion or occurrence thereof, notice of any
action or proceeding against or of any noncompliance by any Loan Party or any of
its Restricted Subsidiaries with any Environmental Law or Environmental Permit
that could reasonably be expected to have a Material Adverse Effect.

 

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(b) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which WFS
posts such documents, or provides a link thereto on WFS’s website on the
Internet at the website address listed on Schedule 10.02; or (ii) on which such
documents are posted on WFS’s behalf on an Internet or intranet website, if any,
to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that WFS shall deliver paper copies of such documents to the
Administrative Agent or any Lender upon its request to the Borrowing Agent to
deliver such paper copies until a written request to cease delivering paper
copies is given by the Administrative Agent or such Lender.  The Administrative
Agent shall have no obligation to request the delivery of or to maintain paper
copies of the documents referred to above, and in any event shall have no
responsibility to monitor compliance by WFS with any such request by a Lender
for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

 

The Borrowers hereby acknowledge that (a) the Administrative Agent and/or the
Joint Lead Arrangers will make available to the Lenders and the L/C-BA Issuer
materials and/or information provided by or on behalf of the Borrowers hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Borrowers or their
respective Affiliates, or the respective securities of any of the foregoing, and
who may be engaged in investment and other market-related activities with
respect to such Persons’ securities.  The Borrowers hereby agree that so long as
any Borrower is the issuer of any outstanding debt or equity securities that are
registered or issued pursuant to a private offering or is actively contemplating
issuing any such securities (w) all Borrower Materials that are to be made
available to Public Lenders shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof; (x) by marking Borrower Materials “PUBLIC,” the
Borrowers shall be deemed to have authorized the Administrative Agent, the Joint
Lead Arrangers, the L/C-BA Issuer and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
any Borrower or its securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 10.07);
(y) all Borrower Materials

 

89

--------------------------------------------------------------------------------


 

marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Side Information;” and (z) the Administrative Agent
and the Joint Lead Arrangers shall be entitled to treat any Borrower Materials
that are not marked “PUBLIC” as being suitable only for posting on a portion of
the Platform not designated “Public Side Information.”  Notwithstanding the
foregoing, the Borrowers shall be under no obligation to mark any Borrower
Materials “PUBLIC.”

 

6.03        Notices.  Promptly notify the Administrative Agent:

 

(a)           of the occurrence of any Default;

 

(b)           of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect, including (i) breach or non-performance of,
or any default under, a Contractual Obligation of any Borrower or any Restricted
Subsidiary; (ii) any dispute, litigation, investigation, proceeding or
suspension between any Borrower or any Restricted Subsidiary and any
Governmental Authority; or (iii) the commencement of, or any material
development in, any litigation or proceeding affecting any Borrower or any
Restricted Subsidiary, including pursuant to any applicable Environmental Laws;

 

(c)           of the occurrence of any ERISA Event; and

 

(d)           of any determination by the Borrowers referred to in
Section 2.10(b).

 

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Borrowing Agent setting forth in reasonable detail
the event or events referred to therein and stating what action the applicable
Borrower has taken and proposes to take with respect thereto.

 

6.04        Payment of Obligations.  Except where failure to so pay or discharge
could not reasonably be expected to have a Material Adverse Effect, pay and
discharge as the same shall become due and payable, all its obligations and
liabilities, including (a) all tax liabilities, assessments and governmental
charges or levies upon it or its properties or assets, unless the same are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP are being maintained by such Borrowers
or such Restricted Subsidiary; (b) all lawful claims which, if unpaid, would by
law become a Lien upon its property; and (c) all Indebtedness, but subject to
any subordination provisions contained in any instrument or agreement evidencing
such Indebtedness, except where the failure to pay or discharge could not
reasonably be expected to have a Material Adverse Effect.

 

6.05        Preservation of Existence, Etc.

 

(a)           Preserve, renew and maintain in full force and effect its legal
existence and, with respect to each Borrower and Material Subsidiary, good
standing under the Laws of the jurisdiction of its organization except in a
transaction permitted by Section 7.04 or 7.05; (b) take all reasonable action to
maintain all rights, privileges, permits, licenses and franchises necessary or
desirable in the normal conduct of its business, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (c) preserve or renew all of its

 

90

--------------------------------------------------------------------------------


 

registered patents, trademarks, trade names and service marks, the
non-preservation of which could reasonably be expected to have a Material
Adverse Effect.

 

6.06        Maintenance of Properties.

 

(a)           Maintain, preserve and protect all of its material properties and
equipment necessary in the operation of its business in good working order and
condition, ordinary wear and tear excepted; and (b) make all necessary repairs
thereto and renewals and replacements thereof except in the case of clauses
(a) and (b) of this Section 6.06 where the failure to do so could not reasonably
be expected to have a Material Adverse Effect.

 

6.07        Maintenance of Insurance.  Maintain with financially sound and
reputable insurance companies, insurance with respect to its properties and
business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts as are customarily carried under similar circumstances by such other
Persons.

 

6.08        Compliance with Laws.  Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or
(b) the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.

 

6.09        Books and Records.

 

(a)           Maintain proper books of record and account, in which full, true
and correct entries in conformity with GAAP consistently applied shall be made
of all financial transactions and matters involving the assets and business of
such Borrower or such Restricted Subsidiary, as the case may be; and
(b) maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over such Borrower or such Restricted Subsidiary, as the case may
be.

 

6.10        Inspection Rights.  Permit representatives and independent
contractors of the Administrative Agent and each Lender to visit and inspect any
of its properties, to examine its corporate, financial and operating records,
and make copies thereof or abstracts therefrom, and to discuss its affairs,
finances and accounts with its directors, officers, and independent public
accountants, all at the expense of the Borrowers and at such reasonable times
during normal business hours and as often as may be reasonably desired, upon
reasonable advance notice to the Borrowing Agent; provided, however, that (i) if
no Event of Default exists, (x) the Borrowers shall not be obligated to
reimburse the expenses associated with more than one visit and inspection per
calendar year and (y) there shall be not more than one visit and inspection per
fiscal quarter in the aggregate for the Administrative Agent and the Lenders;
and (ii) when an Event of Default exists the Administrative Agent or any Lender
(or any of their respective representatives or independent contractors) may do
any of the foregoing at the expense of the Borrowers at any time during normal
business hours and without advance notice.

 

91

--------------------------------------------------------------------------------


 

6.11        Use of Proceeds.  Use the proceeds of the Credit Extensions for
general corporate purposes not in contravention of any Law or of any Loan
Document.

 

6.12        Additional Guarantors.

 

(a)           Material Subsidiaries.  (i) Promptly notify the Administrative
Agent at the time that any Person is or becomes a Material Subsidiary, and
(ii) promptly (and in any event, with respect to Domestic Subsidiaries, within
thirty (30) days, and, with respect to Foreign Subsidiaries, within sixty (60)
days) cause such Person to become a Guarantor by executing and delivering to the
Administrative Agent a Guaranty Joinder Agreement or such other document as the
Administrative Agent shall deem appropriate for such purpose; provided that no
Foreign Subsidiary shall be required to become a Guarantor pursuant to this
subsection (a) if such guaranty would violate applicable Law or result in a
material adverse tax consequence to the Borrowers or any Subsidiary.

 

(b)           Other Subsidiaries.  If, as of the end of any fiscal quarter of
WFS occurring after the Closing Date, the aggregate book value of assets of all
then existing Guarantors, on a consolidated basis, (including Equity Interests
in other Subsidiaries, but excluding Investments that are eliminated in
consolidation) do not represent at least 80% of the aggregate book value of
assets of WFS and its Subsidiaries on a consolidated basis as of the end of
WFS’s most recently completed fiscal year (the “80% Guaranty Threshold”), then
the Borrowing Agent shall (i) promptly notify the Administrative Agent that the
80% Guaranty Threshold is not met and identify additional Domestic Subsidiaries,
and if necessary, additional Foreign Subsidiaries (without regard to any
material adverse tax consequences which may result therefrom), to become
Guarantors such that upon such identified Subsidiaries becoming Guarantors, the
80% Guaranty Threshold will be satisfied, and (ii) promptly (and in any event,
with respect to any Domestic Subsidiary, within thirty (30) days, and, with
respect to any Foreign Subsidiary, within sixty (60) days), in each case, which
period may extended by the Administrative Agent in its sole discretion, cause
each such Subsidiary to become a Guarantor by executing and delivering to the
Administrative Agent a Guaranty Joinder Agreement or such other document as the
Administrative Agent shall deem appropriate for such purpose; provided that
(x) no Foreign Subsidiary shall be required to become a Guarantor pursuant to
this subsection (b) if such guaranty would violate applicable Law and (y) none
of Atlantic Fuel Services, Cayman Holding Company II, IRC and Resource Recovery
shall be required to become a Guarantor pursuant to this subsection (b) so long
as such Subsidiary is in compliance with Section 7.13.

 

(c)           Additional Collateral; Documents.  In the event that any
Subsidiary becomes a Guarantor after the Closing Date pursuant to subsections
(a) or (b) of this Section 6.12, promptly (and in any event, with respect to any
Domestic Subsidiary, within thirty (30) days, and, with respect to any Foreign
Subsidiary, within sixty (60) days, in each case, which period may extended by
the Administrative Agent in its sole discretion) cause (i) each such Subsidiary
to (A) if such Subsidiary is a Domestic Subsidiary and in fact has one or more
Subsidiaries, become a party to the Pledge Agreement by executing and delivering
to the Administrative Agent a Pledge Joinder Agreement or such other document as
the Administrative Agent shall deem appropriate for such purpose and comply with
the requirements therein, and (B) deliver to the Administrative Agent documents
of the types referred to in clauses (v) and (vi) of Section 4.01(a) and, if
requested by the Administrative Agent, favorable opinions of counsel to

 

92

--------------------------------------------------------------------------------


 

such Person (which shall cover, among other things, the legality, validity,
binding effect and enforceability of the documentation required to entered into
by such Subsidiary pursuant to this Section 6.12), and (ii) each owner of the
Equity Interests of such Subsidiary (if such owner is WFS or any of its Domestic
Subsidiaries that is a Guarantor) shall deliver a Pledge Agreement Supplement or
Pledge Joinder Agreement, as applicable, pursuant to which such owner shall
pledge its then owned Pledged Interests in such Subsidiary, in the case of each
of clauses (i) and (ii) in form, content and scope reasonably satisfactory to
the Administrative Agent.

 

6.13        Compliance with Environmental Laws.  Comply, and cause all lessees
and other Persons operating or occupying its properties to comply with all
applicable Environmental Laws and Environmental Permits, except if the failure
to so comply could not reasonably be expected to have a Material Adverse Effect;
obtain and renew all Environmental Permits required by all applicable
Environmental Laws for its operations and properties, except to the extent the
failure to obtain or renew the same could not reasonably be expected to have a
Material Adverse Effect; and conduct any investigation, study, sampling and
testing, and undertake any cleanup, removal, remedial or other action necessary
to remove and clean up all Hazardous Materials from any of its properties, in
accordance with the requirements of all Environmental Laws; provided, however,
that neither any Borrower nor any Restricted Subsidiary shall be required to
undertake any such cleanup, removal, remedial or other action (a) to the extent
that its obligation to do so is being contested in good faith and by proper
proceedings and appropriate reserves are being maintained with respect to such
circumstances in accordance with GAAP or (b) if the failure to do so could
reasonably be expected to have a Material Adverse Effect.

 

6.14        Further Assurances.  Within a reasonable time following the request
by the Administrative Agent, or any Lender through the Administrative Agent,
(a) correct any material defect or error that may be discovered in any Loan
Document or in the execution, acknowledgment, filing or recordation thereof, and
(b) do, execute, acknowledge, deliver, record, re-record, file, re-file,
register and re-register any and all such further acts, deeds, certificates,
assurances and other instruments as the Administrative Agent, or any Lender
through the Administrative Agent, may reasonably require from time to time in
order to (i) carry out more effectively the purposes of the Loan Documents,
(ii) to the fullest extent permitted by applicable law, subject any Loan Party’s
or any of its Restricted Subsidiaries’ properties, assets, rights or interests
to the Liens now or hereafter intended to be covered by any of the Collateral
Documents, (iii) perfect and maintain the validity, effectiveness and priority
of any of the Collateral Documents and any of the Liens intended to be created
thereunder and (iv) assure, convey, grant, assign, transfer, preserve, protect
and confirm more effectively unto the Secured Parties the rights granted or now
or hereafter intended to be granted to the Secured Parties under any Loan
Document or under any other instrument executed in connection with any Loan
Document to which any Loan Party or any of its Restricted Subsidiaries is or is
to be a party, and cause each of its Restricted Subsidiaries to do so.

 

6.15        Material Contracts.  Perform and observe all the material terms and
provisions of each Material Contract to be performed or observed by it, maintain
each such Material Contract in full force and effect and enforce each such
Material Contract in accordance with its terms.

 

93

--------------------------------------------------------------------------------


 

6.16        OFAC/BSA Provision.  The Borrowers shall (a) ensure, and cause each
Restricted Subsidiary to ensure, that no Person who directly owns a ten percent
(10%) or greater interest in any Borrower or any Restricted Subsidiary is or
shall be listed on the Specially Designated Nationals and Blocked Person List or
other similar lists maintained by the Office of Foreign Assets Control (“OFAC”),
the Department of the Treasury, or included in any Executive Orders, (b) not use
or permit the use of the proceeds of the credit extensions hereunder to violate
any of the foreign asset control regulations of OFAC or any enabling statute or
Executive Order relating thereto, and (c) use commercially reasonable efforts to
comply, and cause each Restricted Subsidiary to use commercially reasonable
efforts to comply, with all applicable Bank Secrecy Act laws and regulations, as
amended.

 

ARTICLE VII.  NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
outstanding Obligation hereunder shall remain unpaid or unsatisfied, or any
Letter of Credit or Bankers’ Acceptance shall remain outstanding, no Borrower
shall, nor shall any Borrower permit any Restricted Subsidiary to, directly or
indirectly:

 

7.01        Liens.  Create, incur, assume or suffer to exist any Lien upon any
of its property, assets or revenues, whether now owned or hereafter acquired,
other than the following:

 

(a)           Liens pursuant to any Loan Document;

 

(b)           Liens existing on the First Amendment Effective Date and listed on
Schedule 7.01 and any renewals or extensions thereof, provided that (i) the
actual property covered thereby is not expanded, (ii) the amount secured or
benefited thereby is not increased except as contemplated by Section 7.03(b),
and (iii) any renewal or extension of the obligations secured or benefited
thereby is permitted by Section 7.03(b);

 

(c)           Liens for taxes not yet due or which are being contested in good
faith by appropriate proceedings and with respect to which adequate reserves or
other appropriate provisions are being maintained to the extent required by
GAAP;

 

(d)           Liens of landlords arising by statute and Liens of suppliers,
mechanics, carriers, materialmen, warehousemen or workmen and other similar
Liens, in each case, (i) imposed by law or arising in the ordinary course of
business, (ii) for amounts not yet due or that are being contested in good faith
by appropriate proceedings and (iii) with respect to which adequate reserves or
other appropriate provisions are being maintained to the extent required by
GAAP;

 

(e)           encumbrances arising under leases or subleases of real property
that do not, in the aggregate, materially detract from the value of such real
property or interfere with the ordinary conduct of the business conducted or
proposed to be conducted on or at such real property;

 

(f)            Liens in favor of lessors securing operating leases and financing
statements with respect to a lessor’s right in and to personal property leased
in the ordinary course of business other than through a Capital Lease;

 

94

--------------------------------------------------------------------------------


 

(g)           any title transfer, retention of title, hire purchase or
conditional sale arrangement or arrangements having a similar effect arising in
the ordinary course of business in connection with the deferred purchase price
of goods or services in favor of the suppliers thereof;

 

(h)           pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation;

 

(i)            deposits to secure the performance of bids, tenders, sales, trade
contracts and leases (other than Indebtedness), statutory obligations, surety
and appeal bonds, performance bonds and other obligations of a like nature
incurred in the ordinary course of business;

 

(j)            easements, rights-of-way, restrictions and other similar
encumbrances affecting real property, which do not in any case materially
detract from the value of the property subject thereto or materially interfere
with the ordinary conduct of the business of the applicable Person;

 

(k)           Liens securing judgments for the payment of money not constituting
an Event of Default under Section 8.01(h);

 

(l)            Liens securing Indebtedness permitted under Section 7.03(f);
provided that such Liens do not at any time encumber any property other than the
property financed by such Indebtedness;

 

(m)          Liens securing Indebtedness permitted under Section 7.03(k);
provided that such Liens do not at any time encumber any property other than the
property (and proceeds thereof) financed by such Indebtedness;

 

(n)           Liens securing Indebtedness permitted under Section 7.03(l);
provided that (i) such Liens do not at any time encumber any Collateral and
(ii) the aggregate value of property (calculated using the cost thereof) subject
to such Liens at any time shall not exceed 105% of the aggregate principal
amount of such Indebtedness;

 

(o)           cash collateral provided in the ordinary course of business under
commodities hedging agreements (including synthetic hedging agreements)
permitted under Section 7.03(e) as required due to fluctuations in the price of
the underlying commodities of such agreements;

 

(p)           Liens on Related Rights and Property in favor of any transferee of
accounts receivable Disposed of pursuant to Section 7.05(e);

 

(q)           Liens securing Indebtedness permitted under Section 7.03(o); and

 

(r)            Liens incurred in connection with any Netting Arrangement,
provided that such Liens do not encumber any property of a Borrower or a
Restricted Subsidiary other than the rights of such Borrower or Restricted
Subsidiary in any obligations owing to it by a Counterparty under any
transaction and its contractual rights against a Counterparty under any
transaction (i.e., all receivables and general intangibles for which such
Counterparty is the obligor).

 

95

--------------------------------------------------------------------------------


 

7.02        Investments.  Make any Investments, except:

 

(a)           Investments held by such Borrower or such Restricted Subsidiary in
the form of cash, cash equivalents or short-term marketable debt securities;

 

(b)           (i) Investments by any Borrower or any Restricted Subsidiary in
their respective Restricted Subsidiaries outstanding on the date hereof and
(ii) additional Investments after the Closing Date by any Borrower or any
Restricted Subsidiary in another Restricted Subsidiary; provided that
immediately upon giving effect to such Investment in this clause (ii) the 80%
Guarantor Threshold is satisfied;

 

(c)           Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss;

 

(d)           Guarantees permitted by Section 7.03 and, to the extent
constituting Investments, transactions permitted under Section 7.04;

 

(e)           Investments existing on the date hereof (other than those referred
to in Section 7.02(b)(i)) and set forth on Schedule 5.13;

 

(f)            Investments constituting Acquisitions; provided that, with
respect to each Acquisition made pursuant to this Section 7.02(f):

 

(i)            any Restricted Subsidiary created to consummate, or acquired as a
result of, such Acquisition shall comply with the applicable requirements of
Section 6.12;

 

(ii)           the lines of business of the Person to be (or the property of
which is to be) so purchased or otherwise acquired shall not be substantially
different from the marketing, sale, financing, distribution or brokerage of fuel
and/or energy products or the provision of ancillary services related or
incidental thereto;

 

(iii)          immediately before and immediately after giving effect to any
such Acquisition no Default shall have occurred and be continuing,

 

(iv)          the Consolidated Leverage Ratio is less than 3.25 to 1.00, both
immediately before such Acquisition and immediately after giving effect to such
Acquisition on a pro forma basis as if such Acquisition occurred on the first
day of the four-fiscal quarter period most recently ended for which financial
information has been delivered to the Administrative Agent and the Lenders
pursuant to Section 6.01(a) or (b), as the case may be (except that, in the case
of any Acquisition consummated after the end of the fourth fiscal quarter of a
fiscal year and prior to the delivery of audited financials for such fiscal
year, such pro forma calculations may be based, to the extent approved by
Administrative Agent, on financial information that complies with the
requirements of Section 6.01(b)), and, in the case of any Material Acquisition,
WFS shall have delivered to the Administrative Agent a Compliance Certificate
demonstrating compliance with the requirements of this clause (iv);

 

96

--------------------------------------------------------------------------------


 

(v)           on the date of the certificate delivered pursuant to clause
(vi) of this Section 7.02(f) and after giving effect to any such Acquisition
(and any incurrence of Indebtedness in connection therewith) the sum of
(1) cash, cash equivalents and short term investments held by WFS and its
Restricted Subsidiaries plus (2) the excess of the Aggregate Revolving
Commitments over the Total Revolving Outstandings plus (3) amounts available to
be borrowed by WFS and its Restricted Subsidiaries under other credit
facilities, shall not be less than $200,000,000; and

 

(vi)          if such Acquisition is a Material Acquisition, the Borrowing Agent
shall have delivered to the Administrative Agent, on or prior to the date on
which such Acquisition is to be consummated, a certificate of a Responsible
Officer certifying that all of the requirements set forth in this subsection
(f) (other than clause (i) of this subsection (f)) have been satisfied or will
be satisfied on or prior to the consummation of such Acquisition;

 

(g)           Investments in the form of loans or other similar credit
arrangements made to customers in consideration for the receipt of a commercial
contract for the marketing, sale, financing, distribution or brokerage of fuel
and/or energy products or the provision of ancillary services related or
incidental thereto;

 

(h)           Investments in securities of Account Debtors received pursuant to
any plan of reorganization or similar arrangement upon the bankruptcy or
insolvency of such Account Debtors;

 

(i)            Investments in Unrestricted Subsidiaries in an aggregate amount
not to exceed $150,000,000 outstanding at any time; and

 

(j)            other Investments, including Investments in excess of amounts
permitted by Section 7.02(i), provided that the aggregate book value thereof
shall not exceed 10% of the aggregate book value of the assets (tangible and
intangible) of WFS and its Restricted Subsidiaries, on a consolidated basis,
without giving effect to any such Investment.

 

7.03        Indebtedness.  Create, incur, assume or suffer to exist any
Indebtedness, except:

 

(a)           Indebtedness under the Loan Documents;

 

(b)           Indebtedness outstanding on the First Amendment Effective Date and
listed on Schedule 7.03 and any refinancings, refundings, renewals or extensions
thereof and of Senior Note Indebtedness; provided that (i) the amount of such
Indebtedness is not increased at the time of such refinancing, refunding,
renewal or extension except by an amount equal to a reasonable premium or other
reasonable amount paid, and fees and expenses reasonably incurred, in connection
with such refinancing and by an amount equal to any existing commitments
unutilized thereunder and (ii) the terms relating to principal amount, interest
amortization, maturity, collateral (if any) and subordination (if any), and
other material terms taken as a whole, of any such refinancing, refunding,
renewing or extending Indebtedness, and of any agreement entered into and of any
instrument issued in connection therewith, are no less favorable in any material
respect to the Loan Parties or the Lenders than the terms of any agreement or
instrument governing the Indebtedness being refinanced, refunded, renewed or
extended;

 

97

--------------------------------------------------------------------------------


 

(c)           (i) Indebtedness of a Loan Party owed to another Loan Party,
(ii) Indebtedness of a Restricted Subsidiary that is not a Loan Party owed to
another Restricted Subsidiary that is not a Loan Party and (iii) any other
Indebtedness between a Borrower or any Restricted Subsidiary and another
Subsidiary; provided that immediately upon giving effect to such Indebtedness in
this clause (iii) the 80% Guarantor Threshold is satisfied;

 

(d)           Guarantees made by any Borrower or any Restricted Subsidiary in
respect of Indebtedness of any Loan Party otherwise permitted hereunder;

 

(e)           obligations (contingent or otherwise) of any Borrower or any
Restricted Subsidiary existing or arising under any Swap Contract; provided that
(A) such obligations are (or were) entered into by such Person in the ordinary
course of business for the purpose of mitigating risks, and not for the sole
purpose of speculation or (B) in the event that clause (A) does not apply to
such obligations, the aggregate amount of such obligations at any one time
outstanding shall not exceed a net payable of $50,000,000;

 

(f)            Indebtedness in respect of Capital Leases, Synthetic Lease
Obligations and purchase money obligations for fixed or capital assets (other
than such Indebtedness assumed pursuant to Section 7.03(k)); provided, however,
that the aggregate principal amount of all such Indebtedness at any one time
outstanding shall not exceed $50,000,000;

 

(g)           Subordinated Debt;

 

(h)           to the extent constituting Indebtedness, Investments permitted
under Section 7.02;

 

(i)            Indebtedness securing Liens permitted by Section 7.01(g) and
endorsements for collection, deposit or negotiation and warranties of products
or services, in each case incurred in the ordinary course of business;

 

(j)            Indebtedness under any performance or surety bond entered into in
the ordinary course of business;

 

(k)           existing Indebtedness of a Person acquired in connection with a
Permitted Acquisition provided such Indebtedness was not incurred in
anticipation of such Acquisition;

 

(l)            subject to Section 7.01(n), Capital Leases and purchase money
obligations for fixed or capital assets in excess of amounts permitted under
Section 7.03(f) (other than any such Indebtedness assumed pursuant to
Section 7.03(k)) and other secured Indebtedness; provided, however, that the
aggregate principal amount of such Indebtedness at any one time outstanding
shall not exceed $40,000,000;

 

(m)          unsecured Indebtedness not otherwise permitted hereunder, provided
that immediately before and immediately after giving effect to any incurrence of
such Indebtedness (A) no Default shall have occurred and be continuing, and
(B) the Borrowers are in compliance with the financial covenants set forth in
Section 7.11; and

 

(n)           the WFS Working Capital Guarantee; and

 

98

--------------------------------------------------------------------------------


 

(o)           the Senior Note Indebtedness, so long as (i) no Default shall
exist or would occur as a result from the incurrence of such Indebtedness,
(ii) after giving pro forma effect to the incurrence of such Indebtedness, the
Consolidated Leverage Ratio shall be less than 3.25 to 1.00, and (iii) such
secured Indebtedness ranks pari passu with or is junior in right of payment to
the Indebtedness under this Agreement and is subject to Intercreditor Agreement.

 

7.04        Fundamental Changes.  Merge, dissolve, liquidate, consolidate with
or into another Person, or Dispose of (whether in one transaction or in a series
of transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:

 

(a)           any Restricted Subsidiary may merge with (i) any Borrower,
provided that such Borrower shall be the continuing or surviving Person, or
(ii) any one or more other Restricted Subsidiaries; provided that, after giving
effect to such merger, the 80% Guarantor Threshold is satisfied; and

 

(b)           any Restricted Subsidiary may Dispose of all or substantially all
of its assets (upon voluntary liquidation or otherwise) to any Borrower or to
another Restricted Subsidiary; provided that, after giving effect to such
Disposition, the 80% Guarantor Threshold is satisfied.

 

7.05        Dispositions.  Make any Disposition or enter into any agreement to
make any Disposition, except:

 

(a)           Dispositions of obsolete or worn out property, whether now owned
or hereafter acquired;

 

(b)           Dispositions of inventory in the ordinary course of business;

 

(c)           Dispositions of equipment to the extent that (i) such equipment is
exchanged for credit against the purchase price of similar replacement equipment
or (ii) the proceeds of such Disposition are reasonably promptly applied to the
purchase price of such replacement equipment;

 

(d)           Dispositions of property by any Borrower or any Restricted
Subsidiary to any other Borrower or to any other Restricted Subsidiary; provided
that, after giving effect to such Disposition, the 80% Guarantor Threshold set
forth in Section 6.12(b) is satisfied;

 

(e)           Dispositions of accounts receivable on a non-recourse, non-bulk
sale basis for the purpose of mitigating credit risk in an aggregate amount not
to exceed at any time the greater of (i) $100,000,000 or (ii) ten percent (10%)
of the net book value of accounts receivable of WFS and its Restricted
Subsidiaries on a consolidated basis at such time;

 

(f)            Dispositions permitted by Section 7.04; and

 

(g)           Dispositions not otherwise permitted under this Section 7.05;
provided that (i) at the time of such Disposition, no Default shall exist or
would result from such Disposition, (ii) the aggregate book value of all
property Disposed of in reliance on this clause (g) in any fiscal year of WFS
shall not exceed 10% of the aggregate book value of tangible assets of WFS and
its

 

99

--------------------------------------------------------------------------------


 

Restricted Subsidiaries on a consolidated basis as of the end of WFS’s most
recently completed fiscal year.

 

7.06        Restricted Payments.  Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that, so long as no Default shall have occurred and be continuing at the
time of any action described below or would result therefrom:

 

(a)           any Restricted Subsidiary may make Restricted Payments to any
Borrower, any Guarantor or any other Person that owns an Equity Interest in such
Restricted Subsidiary, ratably according to their respective holdings of the
type of Equity Interest in respect of which such Restricted Payment is being
made;

 

(b)           any Borrower or any Restricted Subsidiary may declare and make
dividend payments or other distributions payable solely in the common stock or
other common Equity Interests of such Person;

 

(c)           any Borrower or any Restricted Subsidiary may purchase, redeem or
otherwise acquire Equity Interests issued by it with the proceeds received from
the substantially concurrent issue of new shares of its common stock or other
common Equity Interests;

 

(d)           WFS may make Restricted Payments in an aggregate amount not to
exceed the sum of:  (i) $50,000,000, plus (ii) (beginning with the fiscal year
ending December 31, 2011) 50% of Consolidated Net Income calculated quarterly
for the previous four fiscal quarters (beginning with the fiscal year ended
December 31, 2010), plus (iii) 100% of the net proceeds of all Equity Issuances
made after the Closing Date;

 

(e)           WFS may make Restricted Payments (i) contemplated in WFS’s 2006
Omnibus Plan or any replacement thereof, (ii) contemplated by WFS’s 1993
Non-Employee Director Plan or any replacement thereof, and (iii) in connection
with the issuance of its Equity Interests to employees or non-employees of WFS
as compensation for services performed for WFS by such individuals.

 

7.07        Change in Nature of Business.  Engage in any material respect in any
line of business that is substantially different from the marketing, sale,
financing, distribution or brokerage of fuel and/or energy products or the
provision of ancillary services related or incidental thereto.

 

7.08        Transactions with Affiliates.  Except as otherwise permitted under
this Agreement, enter into any transaction of any kind with any Affiliate of
such Borrower or such Restricted Subsidiary, whether or not in the ordinary
course of business, other than on fair and reasonable terms substantially as
favorable to such Borrower or such Restricted Subsidiary as would be obtainable
by such Borrower or such Restricted Subsidiary at the time in a comparable arm’s
length transaction with a Person other than an Affiliate, provided that the
foregoing restriction shall not apply to transactions between or among Loan
Parties.

 

7.09        Burdensome Agreements.  Except as otherwise permitted under this
Agreement, enter into any Contractual Obligation (other than this Agreement or
any other Loan Document)

 

100

--------------------------------------------------------------------------------


 

that (a) limits the ability (i) of any Restricted Subsidiary to make Restricted
Payments to any Loan Party or to otherwise transfer property to any Loan Party,
(ii) of any Restricted Subsidiary to Guarantee the Indebtedness of any Borrower
or (iii) of any Loan Party to create, incur, assume or suffer to exist Liens on
property of such Person; provided, however, that this clause (iii) shall not
prohibit any negative pledge incurred or provided in favor of any holder of
(x) Indebtedness permitted under Section 7.03(f), Section 7.03(k) or
Section 7.03(l) solely to the extent any such negative pledge relates to the
property financed by or the subject of the Lien securing such Indebtedness or
(y) the Senior Note Indebtedness permitted by Section 7.03(o) so long as the
covenants set forth in the Senior Note Agreement and any other Senior Note
Document are no more restrictive than those set forth in this Agreement; or (b)
requires the grant of a Lien to secure an obligation of such Person if a Lien is
granted to secure another obligation of such Person (other than the Senior Note
Agreement).

 

7.10        Use of Proceeds.  Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose.

 

7.11        Financial Covenants.

 

(a)           Consolidated Interest Coverage Ratio.  Permit the Consolidated
Interest Coverage Ratio as of the end of any fiscal quarter of WFS to be less
than 2.00 to 1.00.

 

(b)           Consolidated Asset Coverage Ratio.  Permit the Consolidated Asset
Coverage Ratio as of the last day of any fiscal quarter of WFS to be less than
1.20 to 1.00.

 

(c)           Consolidated Leverage Ratio.  Permit the Consolidated Leverage
Ratio at any time to be greater than 3.50 to 1.00.

 

7.12        Amendments of Organization Documents.  Amend any of its Organization
Documents (in a manner that could reasonably be expected to materially and
adversely affect the interests of the Lenders).

 

7.13        Inactive Subsidiaries.  Not permit Atlantic Fuel Services, Cayman
Holding Company II, IRC or Resource Recovery at any time to engage in any type
of operations other than those conducted by such Restricted Subsidiary as of the
Closing Date, other than Dispositions in connection with the winding up or
liquidation of lines of business of such Restricted Subsidiary.

 

ARTICLE VIII.  EVENTS OF DEFAULT AND REMEDIES

 

8.01        Events of Default.  Any of the following shall constitute an Event
of Default:

 

(a)           Non-Payment.  The Borrowers or any other Loan Party fails to pay
(i) when and as required to be paid herein, any amount of principal of any Loan
or any L/C-BA Obligation, or (ii) within five days after the same becomes due,
any interest on any Loan or on any L/C-BA

 

101

--------------------------------------------------------------------------------


 

Obligation, or any fee due hereunder, any other amount payable hereunder or
under any other Loan Document; or

 

(b)           Specific Covenants.  The Borrowers fail to perform or observe any
term, covenant or agreement contained in any of Section 6.01, 6.02(d), 6.03,
6.05, 6.11 or 6.12 or Article VII; or

 

(c)           Other Defaults.  Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in subsection (a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for 30 days after the earlier of (i) the date on which a
Responsible Officer of a Loan Party becomes aware of such failure and (ii) the
date on which written notice of such failure shall have been given to the
Borrowing Agent by the Administrative Agent; or

 

(d)           Representations and Warranties.  Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect when made or deemed made; or

 

(e)           Cross-Default.  (i) any Borrower or any Restricted Subsidiary
(A) fails to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) in respect of (x) any
Indebtedness or Guarantee (other than Indebtedness hereunder and Indebtedness
under Swap Contracts) having an aggregate principal amount (including undrawn
committed or available amounts and including amounts owing to all creditors
under any combined or syndicated credit arrangement) of more than the Threshold
Amount or (y) the Senior Note Indebtedness, or (B) fails to observe or perform
any other agreement or condition relating to any such Indebtedness, Guarantee or
the Senior Note Indebtedness or contained in any instrument or agreement
evidencing, securing or relating thereto (including, without limitation, the
Senior Note Agreement), or any other event occurs, the effect of which default
or other event is to cause, or to permit the holder or holders of such
Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a trustee
or agent on behalf of such holder or holders or beneficiary or beneficiaries) to
cause, with the giving of notice if required, such Indebtedness to be demanded
or to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made, prior to its stated maturity, or such
Guarantee to become payable or cash collateral in respect thereof to be
demanded; or (ii) there occurs under any Swap Contract an Early Termination Date
(as defined in such Swap Contract) resulting from (A) any event of default under
such Swap Contract as to which the Borrowers or any Restricted Subsidiary is the
Defaulting Party (as defined in such Swap Contract) or (B) any Termination Event
(as so defined) under such Swap Contract as to which any Borrower or any
Restricted Subsidiary is an Affected Party (as so defined) and, in either event,
the Swap Termination Value owed by the Borrowers or such Restricted Subsidiary
as a result thereof is greater than $35,000,000, which has not been waived by
the Required Lenders within ten (10) Business Days of receipt by such Borrower
or Restricted Subsidiary of notice of such Early Termination Date; or

 

(f)            Insolvency Proceedings, Etc.  Any Loan Party or any Restricted
Subsidiary institutes or consents to the institution of any proceeding under any
Debtor Relief Law, or makes

 

102

--------------------------------------------------------------------------------


 

an assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
judicial manager, rehabilitator or similar officer for it or for all or any
material part of its property; or any receiver, trustee, custodian, conservator,
liquidator, judicial manager, rehabilitator or similar officer is appointed
without the application or consent of such Person and the appointment continues
undischarged or unstayed for 60 calendar days; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or

 

(g)           Inability to Pay Debts; Attachment.  (i) any Borrower or any
Restricted Subsidiary becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within 30 days after its issue or levy; or

 

(h)           Judgments.  There is entered against any Borrower or any
Restricted Subsidiary (i) one or more final and non-appealable judgments or
orders for the payment of money in an aggregate amount (as to all such judgments
or orders) exceeding the Threshold Amount (to the extent not covered by
independent third-party insurance as to which the insurer does not dispute
coverage), or (ii) any one or more non-monetary final and non-appealable
judgments that have, or could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect and, in either case, (A) enforcement
proceedings are commenced by any creditor upon such judgment or order, or
(B) there is a period of 30 consecutive days during which a stay of enforcement
of such judgment, by reason of a pending appeal or otherwise, is not in effect;
or

 

(i)            ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan
or Multiemployer Plan which has resulted or could reasonably be expected to
result in liability of the Borrowers under Title IV of ERISA to the Pension
Plan, Multiemployer Plan or the PBGC in an aggregate amount in excess of the
Threshold Amount, or (ii) any Borrower or any ERISA Affiliate fails to pay when
due, after the expiration of any applicable grace period, any installment
payment with respect to its withdrawal liability under Section 4201 of ERISA
under a Multiemployer Plan in an aggregate amount in excess of the Threshold
Amount; or

 

(j)            Invalidity of Loan Documents.  Any Loan Document, at any time
after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any provision of any Loan Document; or

 

(k)           Change of Control.  There occurs any Change of Control; or

 

(l)            Subordination.  (i) Any subordination, stand-still or collateral
sharing provisions of the Intercreditor Agreement (the “Subordination
Provisions”) shall, in whole or in part, terminate, cease to be effective or
cease to be legally valid, binding and enforceable against any

 

103

--------------------------------------------------------------------------------


 

holder of Senior Note Indebtedness; or (ii) any Borrower or any other Loan Party
shall, directly or indirectly, disavow or contest in any manner (A) the
effectiveness, validity or enforceability of any of the Subordination
Provisions, (B) that the Subordination Provisions exist for the benefit of the
Administrative Agent, the Lenders and the L/C Issuer or (C) that all payments of
principal of or premium and interest on the Senior Notes Indebtedness, or
realized from the liquidation of any property of any Loan Party, shall be
subject to any of the Subordination Provisions; or

 

(m)          Senior Notes.  Any event of default occurs under the Senior Note
Documents (after giving effect to any grace periods and/or notifications
required thereunder); or

 

(n)           Declared Company.  A Borrower is declared by the Minister for
Finance in Singapore to be a “declared company” under the provisions of Part IX
of the Companies Act, Chapter 50 of Singapore and such declaration remains in
full force and effect for a period of more than sixty (60) days.

 

8.02        Remedies Upon Event of Default.  If any Event of Default occurs and
is continuing, the Administrative Agent shall, at the request of, or may, with
the consent of, the Required Lenders, take any or all of the following actions:

 

(a)           declare the commitment of each Revolving Lender to make Revolving
Loans and any obligation of the L/C-BA Issuer to make L/C-BA Credit Extensions
to be terminated, whereupon such commitments and obligation shall be terminated;

 

(b)           declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by each Borrower;

 

(c)           require that the Borrowers Cash Collateralize the L/C-BA
Obligations (in an amount equal to the then Outstanding Amount thereof);

 

(d)           exercise on behalf of itself, the Lenders and the L/C-BA Issuer
all rights and remedies available to it, the Lenders and the L/C-BA Issuer under
the Loan Documents; and

 

(e)           direct the Administrative Agent (as collateral agent) in
accordance with the Intercreditor Agreement to exercise on behalf of the Secured
Parties all rights and remedies available to the Secured Parties under the
Collateral Documents

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under any Debtor Relief Law, the
obligation of each Lender to make Loans and any obligation of the L/C-BA Issuer
to make L/C-BA Credit Extensions shall automatically terminate, the unpaid
principal amount of all outstanding Loans and all interest and other amounts as
aforesaid shall automatically become due and payable, and the obligation of the
Borrowers to Cash Collateralize the L/C-BA Obligations as aforesaid shall
automatically become effective, in each case without further act of the
Administrative Agent or any Lender.

 

8.03        Application of Funds.  After the exercise of remedies provided for
in Section 8.02 (or after the Loans have automatically become immediately due
and payable and

 

104

--------------------------------------------------------------------------------


 

the L/C-BA Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations (including amounts received pursuant to
the Intercreditor Agreement) shall, subject to the provisions of the
Intercreditor Agreement (if any), Sections 2.15 and 2.16, be applied by the
Administrative Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest, Letter of Credit
Fees and BA Fees) arising under the Loan Documents and payable to the Lenders
and the L/C-BA Issuer (including fees, charges and disbursements of counsel to
the respective Lenders and the L/C-BA Issuer (including fees and time charges
for attorneys who may be employees of any Lender or the L/C-BA Issuer) and
amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees, BA Fees and interest on the Loans, L/C-BA
Borrowings and other Obligations arising under the Loan Documents, ratably among
the Lenders and the L/C-BA Issuer in proportion to the respective amounts
described in this clause Third payable to them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C-BA Borrowings and Obligations then owing under
Secured Hedge Agreements and Secured Cash Management Agreements, ratably among
the Lenders, the L/C-BA Issuer, the Hedge Banks and the Cash Management Banks in
proportion to the respective amounts described in this clause Fourth held by
them;

 

Fifth, to the Administrative Agent for the account of the L/C-BA Issuer, to Cash
Collateralize that portion of L/C-BA Obligations comprised of the aggregate
undrawn amount of Letters of Credit or Bankers’ Acceptances to the extent not
otherwise Cash Collateralized by the Borrowers pursuant to Sections 2.03 and
2.15; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrowers or as otherwise required by Law.

 

Subject to Sections 2.03(d) and 2.15, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit or Bankers’ Acceptances pursuant
to clause Fifth above shall be applied to satisfy drawings under such Letters of
Credit or Bankers’ Acceptances as they occur.  If any amount remains on deposit
as Cash Collateral after all Letters of Credit or Bankers’ Acceptances have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above and subject to the
Intercreditor Agreement (if any).

 

Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements shall be excluded from the application
described

 

105

--------------------------------------------------------------------------------


 

above if the Administrative Agent has not received written notice thereof,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Cash Management Bank or Hedge Bank, as the case may
be.  Each Cash Management Bank or Hedge Bank not a party to this Agreement that
has given the notice contemplated by the preceding sentence shall, by such
notice, be deemed to have acknowledged and accepted the appointment of the
Administrative Agent pursuant to the terms of Article IX for itself and its
Affiliates as if a “Lender” party hereto.

 

Any amounts received by the Administrative Agent (as collateral agent) on
account of the Obligations shall be applied by the Administrative Agent as set
forth in the Intercreditor Agreement (if any).

 

ARTICLE IX.  ADMINISTRATIVE AGENT

 

9.01        Appointment and Authority.

 

(a)           Each of the Lenders and the L/C-BA Issuer hereby irrevocably
appoints Bank of America to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto, and each of
the Singapore Term Loan Lenders hereby irrevocably appoints Bank of America
Singapore to act as the Singapore Agent with respect to fundings, payments,
interest rate selection, fees, assignments, participations and notices relating
to the Singapore Term Loan Facility.  The provisions of this Article are solely
for the benefit of the Administrative Agent, the Lenders and the L/C-BA Issuer,
and neither any Borrower nor any other Loan Party shall have rights as a third
party beneficiary of any of such provisions.

 

(b)           Bank of America, N.A., as Administrative Agent, shall also act as
the “collateral agent” under the Loan Documents, and each of the Lenders
(including in its capacities as a potential Hedge Bank and a potential Cash
Management Bank) and the L/C-BA Issuer hereby irrevocably appoints and
authorizes the Administrative Agent to act as the agent of such Lender and the
L/C-BA Issuer for purposes of acquiring, holding and enforcing any and all Liens
on Collateral granted by any of the Loan Parties to secure any of the
Obligations, together with such powers and discretion as are reasonably
incidental thereto.  In this connection, the Administrative Agent, as
“collateral agent” and any co-agents, sub-agents and attorneys-in-fact appointed
by the Administrative Agent pursuant to Section 9.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising any rights and remedies thereunder at
the direction of the Administrative Agent), shall be entitled to the benefits of
all provisions of this Article IX and Article X (including Section 10.04(c), as
though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents) as if set forth in full herein with respect
thereto.

 

106

--------------------------------------------------------------------------------


 

(c)           Each Lender (including in its capacities as a potential Hedge Bank
and a potential Cash Management Bank) and the L/C-BA Issuer hereby authorize the
Administrative Agent to enter into each of the Subordination Agreement, the
Intercreditor Agreement and any amendment (or amendment and restatement) to any
Collateral Document necessary to reflect the appointment of the Administrative
Agent (as collateral agent) and the parity lien on the respective Collateral
described therein in favor of any holders of Senior Note Indebtedness.

 

(d)           Each of Bank of America, N.A. and Bank of America, N.A., Singapore
Branch, is entitled to the benefits of this Article IX.

 

9.02        Rights as a Lender.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrowers or any Restricted Subsidiary or other
Affiliate thereof as if such Person were not the Administrative Agent hereunder
and without any duty to account therefor to the Lenders.

 

9.03        Exculpatory Provisions.  The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents.  Without limiting the generality of the foregoing, the
Administrative Agent:

 

(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law; and

 

(c)           shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrowers or any of their
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

 

(d)           The Administrative Agent shall not be liable for any action taken
or not taken by it (i) with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 10.01 and 8.02) or
(ii) in the absence of its own gross negligence or willful misconduct.  The
Administrative Agent

 

107

--------------------------------------------------------------------------------


 

shall be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by a Borrower, a
Lender or the L/C-BA Issuer.

 

(e)           The Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement or any other Loan Document,
(ii) the contents of any certificate, report or other document delivered
hereunder or thereunder or in connection herewith or therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or therein or the occurrence of any Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

 

9.04        Reliance by Administrative Agent.  The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon.  In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit or Bankers’
Acceptance, that by its terms must be fulfilled to the satisfaction of a Lender
or the L/C-BA Issuer, the Administrative Agent may presume that such condition
is satisfactory to such Lender or the L/C-BA Issuer unless the Administrative
Agent shall have received notice to the contrary from such Lender or the L/C-BA
Issuer prior to the making of such Loan or the issuance of such Letter of Credit
or Bankers’ Acceptance.  The Administrative Agent may consult with legal counsel
(who may be counsel for the Borrowers), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.

 

9.05        Delegation of Duties.  The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

9.06        Resignation of Administrative Agent.  (a) The Administrative Agent
may at any time give notice of its resignation to the Lenders, the L/C-BA Issuer
and the Borrowing Agent.  Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, in consultation with the Borrowing Agent,
to appoint a successor, which shall be a bank with an office in the United
States, or an Affiliate of any such bank with an office in the United States.

 

108

--------------------------------------------------------------------------------


 

If no such successor shall have been so appointed by the Required Lenders and
shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the L/C-BA Issuer, appoint
a successor Administrative Agent meeting the qualifications set forth above;
provided that if the Administrative Agent shall notify the Borrowing Agent and
the Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents and (2) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
the L/C-BA Issuer directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this Section.  Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section).  The fees payable by
the Borrowers to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrowers and
such successor.  After the retiring Administrative Agent’s resignation hereunder
and under the other Loan Documents, the provisions of this Article and
Section 10.04 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent.

 

(b)           Any resignation by Bank of America as Administrative Agent
pursuant to this Section shall also constitute its resignation as L/C-BA Issuer
and Swing Line Lender.  Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of such retiring
L/C-BA Issuer and Swing Line Lender, (b) such retiring L/C-BA Issuer and Swing
Line Lender shall be discharged from all of their respective duties and
obligations hereunder or under the other Loan Documents, and (c) the successor
L/C-BA Issuer of such retiring L/C-BA Issuer shall issue letters of credit and
bankers’ acceptances in substitution for the Letters of Credit or Bankers’
Acceptances issued by such retiring L/C-BA Issuer, if any, outstanding at the
time of such succession or make other arrangements satisfactory to such retiring
L/C-BA Issuer to effectively assume the obligations of such retiring L/C-BA
Issuer with respect to such Letters of Credit or Bankers’ Acceptances.

 

9.07        Non-Reliance on Administrative Agent and Other Lenders.  Each Lender
and the L/C-BA Issuer acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and the L/C-BA Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

109

--------------------------------------------------------------------------------


 

9.08        No Other Duties, Etc.  Anything herein to the contrary
notwithstanding, none of the Bookrunners, Joint Lead Arrangers, Co-Syndication
Agents or Documentation Agent listed on the cover page hereof shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or an L/C-BA Issuer hereunder.

 

9.09        Administrative Agent May File Proofs of Claim.  In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C-BA Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on any Borrower)
shall be entitled and empowered, by intervention in such proceeding or otherwise

 

(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, L/C-BA Obligations and
all other Obligations that are owing and unpaid and to file such other documents
as may be necessary or advisable in order to have the claims of the Lenders, the
L/C-BA Issuer and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
the L/C-BA Issuer and the Administrative Agent and their respective agents and
counsel and all other amounts due the Lenders, the L/C-BA Issuer and the
Administrative Agent under Sections 2.03(i), (j) and (k), 2.09 and 10.04)
allowed in such judicial proceeding; and

 

(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C-BA Issuer to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the L/C-BA Issuer, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
2.09 and 10.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the
L/C-BA Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C-BA Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C-BA Issuer in any such proceeding.

 

9.10        Collateral and Guaranty Matters.  Each of the Lenders (including in
its capacities as a potential Cash Management Bank and a potential Hedge Bank)
and the L/C-BA Issuer irrevocably authorize the Administrative Agent, at its
option and in its discretion,

 

(a)           to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Commitments and payment in full of all Obligations (other than
(A) contingent indemnification obligations and (B) obligations and liabilities
under Secured Cash Management Agreements and Secured Hedge

 

110

--------------------------------------------------------------------------------


 

Agreements as to which arrangements satisfactory to the applicable Cash
Management Bank or Hedge Bank shall have been made) and the expiration or
termination of all Letters of Credit and Bankers’ Acceptances (other than
Letters of Credit or Bankers’ Acceptances as to which other arrangements
satisfactory to the Administrative Agent and the L/C-BA Issuer shall have been
made), (ii) that is sold or to be sold as part of or in connection with any sale
permitted hereunder or under any other Loan Document, or (iii) subject to
Section 10.01, if approved, authorized or ratified in writing by the Required
Lenders;

 

(b)           to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(l); and

 

(c)           to release any Guarantor from its obligations under the Guaranty
if such Person ceases to be a Restricted Subsidiary as a result of a transaction
permitted hereunder.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10.  Each Lender hereby authorizes the Administrative Agent to give
blockage notices in connection with any Subordinated Debt at the direction of
Required Lenders and agrees that it will not act unilaterally to deliver such
notices.

 

9.11        Secured Cash Management Agreements and Secured Hedge Agreements. 
Except as otherwise expressly set forth herein, no Cash Management Bank or Hedge
Bank that obtains the benefit of the provisions of Section 8.03, the Guaranty or
any Collateral by virtue of the provisions hereof or of the Guaranty or any
Collateral Document shall have any right to notice of any action or to consent
to, direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) (or to notice of or to consent to any amendment, waiver or
modification of the provisions hereof or of the Guaranty or any Collateral
Document) other than in its capacity as a Lender and, in such case, only to the
extent expressly provided in the Loan Documents.  Notwithstanding any other
provision of this Article IX to the contrary, the Administrative Agent shall not
be required to verify the payment of, or that other satisfactory arrangements
have been made with respect to, Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements unless the Administrative
Agent has received written notice of such Obligations, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Cash Management Bank or Hedge Bank, as the case may be.

 

ARTICLE X.MISCELLANEOUS

 

10.01      Amendments, Etc.  No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrowers or any other Loan Party therefrom, shall be effective unless in
writing signed by the Required Lenders (or, in the case of the Intercreditor
Agreement, by the Administrative Agent with the written consent of the Required
Lenders) and the Borrowers or the applicable Loan Party (or, in the case of the
Intercreditor Agreement, by the other parties required to be party thereto
pursuant to the terms thereof), as the case may be, and acknowledged by the
Administrative Agent, and each such

 

111

--------------------------------------------------------------------------------


 

waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:

 

(a)           waive any condition set forth in Section 4.01(a) without the
written consent of each Lender;

 

(b)           extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;

 

(c)           postpone any date fixed by this Agreement or any other Loan
Document for any payment (excluding mandatory prepayments) of principal,
interest, fees or other amounts due to the Lenders (or any of them) hereunder or
under any other Loan Document without the written consent of each Lender
directly affected thereby;

 

(d)           reduce the principal of, or the rate of interest specified herein
on, any Loan or L/C-BA Borrowing, mandatory prepayment or (subject to clause
(v) of the second proviso to this Section 10.01) any fees or other amounts
payable hereunder or under any other Loan Document without the written consent
of each Lender directly affected thereby; provided, however, that only the
consent of the Required Lenders shall be necessary (i) to amend the definition
of “Default Rate” or to waive any obligation of the Borrowers to pay interest,
Letter of Credit Fees or BA Fees at the Default Rate and (ii) to amend any
financial covenant hereunder (or any defined term used therein) even if the
effect of such amendment would be to reduce the rate of interest on any Loan or
L/C-BA Borrowing or to reduce any fee payable hereunder;

 

(e)           change (i) Section 8.03 in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender
or (ii) the order of application of any reduction in the Commitments or any
prepayment of Loans among the Facilities from the application thereof set forth
in the applicable provisions of Section 2.05, in any manner that materially and
adversely affects the Lenders under a Facility without the written consent of
(i) if such Facility is the Domestic Term Loan Facility, the Required Domestic
Term Loan Lenders, (ii) if such Facility is the Singapore Term Loan Facility,
the Required Singapore Term Loan Lenders and (iii) if such Facility is the
Revolving Facility, the Required Revolving Lenders;

 

(f)            change (i) any provision of this Section or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder (other than
the definitions specified in clause (ii) of this Section 10.01(f)), without the
written consent of each Lender or (ii) the definition of “Required Facility
Lenders,” “Required Revolving Lenders,” “Required Singapore Term Loan Lenders”
or “Required Domestic Term Loan Lenders” without the written consent of each
Lender under the applicable Facility;

 

(g)           (i) release any Guarantor from the Guaranty, (ii) release the
Liens on all or substantially all of the Collateral in any transaction or series
of related transactions (it being understood and agreed that the entering into
of the Senior Note Documents and the transactions contemplated thereby shall not
constitute a release of the Liens on all or substantially all of the
Collateral), or (iii) release WFS from its joint and several obligations with
respect to WFS

 

112

--------------------------------------------------------------------------------


 

Europe and WFS Singapore, without the written consent of each Lender, except to
the extent such release is permitted pursuant to Section 9.10 (in which case
such release may be made by the Administrative Agent acting alone);

 

(h)           result in any Borrower satisfying any condition to a Revolving
Borrowing contained in Section 4.02 hereof (which, but for such amendment,
waiver or consent would not otherwise be satisfied), unless and until the
Required Revolving Lenders shall consent thereto; or

 

(i)            impose any greater restriction on the ability of any Lender under
a Facility to assign any of its rights or obligations hereunder without the
written consent of the Required Facility Lenders under such Facility;

 

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C-BA Issuer in addition to the Lenders required
above, affect the rights or duties of the L/C-BA Issuer under this Agreement or
any Issuer Document relating to any Letter of Credit or Bankers’ Acceptance
issued or to be issued by it; (ii) no amendment, waiver or consent shall, unless
in writing and signed by the Swing Line Lender in addition to the Lenders
required above, affect the rights or duties of the Swing Line Lender under this
Agreement; (iii) no amendment, waiver or consent shall, unless in writing and
signed by the Administrative Agent in addition to the Lenders required above,
affect the rights or duties of the Administrative Agent under this Agreement or
any other Loan Document; (iv) Section 8.03 and the definitions of the terms
“Secured Cash Management Agreement” and “Secured Hedge Agreement” may not be
amended, waived or otherwise modified in a manner adverse to any Cash Management
Bank or Hedge Bank without the consent of each affected Cash Management Bank and
Hedge Bank that has provided the Administrative Agent with the notice
contemplated by Section 9.11 in respect of any affected Secured Cash Management
Agreement or Secured Hedge Agreement; (v) the Fee Letters may be amended, or
rights or privileges thereunder waived, in a writing executed only by the
parties thereto; and (vi) any amendment which in the opinion of the
Administrative Agent and the Singapore Agent relates strictly to the interest
setting, payment and/or funding mechanics of the Singapore Term Loan Facility
shall be effective upon the consent of WFS Singapore, the Administrative Agent
and the Singapore Agent and no Lenders other than the Required Singapore Term
Loan Lenders.  Notwithstanding anything to the contrary herein, no Defaulting
Lender other than a Voting Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender, or all Lenders or each affected Lender under a Facility, may be
effected with the consent of (A) the applicable Lenders other than Defaulting
Lenders), and (B) any applicable Voting Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender, or all Lenders or each
effected Lender under a Facility, that by its terms affects any Defaulting
Lender more adversely than other affected Lenders shall require the consent of
such Defaulting Lender.

 

Notwithstanding any provision herein to the contrary, but subject to the
following paragraph, this Agreement may be amended with the written consent of
the Required Lenders, the Administrative Agent and the Borrowers (i) to add one
or more additional revolving credit or term loan facilities to this Agreement ,
in each case subject to the limitations in Section 2.14, and

 

113

--------------------------------------------------------------------------------


 

to permit the extensions of credit and all related obligations and liabilities
arising in connection therewith from time to time outstanding to share ratably
(or on a basis subordinated to the existing facilities hereunder) in the
benefits of this Agreement and the other Loan Documents with the obligations and
liabilities from time to time outstanding in respect of the existing facilities
hereunder, and (ii) in connection with the foregoing, to permit, as deemed
appropriate by the Administrative Agent and approved by the Required Lenders,
the Lenders providing such additional credit facilities to participate in any
required vote or action required to be approved by the Required Lenders or by
any other number, percentage or class of Lenders hereunder.

 

10.02      Notices; Effectiveness; Electronic Communication.

 

(a)           Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

 

(i)            if to any Borrower, the Administrative Agent, the L/C-BA Issuer
or the Swing Line Lender, to the address, telecopier number, electronic mail
address or telephone number specified for such Person on Schedule 10.02; and

 

(ii)           if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire (including, as appropriate, notices delivered solely to the Person
designated by a Lender on its Administrative Questionnaire then in effect for
the delivery of notices that may contain material non-public information
relating to any Borrower).

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b)           Electronic Communications.  Notices and other communications to
the Lenders and the L/C-BA Issuer hereunder may be delivered or furnished by
electronic communication (including e mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or the L/C-BA Issuer pursuant
to Article II if such Lender or the L/C-BA Issuer, as applicable, has notified
the Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  The Administrative Agent or the Borrowers
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

 

114

--------------------------------------------------------------------------------


 

(c)                                  Unless the Administrative Agent otherwise
prescribes, (i) notices and other communications sent to an e-mail address shall
be deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement), provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next business day for the recipient, and (ii)
notices or communications posted to an Internet or intranet website shall be
deemed received upon the deemed receipt by the intended recipient at its e-mail
address as described in the foregoing clause (i) of notification that such
notice or communication is available and identifying the website address
therefor.

 

(d)                                 The Platform.  THE PLATFORM IS PROVIDED “AS
IS” AND “AS AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to the Borrowers,
any Lender, the L/C-BA Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrowers’ or the Administrative Agent’s transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to the Borrowers, any
Lender, the L/C-BA Issuer or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).

 

(e)                                  Change of Address, Etc.  Each of the
Borrowers, the Administrative Agent, the L/C-BA Issuer and the Swing Line Lender
may change its address, telecopier or telephone number for notices and other
communications hereunder by notice to the other parties hereto.  Each other
Lender may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the Borrowing Agent, the
Administrative Agent, the L/C-BA Issuer and the Swing Line Lender.  In addition,
each Lender agrees to notify the Administrative Agent from time to time to
ensure that the Administrative Agent has on record (i) an effective address,
contact name, telephone number, telecopier number and electronic mail address to
which notices and other communications may be sent and (ii) accurate wire
instructions for such Lender.  Furthermore, each Public Lender agrees to cause
at least one individual at or on behalf of such Public Lender to at all times
have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side

 

115

--------------------------------------------------------------------------------


 

Information” portion of the Platform and that may contain material non-public
information with respect to the Borrowers or its securities for purposes of
United States Federal or state securities laws.

 

(f)                                   Reliance by Administrative Agent, L/C-BA
Issuer and Lenders.  The Administrative Agent, the L/C-BA Issuer and the Lenders
shall be entitled to rely and act upon any notices (including telephonic
Committed Loan Notices and Swing Line Loan Notices) purportedly given by or on
behalf of the Borrowers even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof.  The Borrowers shall indemnify
the Administrative Agent, the L/C-BA Issuer, each Lender and the Related Parties
of each of them from all losses, costs, expenses and liabilities resulting from
the reliance by such Person on each notice purportedly given by or on behalf of
any Borrower.  All telephonic notices to and other telephonic communications
with the Administrative Agent may be recorded by the Administrative Agent, and
each of the parties hereto hereby consents to such recording.

 

10.03                 No Waiver; Cumulative Remedies; Enforcement.  No failure
by any Lender, the L/C-BA Issuer or the Administrative Agent to exercise, and no
delay by any such Person in exercising, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C-BA Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the
L/C-BA Issuer or the Swing Line Lender from exercising the rights and remedies
that inure to its benefit (solely in its capacity as L/C-BA Issuer or Swing Line
Lender, as the case may be) hereunder and under the other Loan Documents, (c)
any Lender from exercising setoff rights in accordance with Section 10.08
(subject to the terms of Section 2.13), or (d) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to any Loan Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Section 8.02 and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to Section 2.13,
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.

 

116

--------------------------------------------------------------------------------


 

10.04                 Expenses; Indemnity; Damage Waiver.

 

(a)                                 Costs and Expenses.  The Borrowers shall pay
(i) all reasonable out of pocket expenses incurred by the Administrative Agent
and its Affiliates (including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent), in connection with the syndication of the
credit facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out of pocket expenses incurred by the L/C-BA
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or Bankers’ Acceptance or any demand for payment thereunder and
(iii) all out of pocket expenses incurred by the Administrative Agent, any
Lender or the L/C-BA Issuer (including the fees, charges and disbursements of
any counsel for the Administrative Agent, any Lender or the L/C-BA Issuer), and
shall pay all fees and time charges for attorneys who may be employees of the
Administrative Agent, any Lender or the L/C-BA Issuer, in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made or Letters of Credit or Bankers’ Acceptances
issued hereunder, including all such out of pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit or Bankers’ Acceptances. Notwithstanding the foregoing, WFS Europe and
WFS Singapore shall have no obligation for any such amounts resulting from the
extension of credit solely for the benefit of WFS (other than extensions of
credit made to WFS Europe and/or WFS Singapore at the request of the Borrowing
Agent).

 

(b)                                 Indemnification by the Borrowers.  The
Borrowers shall indemnify the Administrative Agent (and any sub-agent thereof),
each Lender and the L/C-BA Issuer, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the reasonable fees, charges and
disbursements of any counsel for any Indemnitee), incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by the Borrowers or any
other Loan Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder, the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Loan Documents, (ii)
any Loan, Letter of Credit or Bankers’ Acceptance or the use or proposed use of
the proceeds therefrom (including any refusal by the L/C-BA Issuer to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrowers or any of
their Restricted Subsidiaries, or any Environmental Liability related in any way
to the Borrowers or any of their Restricted Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrowers or any other Loan Party, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and

 

117

--------------------------------------------------------------------------------


 

nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by the
Borrowers or any other Loan Party against an Indemnitee for breach in bad faith
of such Indemnitee’s obligations hereunder or under any other Loan Document, if
the Borrowers or such other Loan Party has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction.

 

(c)                                  Reimbursement by Lenders.  To the extent
that the Borrowers for any reason fail to indefeasibly pay any amount required
under subsection (a) or (b) of this Section to be paid by it to the
Administrative Agent (or any sub-agent thereof), the L/C-BA Issuer or any
Related Party of any of the foregoing, each Lender (and with respect to the
LC-BA Issuer, each Revolving Lender) severally agrees to pay to the
Administrative Agent (or any such sub-agent), the L/C-BA Issuer or such Related
Party, as the case may be, such Lender’s Applicable Percentage (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent) or the L/C-BA Issuer in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent) or L/C-BA Issuer in connection with such capacity.  The obligations
of the Lenders under this subsection (c) are subject to the provisions of
Section 2.12(d).

 

(d)                                 Waiver of Consequential Damages, Etc.  To
the fullest extent permitted by applicable law, the Borrowers shall not assert,
and hereby waive, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan, Letter of
Credit or Bankers’ Acceptance or the use of the proceeds thereof.  No Indemnitee
referred to in subsection (b) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from (x) the gross negligence or willful misconduct of such Indemnitee as
determined by a final and nonappealable judgment of a court of competent
jurisdiction or (y) a breach in bad faith by an Indemnitee of Section 10.07.

 

(e)                                  Payments.  All amounts due under this
Section shall be payable not later than ten Business Days after demand therefor.

 

(f)                                   Survival.  The agreements in this Section
shall survive the resignation of the Administrative Agent, the L/C-BA Issuer and
the Swing Line Lender, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations.

 

10.05                 Payments Set Aside.  To the extent that any payment by or
on behalf of the Borrowers is made to the Administrative Agent, the L/C-BA
Issuer or any Lender, or the Administrative Agent, the L/C-BA Issuer or any
Lender exercises its right of setoff, and such

 

118

--------------------------------------------------------------------------------


 

payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent,
the L/C-BA Issuer or such Lender in its discretion) to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any Debtor
Relief Law or otherwise, then (a) to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been made or such
setoff had not occurred, and (b) each Lender and the L/C-BA Issuer severally
agrees to pay to the Administrative Agent upon demand its applicable share
(without duplication) of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the Federal Funds Rate
from time to time in effect.  The obligations of the Lenders and the L/C-BA
Issuer under clause (b) of the preceding sentence shall survive the payment in
full of the Obligations and the termination of this Agreement.

 

10.06                 Successors and Assigns.

 

(a)                                 Successors and Assigns Generally.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that neither the Borrowers nor any other Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with the provisions of subsection (b) of this
Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section, or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (f) of this Section
(and any other attempted assignment or transfer by any party hereto shall be
null and void).  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C-BA Issuer and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

 

(b)                                 Assignments by Lenders.  Any Lender may at
any time assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans (including for purposes of this subsection (b), participations in
L/C-BA Obligations and in Swing Line Loans) at the time owing to it); provided
that any such assignment shall be subject to the following conditions:

 

(i)                                     Minimum Amounts.

 

(A)                               in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment under any Facility and the
Loans at the time owing to it under such Facility or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

 

119

--------------------------------------------------------------------------------


 

(B)                               in any case not described in subsection
(b)(i)(A) of this Section, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment, determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $10,000,000, in the
case of an assignment in respect of the Revolving Credit Facility, or
$5,000,000, in the case of an assignment in respect of the Domestic Term Loan
Facility or the Singapore Term Loan Facility, unless each of the Administrative
Agent and, so long as no Event of Default has occurred and is continuing, the
Borrowing Agent otherwise consents (each such consent not to be unreasonably
withheld or delayed); provided, however, that concurrent assignments to members
of an Assignee Group and concurrent assignments from members of an Assignee
Group to a single Eligible Assignee (or to an Eligible Assignee and members of
its Assignee Group) will be treated as a single assignment for purposes of
determining whether such minimum amount has been met.

 

(ii)                                  Proportionate Amounts.  Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loans or the Commitment assigned, except that this clause (ii) shall not (A)
apply to the Swing Line Lender’s rights and obligations in respect of Swing Line
Loans or (B) prohibit any Lender from assigning all or a portion of its rights
and obligations among separate Facilities on a non-pro rata basis;

 

(iii)                               Required Consents.  No consent shall be
required for any assignment except to the extent required by subsection
(b)(i)(B) of this Section and, in addition:

 

(A)                               the consent of the Borrowing Agent (such
consent not to be unreasonably withheld) shall be required unless (1) an Event
of Default has occurred and is continuing at the time of such assignment, or (2)
 such assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;
provided that the Borrowing Agent shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof and provided further that the Borrowing Agent shall be deemed to be
reasonable in withholding its consent to any assignment in respect of the 
Singapore Term Loan Facility if the proposed assignment is not to a commercial
bank organized under the laws of the Republic of Singapore or a
Singapore-authorized branch of a commercial bank organized under the laws of a
jurisdiction other than Singapore;

 

(B)                               the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required for
assignments in respect of (i) any Term Loan Commitment or Revolving Commitment
if such assignment is to a Person that is not a Lender with a Commitment in
respect of the applicable Facility, an Affiliate of such Lender or an Approved
Fund with respect to such

 

120

--------------------------------------------------------------------------------


 

Lender or (ii) any Term Loan to a Person that is not a Lender, an Affiliate of a
Lender or an Approved Fund;

 

(C)                               the consent of the L/C-BA Issuer (such consent
not to be unreasonably withheld or delayed) shall be required for any assignment
that increases the obligation of the assignee to participate in exposure under
one or more Letters of Credit or Bankers’ Acceptances (whether or not then
outstanding); and

 

(D)                               the consent of the Swing Line Lender (such
consent not to be unreasonably withheld or delayed) shall be required for any
assignment in respect of the Revolving Credit Facility.

 

(iv)                              Assignment and Assumption.  The assignor and
assignee parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee in the amount of $3,500; provided, however, that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment.  The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

 

(v)                                 No Assignment to Certain Persons.  No such
assignment shall be made (A) to any Borrower or any of any Borrower’s Affiliates
or Restricted Subsidiaries, or (B) to any Defaulting Lender or any of its
Restricted Subsidiaries, or any Person who, upon becoming a Lender hereunder,
would constitute any of the foregoing Persons described in this clause (B), or
(C) to a natural person.

 

(vi)                              Certain Additional Payments.  In connection
with any assignment of rights and obligations of any Defaulting Lender
hereunder, no such assignment shall be effective unless and until, in addition
to the other conditions thereto set forth herein, the parties to the assignment
shall make such additional payments to the Administrative Agent in an aggregate
amount sufficient, upon distribution thereof as appropriate (which may be
outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrowers and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Loans and participations in Letters of Credit, Bankers’
Acceptances and Swing Line Loans in accordance with its Applicable Percentage. 
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

 

121

--------------------------------------------------------------------------------


 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Upon request, the Borrowers (at their expense) shall execute and
deliver a Note to the assignee Lender.  Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

 

(c)                                  Register.  The Administrative Agent, acting
solely for this purpose as an agent of the Borrowers (and such agency being
solely for tax purposes), shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and L/C-BA Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive, and the Borrowers, the Administrative Agent
and the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. In addition, the
Administrative Agent shall maintain on the Register information regarding the
designation, and revocation of designation, of any Lender as a Defaulting Lender
(and as a Voting Defaulting Lender).   The Register shall be available for
inspection by the Borrowers and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

 

(d)                                 Participations.  Any Lender may at any time,
without the consent of, or notice to, the Borrowers or the Administrative Agent,
sell participations to any Person (other than a natural person, a Defaulting
Lender or the Borrowers or any of the Borrower’s Affiliates or Restricted
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender’s participations in
L/C-BA Obligations and/or Swing Line Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrowers, the Administrative
Agent, the Lenders and the L/C-BA Issuer shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and provided further that, so long as no Event
of Default has occurred and is continuing at the time of such participation,
with respect to the sale of any participation in the Singapore Term Loan
Facility, the Borrowing Agent’s consent shall be required, which consent shall
not be unreasonably withheld (it being agreed that the Borrowing Agent shall be
deemed to be reasonable in withholding its consent to any assignment in respect
of the Singapore Term Loan Facility if the proposed assignment is not to a
commercial

 

122

--------------------------------------------------------------------------------


 

bank organized under the laws of the Republic of Singapore or a
Singapore-authorized branch of a commercial bank organized under the laws of a
jurisdiction other than Singapore).

 

Each Lender that sells a participation shall, acting solely for this purpose as
an agent of the Borrowers, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Obligations under the Loan Documents (the
“Participant Register”); provided that no Lender shall have any obligation to
disclose all or any portion of the Participant Register to any Person (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.  For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant.  Subject to subsection (e) of this
Section, the Borrowers agree that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender.

 

(e)                                  Limitations upon Participant Rights.  A
Participant shall not be entitled to receive any greater payment under Section
3.01 or 3.04 than the applicable Lender would have been entitled to receive with
respect to the participation sold to such Participant, unless the sale of the
participation to such Participant is made with the Borrowing Agent’s prior
written consent.  A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 3.01 unless the
Borrowers are notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrowers, to comply with Section
3.01(e) and (f) as though it were a Lender.

 

(f)                                   Certain Pledges.  Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement (including under its Revolving Note or Term Loan Note, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank or any central bank having
jurisdiction over such Lender; provided that no such pledge or assignment shall
release such Lender from any of its obligations hereunder or substitute any such
pledgee or assignee for such Lender as a party hereto.

 

123

--------------------------------------------------------------------------------


 

(g)                                  Resignation as L/C-BA Issuer or Swing Line
Lender after Assignment.  Notwithstanding anything to the contrary contained
herein, if at any time Bank of America assigns all of its Commitment and Loans
pursuant to subsection (b) above, Bank of America may, (i) upon thirty (30)
days’ notice to the Borrowing Agent and the Lenders, resign as L/C-BA Issuer
and/or (ii) upon thirty (30) days’ notice to the Borrowing Agent, resign as
Swing Line Lender.  In the event of any such resignation as L/C-BA Issuer or
Swing Line Lender, the Borrowing Agent shall be entitled to appoint from among
the Lenders a successor L/C-BA Issuer or Swing Line Lender hereunder; provided,
however, that no failure by the Borrowing Agent to appoint any such successor
shall affect the resignation of Bank of America as L/C-BA Issuer or Swing Line
Lender, as the case may be.  If Bank of America resigns as L/C-BA Issuer, it
shall retain all the rights, powers, privileges and duties of the L/C-BA Issuer
hereunder with respect to all Letters of Credit or Bankers’ Acceptances issued
by it and outstanding as of the effective date of its resignation as L/C-BA
Issuer and all L/C-BA Obligations with respect thereto (including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(d)).  If Bank of America resigns
as Swing Line Lender, it shall retain all the rights of the Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.04(c).  Upon the appointment
of a successor L/C-BA Issuer and/or Swing Line Lender, (a) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring L/C-BA Issuer or Swing Line Lender, as the case may be,
and (b) the successor L/C-BA Issuer shall issue letters of credit and bankers’
acceptances in substitution for the Letters of Credit and Bankers’ Acceptances
issued by Bank of America, if any, outstanding at the time of such succession or
make other arrangements satisfactory to Bank of America to effectively assume
the obligations of Bank of America with respect to such Letters of Credit or
Bankers’ Acceptances.

 

10.07                 Treatment of Certain Information; Confidentiality.  Each
of the Administrative Agent, the Lenders and the L/C-BA Issuer agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
trustees, advisors and representatives (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or any Eligible Assignee invited to
be a Lender pursuant to Section 2.14(c), (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrowers and their obligations or (iii) any third party vendor engaged by a
Lender or an Affiliate of a Lender whose access to the Information is reasonably
necessary for such vendor to perform the services or procedures for which such
vendor has been engaged by such Lender or

 

124

--------------------------------------------------------------------------------


 

Affiliate, (g) with the consent of the Borrowing Agent or (h) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Administrative Agent, any Lender,
the L/C-BA Issuer or any of their respective Affiliates on a nonconfidential
basis from a source other than the Borrowers.  For purposes of this Section,
“Information” means all information received from the Borrowers or any
Restricted Subsidiary relating to the Borrowers or any Subsidiary or any of
their respective businesses, other than any such information that is available
to the Administrative Agent, any Lender or the L/C-BA Issuer on a
nonconfidential basis prior to disclosure by the Borrowers or any Subsidiary,
provided that, in the case of information received from the Borrowers or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

Each of the Administrative Agent, the Lenders and the L/C-BA Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrowers or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.

 

This Section 10.07 is not, and shall not be deemed to constitute, an express or
implied agreement by the Administrative Agent or the Singapore Agent or any
Singapore Term Loan Lender with any Loan Party for a higher degree of
confidentiality than that prescribed in Section 47 of the Banking Act, Chapter
19 of Singapore and in the Third Schedule to the Banking Act, Chapter 19 of
Singapore.

 

10.08                 Right of Setoff.  Subject to the Intercreditor Agreement
(if any), if an Event of Default shall have occurred and be continuing, each
Lender, the L/C-BA Issuer and each of their respective Affiliates is hereby
authorized at any time and from time to time, after obtaining the prior written
consent of the Administrative Agent, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender, the
L/C-BA Issuer or any such Affiliate to or for the credit or the account of the
Borrowers against any and all of the obligations of the Borrowers now or
hereafter existing under this Agreement or any other Loan Document to such
Lender or the L/C-BA Issuer, irrespective of whether or not such Lender or the
L/C-BA Issuer shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrowers may be contingent or
unmatured or are owed to a branch or office of such Lender or the L/C-BA Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness; provided, that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.16 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff.

 

125

--------------------------------------------------------------------------------


 

The rights of each Lender, the L/C-BA Issuer and their respective Affiliates
under this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, the L/C-BA Issuer or their respective
Affiliates may have.  Each Lender and the L/C-BA Issuer agrees to notify the
Borrowers and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.

 

10.09                 Interest Rate Limitation.  Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”).  If the
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the
Borrowers.  In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

 

10.10                 Counterparts; Integration; Effectiveness.   This Agreement
may be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

10.11                 Survival of Representations and Warranties.  All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit or Bankers’ Acceptance
shall remain outstanding.

 

10.12                 Severability.  If any provision of this Agreement or the
other Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or

 

126

--------------------------------------------------------------------------------


 

impaired thereby and (b) the parties shall endeavor in good faith negotiations
to replace the illegal, invalid or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to that of
the illegal, invalid or unenforceable provisions.  The invalidity of a provision
in a particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.  Without limiting the foregoing provisions
of this Section 10.12, if and to the extent that the enforceability of any
provisions in this Agreement relating to Defaulting Lenders shall be limited by
Debtor Relief Laws, as determined in good faith by the Administrative Agent, the
L/C-BA Issuer or the Swing Line Lender, as applicable, then such provisions
shall be deemed to be in effect only to the extent not so limited.

 

10.13                 Replacement of Lenders.  If any Lender requests
compensation under Section 3.04, or if the Borrowers are required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, if any Lender is a Defaulting Lender, if
any Lender is a Restricted Lender (as defined below) or if any other
circumstance exists hereunder that gives the Borrowers the right to replace a
Lender as a party hereto, then the Borrowers may, at their sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 10.06), all
of its interests, rights and obligations under this Agreement and the related
Loan Documents to an assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment), provided that:

 

(a)                                 the Borrowers shall have paid to the
Administrative Agent the assignment fee specified in Section 10.06(b);

 

(b)                                 such Lender shall have received payment of
an amount equal to 100% of the outstanding principal of its Loans and L/C-BA
Advances, accrued interest thereon, accrued fees and all other amounts payable
to it hereunder and under the other Loan Documents (including any amounts under
Section 3.05) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrowers (in the case of all other amounts);

 

(c)                                  in the case of any such assignment
resulting from a claim for compensation under Section 3.04 or payments required
to be made pursuant to Section 3.01, such assignment will result in a reduction
in such compensation or payments thereafter;

 

(d)                                 in the case of any such assignment by a
Restricted Lender, the assignee must have approved in writing the substance of
the amendment, waiver or consent which caused the assignor to be a Restricted
Lender; and

 

(e)                                  such assignment does not conflict with
applicable Laws.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

 

For the purposes of this Section 10.13, a “Restricted Lender” means a Lender
that fails to approve an amendment, waiver or consent requested by the Loan
Parties pursuant to

 

127

--------------------------------------------------------------------------------


 

Section 10.01 that has received the written approval of not less than the
Required Lenders but also requires the approval of such Lender.

 

10.14                 Governing Law; Jurisdiction; Etc.

 

(a)                                 GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(b)                                 SUBMISSION TO JURISDICTION.  EACH BORROWER
AND EACH OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF
AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH
OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. 
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C-BA ISSUER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST ANY BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

 

(c)                                  WAIVER OF VENUE.  EACH BORROWER AND EACH
OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH
(B) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)                                 SERVICE OF PROCESS.  EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 10.02.  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

128

--------------------------------------------------------------------------------


 

(e)                                  WAIVER OF JURY TRIAL.  EACH PARTY HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

10.15                 No Advisory or Fiduciary Responsibility.  In connection
with all aspects of each transaction contemplated hereby (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document), each Borrower and each other Loan Party acknowledges and
agrees, and acknowledges its Affiliates’ understanding, that: (i) (A) the
arranging and other services regarding this Agreement provided by the
Administrative Agent and the Lead Arrangers are arm’s-length commercial
transactions between each Borrower, each of the Loan Parties, and their
respective Affiliates, on the one hand, and the Administrative Agent each of the
Lead Arrangers, on the other hand, (B) each of the Borrowers and the other Loan
Parties has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (C) each of the Borrowers and each
other Loan Party is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) each of the Administrative Agent and each Joint
Lead Arranger is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for any Borrower, any other
Loan Party or any of their respective Affiliates, or any other Person and (B)
neither the Administrative Agent nor any Joint Lead Arranger has any obligation
to any Borrower, any other Loan Party or any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent and the Joint Lead Arrangers and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrowers, the other Loan Parties and
their respective Affiliates, and neither the Administrative Agent nor any Joint
Lead Arranger has any obligation to disclose any of such interests to any
Borrower, any other Loan Party or any of their respective Affiliates.  To the
fullest extent permitted by law, each of the Borrowers and the other Loan
Parties hereby waives and releases any claims that it may have against the
Administrative Agent and the Joint Lead Arrangers with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

 

10.16                 Electronic Execution of Assignments and Certain Other
Documents.  The words “execution,” “signed,” “signature,” and words of like
import in any Assignment and Assumption or in any amendment or other
modification hereof (including waivers and consents)

 

129

--------------------------------------------------------------------------------


 

shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

10.17                 USA PATRIOT Act.  Each Lender that is subject to the Act
(as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Borrowers that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies the Borrowers, which information includes the name
and address of the Borrowers and other information that will allow such Lender
or the Administrative Agent, as applicable, to identify the Borrowers in
accordance with the Act.  The Borrowers shall, promptly following a request by
the Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.

 

130

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

 

WORLD FUEL SERVICES CORPORATION

 

 

 

 

 

By:

/s/ Steven P. Klueg

 

Name:

Steven P. Klueg

 

Title:

Vice President/Treasurer

 

--------------------------------------------------------------------------------


 

 

WORLD FUEL SERVICES EUROPE, LTD.

 

 

 

 

 

By:

/s/ Steven P. Klueg

 

Name:

Steven P. Klueg

 

Title:

Director

 

--------------------------------------------------------------------------------


 

 

WORLD FUEL SERVICES (SINGAPORE) PTE LTD

 

 

 

 

 

By:

/s/ Francis Lee Boon Meng

 

Name:

Francis Lee Boon Meng

 

Title:

Managing Director

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as

 

Administrative Agent

 

 

 

By:

/s/ Roberto Salazar

 

Name:

Roberto Salazar

 

Title:

Assistant Vice President

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as a Lender, L/C-BA

 

Issuer and Swing Line Lender

 

 

 

 

 

By:

/s/ Jamie Freeman

 

Name:

Jamie Freeman

 

Title:

SVP

 

--------------------------------------------------------------------------------


 

 

HSBC BANK USA, NATIONAL ASSOCIATION,

 

as a Lender and L/C-BA Issuer

 

 

 

 

 

By:

/s/ Shawn Alexander

 

Name:

Shawn Alexander

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ John Costa

 

Name:

John Costa

 

Title:

SVP

 

--------------------------------------------------------------------------------


 

 

THE ROYAL BANK OF SCOTLAND PLC

 

 

 

 

 

By:

/s/ L. Peter Yetman

 

Name:

L. Peter Yetman

 

Title:

SVP

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Jose Mazariegos

 

Name:

Jose Mazariegos

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

 

TD BANK, N.A.

 

 

 

 

 

By:

/s/ Maria Willner

 

Name:

Maria Willner

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

 

 

 

 

 

By:

/s/ Mikhail Faybusovich

 

Name:

Mikhail Faybusovich

 

Title:

Vice President

 

 

 

 

 

 

 

By:

/s/ Vipul Dhadda

 

Name:

Vipul Dhadda

 

Title:

Associate

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.

 

 

 

 

 

By:

/s/ Ellyn Stern Rivkees

 

Name:

Ellyn Stern Rivkees

 

Title:

Managing Director

 

--------------------------------------------------------------------------------


 

 

J.P. MORGAN EUROPE LIMITED

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A.

 

 

 

 

 

By:

/s/ James J. McCarthy

 

Name:

James J. McCarthy

 

Title:

Managing Director & Vice President

 

--------------------------------------------------------------------------------


 

 

BRANCH BANKING AND TRUST COMPANY

 

 

 

 

 

By:

/.s/ Anthony D. Nigro

 

Name:

Anthony D. Nigro

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

 

STANDARD CHARTERED BANK

 

 

 

 

 

By:

/s/ Patricia Doyle

 

Name:

Patricia Doyle

 

Title:

Director

 

 

 

 

 

 

 

By:

/s/ Robert Reddington

 

Name:

Robert Reddington

 

Title:

Credit Risk Control

 

--------------------------------------------------------------------------------


 

 

COMERICA BANK

 

 

 

 

 

By:

/s/ Gerald R. Finney, Jr.

 

Name:

Gerald R. Finney, Jr.

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

ISRAEL DISCOUNT BANK OF NEW YORK

 

 

 

 

 

By:

/s/ Roger N. Arsham

 

Name:

Roger N. Arsham

 

Title:

Senior Vice President

 

 

 

 

 

 

 

By:

/s/ Christopher Meade

 

Name:

Christopher Meade

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

ING BANK N.V. — Dublin Branch

 

 

 

Name:

Aidan Neill

 

 

 

 

 

/s/ Aidan Neill

 

Title:

Director

 

 

 

 

 

 

 

Name:

Shaun Hawley

 

 

 

 

 

/s/ Shaun Hawley

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

CITY NATIONAL BANK OF FLORIDA

 

 

 

 

 

By:

/s/ Carol F. Fine

 

Name:

Carol F. Fine

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------